Exhibit 10.2

 

EXECUTION VERSION

 

THIRD AMENDED AND RESTATED RECEIVABLES PURCHASE AGREEMENT

 

DATED AS OF OCTOBER 5, 2016

 

BY AND AMONG

 

ARCH RECEIVABLE COMPANY, LLC,
as Seller,

 

ARCH COAL SALES COMPANY, INC.,
as initial Servicer,

 

THE VARIOUS CONDUIT PURCHASERS, RELATED COMMITTED PURCHASERS, LC PARTICIPANTS
AND PURCHASER AGENTS FROM TIME TO TIME PARTY HERETO,

 

AND

 

PNC BANK, NATIONAL ASSOCIATION,
as Administrator and as LC Bank

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

Page

 

 

 

ARTICLE I.

AMOUNTS AND TERMS OF THE PURCHASES

2

 

 

 

Section 1.1

Purchase Facility

2

 

 

 

Section 1.2

Making Purchases; Assignment and Assumption

3

 

 

 

Section 1.3

Purchased Interest Computation

6

 

 

 

Section 1.4

Settlement Procedures

6

 

 

 

Section 1.5

Fees

12

 

 

 

Section 1.6

Payments and Computations, Etc.

12

 

 

 

Section 1.7

Increased Costs

13

 

 

 

Section 1.8

Requirements of Law; Funding Losses

14

 

 

 

Section 1.9

Inability to Determine Euro-Rate

16

 

 

 

Section 1.10

Taxes

16

 

 

 

Section 1.11

Letters of Credit

17

 

 

 

Section 1.12

Issuance of Letters of Credit

17

 

 

 

Section 1.13

Requirements For Issuance of Letters of Credit

18

 

 

 

Section 1.14

Disbursements, Reimbursement

18

 

 

 

Section 1.15

Repayment of Participation Advances

19

 

 

 

Section 1.16

Documentation

20

 

 

 

Section 1.17

Determination to Honor Drawing Request

20

 

 

 

Section 1.18

Nature of Participation and Reimbursement Obligations

20

 

 

 

Section 1.19

Indemnity

22

 

 

 

Section 1.20

Liability for Acts and Omissions

22

 

 

 

ARTICLE II.

REPRESENTATIONS AND WARRANTIES; COVENANTS; TERMINATION EVENTS

24

 

 

 

Section 2.1

Representations and Warranties; Covenants

24

 

 

 

Section 2.2

Termination Events

24

 

 

 

ARTICLE III.

INDEMNIFICATION

24

 

 

 

Section 3.1

Indemnities by the Seller

24

 

 

 

Section 3.2

Indemnities by the Servicer

26

 

 

 

ARTICLE IV.

ADMINISTRATION AND COLLECTIONS

27

 

 

 

Section 4.1

Appointment of the Servicer

27

 

i

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

(continued)

 

 

 

Page

 

 

 

Section 4.2

Duties of the Servicer

28

 

 

 

Section 4.3

Lock-Box Account and LC Collateral Account Arrangements

29

 

 

 

Section 4.4

Enforcement Rights

30

 

 

 

Section 4.5

Responsibilities of the Seller

31

 

 

 

Section 4.6

Servicing Fee

31

 

 

 

Section 4.7

Authorization and Action of the Administrator and Purchaser Agents

31

 

 

 

Section 4.8

Nature of Administrator’s Duties; Delegation of Administrator’s Duties;
Exculpatory Duties

33

 

 

 

Section 4.9

UCC Filings

34

 

 

 

Section 4.10

Agent’s Reliance, Etc.

34

 

 

 

Section 4.11

Administrator and Affiliates

35

 

 

 

Section 4.12

Notice of Termination Events

35

 

 

 

Section 4.13

Non-Reliance on Administrator, Purchaser Agents and other Purchasers;
Administrators and Affiliates

36

 

 

 

Section 4.14

Indemnification

36

 

 

 

Section 4.15

Successor Administrator

37

 

 

 

ARTICLE V.

MISCELLANEOUS

37

 

 

 

Section 5.1

Amendments, Etc.

37

 

 

 

Section 5.2

Notices, Etc.

38

 

 

 

Section 5.3

Successors and Assigns; Assignability; Participations

38

 

 

 

Section 5.4

Costs, Expenses and Taxes

41

 

 

 

Section 5.5

No Proceedings; Limitation on Payments

43

 

 

 

Section 5.6

Confidentiality

43

 

 

 

Section 5.7

GOVERNING LAW AND JURISDICTION

44

 

 

 

Section 5.8

Execution in Counterparts

45

 

 

 

Section 5.9

Survival of Termination; Non-Waiver

45

 

 

 

Section 5.10

WAIVER OF JURY TRIAL

45

 

 

 

Section 5.11

Entire Agreement

45

 

 

 

Section 5.12

Headings

46

 

 

 

Section 5.13

Right of Setoff

46

 

ii

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

(continued)

 

 

 

Page

 

 

 

Section 5.14

Purchaser Groups’ Liabilities

46

 

 

 

Section 5.15

Sharing of Recoveries

46

 

 

 

Section 5.16

USA Patriot Act

46

 

 

 

Section 5.17

Tax Matters

47

 

 

 

Section 5.18

Severability

47

 

 

 

Section 5.19

Mutual Negotiations

47

 

iii

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

Page

 

 

 

EXHIBIT I

DEFINITIONS

 

EXHIBIT II

CONDITIONS PRECEDENT

 

EXHIBIT III

REPRESENTATIONS AND WARRANTIES

 

EXHIBIT IV

COVENANTS

 

EXHIBIT V

TERMINATION EVENTS

 

 

 

 

SCHEDULE I

CREDIT AND COLLECTION POLICY

 

SCHEDULE II

LOCK-BOX BANK, BLOCKED ACCOUNT AND LOCK-BOX ACCOUNT

 

SCHEDULE III

ACTIONS AND PROCEEDINGS

 

SCHEDULE IV

GROUP COMMITMENTS

 

 

 

 

ANNEX A

FORM OF INFORMATION PACKAGE

 

ANNEX B-1

FORM OF PURCHASE NOTICE

 

ANNEX B-2

FORM OF ISSUANCE NOTICE

 

ANNEX C

FORM OF PAYDOWN NOTICE

 

ANNEX D

FORM OF COMPLIANCE CERTIFICATE

 

ANNEX E

FORM OF LETTER OF CREDIT APPLICATION

 

ANNEX F

FORM OF ASSUMPTION AGREEMENT

 

ANNEX G

FORM OF TRANSFER SUPPLEMENT

 

ANNEX H-1

FORM OF WEEKLY REPORT

 

ANNEX H-2

FORM OF DAILY REPORT

 

ANNEX I

[RESERVED]

 

ANNEX J

FORM OF CASH FLOW FORECAST

 

 

i

--------------------------------------------------------------------------------


 

This THIRD AMENDED AND RESTATED RECEIVABLES PURCHASE AGREEMENT (as amended,
restated, supplemented or otherwise modified from time to time, this
“Agreement”) is entered into as of October 5, 2016, by and among ARCH RECEIVABLE
COMPANY, LLC, a Delaware limited liability company, as seller (the “Seller”),
ARCH COAL SALES COMPANY, INC., a Delaware corporation (“Arch Sales”), as initial
servicer (in such capacity, together with its successors and permitted assigns
in such capacity, the “Servicer”), the various CONDUIT PURCHASERS, RELATED
COMMITTED PURCHASERS, LC PARTICIPANTS and PURCHASER AGENTS from time to time
party hereto and PNC BANK, NATIONAL ASSOCIATION, a national banking association
(“PNC”), as administrator (in such capacity, together with its successors and
assigns in such capacity, the “Administrator”) and as issuer of Letters of
Credit (in such capacity, together with its successors and assigns in such
capacity, the “LC Bank”).

 

PRELIMINARY STATEMENTS.  Certain terms that are capitalized and used throughout
this Agreement are defined in Exhibit I.  References in the Exhibits hereto to
the “Agreement” refer to this Agreement, as amended, supplemented or otherwise
modified from time to time.

 

This Agreement amends and restates in its entirety, as of the Closing Date, the
Second Amended and Restated Receivables Purchase Agreement, dated as of
January 13, 2016 (as amended, restated, supplemented or otherwise modified prior
to the date hereof, the “Prior Agreement”), among each of the parties hereto. 
Upon the effectiveness of this Agreement, the terms and provisions of the Prior
Agreement shall, subject to this paragraph, be superseded hereby in their
entirety.  Notwithstanding the amendment and restatement of the Prior Agreement
by this Agreement, (i) the Seller and Servicer shall continue to be liable to
PNC, Regions and any other Indemnified Party or Affected Person (as such terms
are defined in the Prior Agreement) for fees and expenses which are accrued and
unpaid under the Prior Agreement on the date hereof (collectively, the “Prior
Agreement Outstanding Amounts”) and all agreements to indemnify such parties in
connection with events or conditions arising or existing prior to the effective
date of this Agreement and (ii) the security interest created under the Prior
Agreement shall remain in full force and effect as security for such Prior
Agreement Outstanding Amounts until such Prior Agreement Outstanding Amounts
shall have been paid in full.  Upon the effectiveness of this Agreement, each
reference to the Prior Agreement in any other document, instrument or agreement
shall mean and be a reference to this Agreement.  Nothing contained herein,
unless expressly herein stated to the contrary, is intended to amend, modify or
otherwise affect any other instrument, document or agreement executed and/or
delivered in connection with the Prior Agreement.

 

The Seller (i) desires to sell, transfer and assign an undivided percentage
interest in a pool of receivables, and the Purchasers desire to acquire such
undivided percentage interest, as such percentage interest shall be adjusted
from time to time based upon, in part, reinvestment payments that are made by
such Purchasers and (ii) may, subject to the terms and conditions hereof,
request that the LC Bank issue or cause the issuance of one or more Letters of
Credit.

 

In consideration of the mutual agreements, provisions and covenants contained
herein, the sufficiency of which is hereby acknowledged, the parties hereto
agree as follows:

 

--------------------------------------------------------------------------------


 

ARTICLE I.
AMOUNTS AND TERMS OF THE PURCHASES

 

Section 1.1                                    Purchase Facility.

 

(a)                                 On the terms and subject to the conditions
hereof, the Seller may, from time to time before the Facility Termination Date,
(i) ratably (based on the aggregate Commitments of the Related Committed
Purchasers in their respective Purchaser Groups) request that the Conduit
Purchasers, or, only if a Conduit Purchaser denies such request or is unable to
fund, ratably request that the Related Committed Purchasers, make purchases of
and reinvestments in undivided percentage ownership interests with regard to the
Purchased Interest from the Seller pursuant to Section 1.1(b) and (ii) request
that the LC Bank issue or cause the issuance of Letters of Credit, in each case
subject to the terms hereof (each such purchase, reinvestment or issuance is
referred to herein as a “Purchase”).  Subject to Section 1.4(b) concerning
reinvestments, at no time will a Conduit Purchaser have any obligation to make a
Purchase.  Each Related Committed Purchaser severally hereby agrees, on the
terms and subject to the conditions hereof, to make purchases of and
reinvestments in undivided percentage ownership interests with regard to the
Purchased Interest from the Seller from time to time from the date hereof to the
Facility Termination Date, based on the applicable Purchaser Group’s Ratable
Share of each Purchase (and, in the case of each Related Committed Purchaser,
its Commitment Percentage of its Purchaser Group’s Ratable Share of such
Purchase) and, on the terms of and subject to the conditions of this Agreement,
the LC Bank hereby agrees to issue Letters of Credit in return for (and each LC
Participant hereby severally agrees to make participation advances in connection
with any draws under such Letters of Credit equal to such LC Participant’s Pro
Rata Share of such draws), undivided percentage ownership interests with regard
to the Purchased Interest from the Seller from time to time from the date hereof
to the Facility Termination Date.  Notwithstanding anything set forth in this
paragraph (a) or otherwise herein to the contrary, under no circumstances shall
any Purchaser make any purchase or reinvestment (including, without limitation,
any mandatory deemed Purchases pursuant to Section 1.1(b)) or issue any Letters
of Credit hereunder, as applicable, if, after giving effect to such Purchase,
the (i) aggregate outstanding amount of the Capital funded by such Purchaser,
when added to all other Capital funded by all other Purchasers in such
Purchaser’s Purchaser Group would exceed (A) its Purchaser Group’s Group
Commitment (as the same may be reduced from time to time pursuant to
Section 1.1(c)) minus (B) the related LC Participant’s Pro Rata Share of the LC
Participation Amount, (ii) the Aggregate Capital plus the LC Participation
Amount would exceed the Purchase Limit or (iii) the LC Participation Amount
would exceed the aggregate of the Commitments of the LC Participants.

 

The Seller may, subject to this paragraph (a) and the other requirements and
conditions herein, use the proceeds of any purchase by the Purchasers hereunder
to satisfy its Reimbursement Obligation to the LC Bank and the LC Participants
(ratably, based on the outstanding amounts funded by the LC Bank and each such
LC Participant) pursuant to Section 1.14 below.

 

Each of the parties hereto hereby acknowledges and agrees that from and after
the Closing Date, the Purchaser Groups that includes PNC and Regions, as a
Purchaser Agent and as

 

2

--------------------------------------------------------------------------------


 

a Purchaser, shall not include a Conduit Purchaser, and each request by the
Seller for ratable Purchases by the Conduit Purchasers pursuant to
Section 1.1(a)(i) shall be deemed to be a request that the Related Committed
Purchasers in PNC’s and Regions’ Purchaser Group make their ratable share of
such Purchases.

 

(b)                                 In the event the Seller fails to reimburse
the LC Bank for the full amount of any drawing under any Letter of Credit on the
applicable Drawing Date (out of its own funds available therefor) pursuant to
Section 1.14, then the Seller shall, automatically (and without the requirement
of any further action on the part of any Person hereunder), be deemed to have
requested a new purchase from the Conduit Purchasers or Related Committed
Purchasers, as applicable, on such date, on the terms and subject to the
conditions hereof, in an amount equal to the amount of such Reimbursement
Obligation at such time. Subject to the limitations on funding set forth in
paragraph (a) above (and the other requirements and conditions herein), the
Conduit Purchasers or Related Committed Purchasers, as applicable, shall fund
such deemed purchase request and deliver the proceeds thereof directly to the
Administrator to be immediately distributed (ratably) to the LC Bank and the
applicable LC Participants in satisfaction of the Seller’s Reimbursement
Obligation pursuant to Section 1.14, below, to the extent of the amounts
permitted to be funded by the Conduit Purchasers or Related Committed
Purchasers, as applicable, at such time, hereunder.

 

(c)                                  The Seller may, upon at least 15 days’
written notice to the Administrator, terminate the Purchase Facility in whole
or, upon at least 15 days’ written notice to the Administrator, from time to
time, irrevocably reduce in part the unused portion of the Purchase Limit (but
not below the amount that would cause the Aggregate Capital plus the LC
Participation Amount to exceed the Purchase Limit or would cause the Group
Capital of any Purchaser Group to exceed its Group Commitment, in each case
after giving effect to such reduction); provided, that each partial reduction
shall be in the amount of at least $5,000,000, or an integral multiple of
$1,000,000  in excess thereof, and that, unless terminated in whole, the
Purchase Limit shall in no event be reduced below $50,000,000.  Each reduction
in the Commitments hereunder shall be made ratably among the Purchasers in
accordance with their respective Commitment Percentages and their respective
Commitments.  The Administrator shall promptly advise the Purchaser Agents of
any notice received by it pursuant to this Section 1.1(c); it being understood
that (in addition to and without limiting any other requirements for
termination, prepayment and/or the funding of the LC Collateral Account
hereunder) no such termination or reduction shall be effective unless and until
(i) in the case of a termination, the amount on deposit in the LC Collateral
Account is at least equal to the then outstanding LC Participation Amount and
(ii) in the case of a partial reduction, the amount on deposit in the LC
Collateral Account is at least equal to the positive difference between the then
outstanding LC Participation Amount and the Purchase Limit as so reduced by such
partial reduction.

 

Section 1.2                                    Making Purchases; Assignment and
Assumption.

 

(a)                                 Each Funded Purchase (but not reinvestment)
of undivided percentage ownership interests with regard to the Purchased
Interest hereunder may be made on any day upon the Seller’s irrevocable written
notice in the form of Annex B-1 (each, a “Purchase Notice”) delivered to the
Administrator and each Purchaser Agent in accordance with Section 5.2 (which

 

3

--------------------------------------------------------------------------------


 

notice must be received by the Administrator and each Purchaser Agent before
11:00 a.m., New York City time) at least two Business Days before the requested
Purchase Date, which notice shall specify:  (A) solely in the case of a Funded
Purchase maintained by Capital (other than one made pursuant to
Section 1.14(b)), the amount requested to be paid to the Seller (such amount,
which shall not be less than $300,000 (or such lesser amount as agreed to by the
Administrator and each Purchaser Agent) and shall be in integral multiples of
$100,000 in excess thereof, being the Capital relating to the undivided
percentage ownership interest then being purchased with respect to each
Purchaser Group), (B) the date of such Funded Purchase (which shall be a
Business Day), and (C) the pro forma calculation of the Purchased Interest after
giving effect to the increase in the Aggregate Capital.

 

(b)                                 Subject to the following paragraphs of this
Section 1.2(b), on the date of each Funded Purchase (but not reinvestment,
issuance of a Letter of Credit or a Funded Purchase pursuant to Section 1.2(e))
of undivided percentage ownership interests with regard to the Purchased
Interest hereunder, each applicable Conduit Purchaser or Related Committed
Purchaser, as the case may be, shall, upon satisfaction of the applicable
conditions set forth in Exhibit II, make available to the Seller in same day
funds, at such account as may from time to time be designated in writing by the
Seller to the Administrator and each Purchaser Agent), an amount equal to the
portion of Capital relating to the undivided percentage ownership interest then
being purchased by such Purchaser.

 

(c)                                  Effective on the date of each Funded
Purchase or other Purchase pursuant to this Section 1.2 and each reinvestment
pursuant to Section 1.4, other than as provided under Section 5.17(a), the
Seller hereby sells and assigns to the Administrator for the benefit of the
Purchasers (ratably, based on the sum of the Capital plus the LC Participation
Amount outstanding at such time for each such Purchaser’s Capital) an undivided
percentage ownership interest in:  (i) each Pool Receivable then existing,
(ii) all Related Security with respect to such Pool Receivables, and (iii) all
Collections with respect to, and other proceeds of, such Pool Receivables and
Related Security.

 

(d)                                 To secure all of the Seller’s obligations
(monetary or otherwise) under this Agreement and the other Transaction Documents
to which it is a party, whether now or hereafter existing or arising, due or to
become due, direct or indirect, absolute or contingent, the Seller hereby grants
to the Administrator (for the benefit of the Secured Parties) a security
interest in all of the Seller’s right, title and interest (including any
undivided interest of the Seller) in, to and under all of the following, whether
now or hereafter owned, existing or arising:  (i) all Pool Receivables, (ii) all
Related Security with respect to such Pool Receivables, (iii) all Collections
with respect to such Pool Receivables, (iv) the Lock-Box Accounts and all
amounts on deposit therein, and all certificates and instruments, if any, from
time to time evidencing such Lock-Box Accounts and amounts on deposit therein,
(v) the LC Collateral Account and all amounts on deposit therein, and all
certificates and instruments, if any, from time to time evidencing such LC
Collateral Account and amounts on deposit therein, (vi) all rights (but none of
the obligations) of the Seller under the Sale Agreements, (vii) all proceeds of,
and all amounts received or receivable under any or all of, the foregoing and
(viii) all of its other property (collectively, the “Pool Assets”).  The Seller
hereby authorizes the Administrator to file financing statements describing the
collateral covered thereby as “all of the debtor’s personal property or assets”
or

 

4

--------------------------------------------------------------------------------


 

words to that effect, notwithstanding that such wording may be broader in scope
than the collateral described in this Agreement.  The Administrator (on behalf
of the Secured Parties) shall have, with respect to the Pool Assets, and in
addition to all the other rights and remedies available to the Administrator and
the Purchasers, all the rights and remedies of a secured party under any
applicable UCC.  The Seller hereby acknowledges and agrees that pursuant to the
Prior Agreement, the Seller granted to the Administrator a security interest in
all of the Seller’s right, title and interest in, to and under the Pool Assets
(as defined in the Prior Agreement).  The Seller hereby confirms such security
interest and acknowledges and agrees that such security interest is continuing
and is supplemented and restated by the security interest granted by the Seller
pursuant to this Section 1.2(d).

 

(e)                                  Whenever the LC Bank issues a Letter of
Credit pursuant to Section 1.12 hereof, each LC Participant shall, automatically
and without further action of any kind upon the effective date of issuance of
such Letter of Credit, have irrevocably been deemed to make a Funded Purchase
hereunder in the event that such Letter of Credit is subsequently drawn and such
drawn amount shall not have been reimbursed pursuant to Section 1.14 upon such
draw in an amount equal to its Pro Rata Share of such unreimbursed draw.  All
such Funded Purchases shall be made ratably by the LC Participants according to
their Pro Rata Shares and shall accrue Discount from the date of such draw.  In
the event that any Letter of Credit expires or is surrendered without being
drawn (in whole or in part) then, in such event, the foregoing commitment to
make Funded Purchases shall expire with respect to such Letter of Credit and the
LC Participation Amount shall automatically reduce by the amount of the Letter
of Credit which is no longer outstanding.

 

(f)                                   The Seller may, with the prior written
consent of the Administrator and each Purchaser Agent (and, in the case of a new
related LC Participant, the LC Bank), which consent may be granted or withheld
in their sole and absolute discretion, add additional Persons as Purchasers
(either to an existing Purchaser Group or by creating new Purchaser Groups) or
cause an existing Related Committed Purchaser or related LC Participant to
increase its Commitment; provided, that the Commitment of any Related Committed
Purchaser or related LC Participant may only be increased with the prior written
consent of such Purchaser; provided, further, that neither the Commitment of any
new Purchaser Group nor the aggregate increase in the Commitment of existing
Related Committed Purchasers shall exceed $50,000,000 and in connection with any
such increase or addition shall be a corresponding increase in the Purchase
Limit.  Each new Conduit Purchaser, Related Committed Purchaser or related LC
Participant (or Purchaser Group) shall become a party hereto, by executing and
delivering to the Administrator, each Purchaser Agent and the Seller, an
Assumption Agreement in the form of Annex F hereto (which Assumption Agreement
shall, in the case of any new Conduit Purchaser, Related Committed Purchaser or
related LC Participant, be executed by each Person in such new Purchaser’s
Purchaser Group).

 

(g)                                  Each Related Committed Purchaser’s and
related LC Participant’s obligations hereunder shall be several, such that the
failure of any Related Committed Purchaser or related LC Participant to make a
payment in connection with any purchase hereunder, or drawing under a Letter of
Credit hereunder, as the case may be, shall not relieve any other Related
Committed Purchaser or related LC Participant of its obligation hereunder to
make payment for any Funded

 

5

--------------------------------------------------------------------------------


 

Purchase or such drawing. Further, in the event any Related Committed Purchaser
or related LC Participant fails to satisfy its obligation to make a purchase or
payment with respect to such drawing as required hereunder, upon receipt of
notice of such failure from the Administrator (or any relevant Purchaser Agent),
subject to the limitations set forth herein, the non-defaulting Related
Committed Purchasers or related LC Participants in such defaulting Related
Committed Purchaser’s or related LC Participant’s Purchaser Group shall fund the
defaulting Related Committed Purchaser’s or related LC Participant’s Commitment
Percentage of the related Purchase or drawing pro rata in proportion to their
relative Commitment Percentages (determined without regard to the Commitment
Percentage of the defaulting Related Committed Purchaser or related LC
Participant; it being understood that a defaulting Related Committed Purchaser’s
or related LC Participant’s Commitment Percentage of any Purchase or drawing
shall be first funded by the Related Committed Purchasers or related LC
Participants in such defaulting Related Committed Purchaser’s or related LC
Participant’s Purchaser Group and thereafter if there are no other Related
Committed Purchasers or related LC Participants in such Purchaser Group or if
such other Related Committed Purchasers or related LC Participants are also
defaulting Related Committed Purchasers or related LC Participants, then such
defaulting Related Committed Purchaser’s or related LC Participant’s Commitment
Percentage of such Purchase or drawing shall be funded by each other Purchaser
Group ratably and applied in accordance with this paragraph (g)). 
Notwithstanding anything in this paragraph (g) to the contrary and for the
avoidance of doubt, each Related Committed Purchaser’s and LC Participant’s
obligation to make a Purchase or payment with respect to any drawing shall be
subject in all respects to the limitations set forth in the last sentence of the
first paragraph of Section 1.1(a).

 

Section 1.3                                    Purchased Interest Computation. 
The Purchased Interest shall be initially computed on the Closing Date.
Thereafter, until the Facility Termination Date, such Purchased Interest shall
be automatically recomputed (or deemed to be recomputed) on each Business Day
other than a Termination Day. From and after the occurrence of any Termination
Day, the Purchased Interest shall (until the event(s) giving rise to such
Termination Day are satisfied or are waived by the Administrator in accordance
with Section 5.1) be deemed to be 100%. The Purchased Interest shall become zero
when (a) the Aggregate Capital thereof and Aggregate Discount thereon shall have
been paid in full, (b) an amount equal to 100% of the LC Participation Amount
and the LC Fee Expectation shall have been deposited in the LC Collateral
Account, or all Letters of Credit shall have expired or otherwise been
terminated and (c) all the amounts owed by the Seller and the Servicer hereunder
to each Purchaser, the Administrator and any other Indemnified Party or Affected
Person are paid in full (other than indemnification and other contingent
obligations not yet due and owing), and the Servicer shall have received the
accrued Servicing Fee thereon.

 

Section 1.4                                    Settlement Procedures.

 

(a)                                 The collection of the Pool Receivables shall
be administered by the Servicer in accordance with this Agreement.  The Seller
shall provide to the Servicer on a timely basis all information needed for such
administration, including notice of the occurrence of any Termination Day and
current computations of the Purchased Interest.

 

6

--------------------------------------------------------------------------------


 

(b)                                 The Servicer shall, on each day on which
Collections of Pool Receivables are received (or deemed received) by the Seller
or the Servicer in accordance with this Agreement, including Section 1.4(g):

 

(i)                                     set aside and hold in trust (and shall,
at the request of the Administrator, segregate in a separate account approved by
the Administrator) for the benefit of the Secured Parties, out of such
Collections, first, an amount equal to the Aggregate Discount accrued through
such day for each Portion of Capital and not previously set aside, second, an
amount equal to the fees set forth in each Fee Letter accrued and unpaid through
such day, and third, to the extent funds are available therefor, an amount equal
to the aggregate of the Purchasers’ Share of the Servicing Fee accrued through
such day and not previously set aside;

 

(ii)                                  subject to Section 1.4(f), if such day is
not a Termination Day, remit to the Seller, ratably, on behalf of the
Purchasers, the remainder of such Collections.  Such remainder shall, to the
extent representing a return on the Aggregate Capital, be automatically
reinvested, ratably, according to each Purchaser’s Capital, in Pool Receivables
and in the Related Security, Collections and other proceeds with respect
thereto; provided, that if the Purchased Interest would exceed 100%, then the
Servicer shall not remit such remainder to the Seller or reinvest, but shall set
aside and hold in trust for the Administrator (for the benefit of the Secured
Parties) (and shall, at the request of the Administrator, segregate in a
separate account approved by the Administrator) a portion of such Collections
that, together with the other Collections set aside pursuant to this paragraph,
shall equal the amount necessary to reduce the Purchased Interest to 100%
(determined as if such Collections set aside had been applied to reduce the
Aggregate Capital or LC Participation Amount, as applicable, at such time),
which amount shall either (x) be deposited ratably to each Purchaser Agent’s
account (for the benefit of its related Purchasers) or (y) be deposited in the
LC Collateral Account, in each case, as applicable, on the next Settlement Date
in accordance with Section 1.4(c); provided, further, that (x) in the case of
any Purchaser that is a Conduit Purchaser, if such Purchaser has provided notice
(a “Declining Notice”) to its Purchaser Agent and the Administrator that such
Purchaser (a “Declining Conduit Purchaser”) no longer wishes Collections with
respect to any Portion of Capital funded or maintained by such Purchaser to be
reinvested pursuant to this clause (ii) or (y) in the case of any Purchaser that
has provided notice (an “Exiting Notice”) to its Purchaser Agent and the
Administrator of its refusal, following any request by the Seller to extend the
then Facility Termination Date, to extend its Commitment hereunder (an “Exiting
Purchaser”), then in either case set forth in clause (x) or (y) above, such
Purchaser’s ratable share (determined according to outstanding Capital) of
Collections shall not be reinvested or remitted to the Seller and shall instead
be held in trust for the benefit of such Purchaser and applied in accordance
with clause (iii) below;

 

(iii)                               if such day is a Termination Day (or any day
following the provision of a Declining Notice or an Exiting Notice), set aside,
segregate and hold in trust for the benefit of the Purchasers (and shall, at the
request of the Administrator, segregate in a separate account approved by the
Administrator), the entire remainder of

 

7

--------------------------------------------------------------------------------


 

such Collections (or in the case of a Declining Conduit Purchaser or an Exiting
Purchaser, an amount equal to such Purchaser’s ratable share of such Collections
based on its Capital; provided, that solely for purposes of determining such
Purchaser’s ratable share of such Collections, such Purchaser’s Capital shall be
deemed to remain constant from the date of the provision of a Declining Notice
or an Exiting Notice, as the case may be, until the date such Purchaser’s
Capital has been paid in full; it being understood that if such day is also a
Termination Day, such Declining Conduit Purchaser’s or Exiting Purchaser’s
Capital shall be recalculated taking into account amounts received by such
Purchasers in respect of this parenthetical and thereafter Collections shall be
set aside for such Purchaser ratably in respect of its Capital (as
recalculated)); provided, further, that if amounts are set aside and held in
trust on any Termination Day of the type described in clause (a) of the
definition of “Termination Day” (or any day following the provision of a
Declining Notice or an Exiting Notice) and, thereafter, the conditions set forth
in Section 2 of Exhibit II are satisfied or waived by the Administrator and the
Majority Purchaser Agents (or, in the case of a Declining Notice or an Exiting
Notice, such Declining Notice or Exiting Notice, as the case may be, has been
revoked by the related Declining Conduit Purchaser or Exiting Purchaser,
respectively, and written notice thereof has been provided to the Administrator,
the related Purchaser Agent and the Servicer), such previously set-aside amounts
shall, to the extent representing a return on the Aggregate Capital (or the
Capital of the Declining Conduit Purchaser or Exiting Purchaser, as the case may
be) and ratably in accordance with each Purchaser’s Capital, be reinvested in
accordance with clause (ii) on the day of such subsequent satisfaction or waiver
of conditions or revocation of Declining Notice or Exiting Notice, as the case
may be; and

 

(iv)                              release to the Seller (subject to
Section 1.4(f)) for its own account any Collections in excess of:  (w) amounts
required to be reinvested in accordance with clause (ii) or the proviso to
clause (iii) plus (x) the amounts that are required to be set aside pursuant to
clause (i), the provisos to clause (ii) and clause (iii) plus (y) the Seller’s
Share of the Servicing Fee accrued and unpaid through such day and all
reasonable and appropriate out-of-pocket costs and expenses of the Servicer for
servicing, collecting and administering the Pool Receivables plus (z) all other
amounts then due and payable by the Seller under this Agreement to the
Purchasers, the Purchaser Agents, the Administrator, and any other Indemnified
Party or Affected Person.

 

(c)                                  The Servicer shall, in accordance with the
priorities set forth in Section 1.4(d), deposit into each Purchaser Agent’s
account, on each Settlement Date, Collections held for such Purchaser Agent (for
the benefit of its related Purchasers) pursuant to clause (b)(i) or (f) plus the
amount of Collections then held for such Purchaser Agent (for the benefit of its
related Purchasers) pursuant to clauses (b)(ii) and (iii) of Section 1.4;
provided, that if Arch Sales or an Affiliate thereof is the Servicer, such day
is not a Termination Day and the Administrator has not notified Arch Sales (or
such Affiliate) that such right is revoked, Arch Sales (or such Affiliate) may
retain the portion of the Collections set aside pursuant to clause (b)(i) that
represents the aggregate of each Purchasers’ Share of the Servicing Fee.  On or
prior to the last day of each Settlement Period, each Purchaser Agent will
notify the Servicer by facsimile of the amount of

 

8

--------------------------------------------------------------------------------


 

Discount accrued with respect to each Portion of Capital during such Settlement
Period or portion thereof.

 

(d)                                 The Servicer shall distribute the amounts
described (and at the times set forth) in clause (c) above as follows:

 

(i)                                     if such distribution occurs on a day
that is not a Termination Day and the Purchased Interest does not exceed 100%,
first to each Purchaser Agent ratably according to the Discount accrued during
such Yield Period (for the benefit of the relevant Purchasers within such
Purchaser Agent’s Purchaser Group) in payment in full of all accrued Discount
with respect to each Portion of Capital maintained by such Purchasers and all
accrued Fees; it being understood that each Purchaser Agent shall distribute
such amounts to the Purchasers within such Purchaser Agent’s Purchaser Group
ratably according to Discount and Fees, respectively, and second, if the
Servicer has set aside amounts in respect of the Servicing Fee pursuant to
clause (b)(i) and has not retained such amounts pursuant to clause (c), to the
Servicer (payable in arrears on each Settlement Date) in payment in full of the
aggregate of the Purchasers’ Share of accrued Servicing Fees so set aside, and

 

(ii)                                  if such distribution occurs on a
Termination Day or on a day when the Purchased Interest exceeds 100%, first, if
Arch Sales or an Affiliate thereof is not the Servicer, to the Servicer in
payment in full of the Purchasers’ Share of all accrued Servicing Fees, second,
to each Purchaser Agent ratably (based on the aggregate accrued and unpaid
Discount and Fees payable to all Purchasers at such time) (for the benefit of
the relevant Purchasers in such Purchaser Agent’s Purchaser Group) in payment in
full of all accrued Discount with respect to each Portion of Capital funded or
maintained by the Purchasers within such Purchaser Agent’s Purchaser Group and
all accrued Fees, third, to each Purchaser Agent ratably according to the
aggregate of the Capital of each Purchaser in each such Purchaser Agent’s
Purchaser Group (for the benefit of the relevant Purchasers in such Purchaser
Agent’s Purchaser Group) in payment in full of each Purchaser’s Capital (or, if
such day is not a Termination Day, the amount necessary to reduce the Purchased
Interest to 100%) (determined as if such Collections had been applied to reduce
the Aggregate Capital); it being understood that each Purchaser Agent shall
distribute the amounts described in the first, second and third clauses of this
Section 1.4(d)(ii) to the Purchasers within such Purchaser Agent’s Purchaser
Group ratably according to Discount, Fees and Capital, respectively, fourth, to
the LC Collateral Account for the benefit of the LC Bank and the LC Participants
(x) the amount necessary to cash collateralize the LC Participation Amount until
the amount of cash collateral held in such LC Collateral Account (other than
amount representing LC Fee Expectation) equals 100% of the LC Participation
Amount (or, if such day is not a Termination Day, the amount necessary to reduce
the Purchased Interest to 100%) (determined as if such Collections had been
applied to reduce the aggregate outstanding amount of the LC Participation
Amount) and (y) if such day is a Termination Day of the type described in clause
(b) of the definition thereof or a Termination Event is continuing, an amount
equal to the LC Fee Expectation at such time (or such portion thereof not
currently on deposit in the LC Collateral Account), fifth, if the Aggregate
Capital and accrued Aggregate

 

9

--------------------------------------------------------------------------------


 

Discount with respect to each Portion of Capital for all Purchaser Groups have
been reduced to zero, and the aggregate of the Purchasers’ Share of all accrued
Servicing Fees payable to the Servicer (if other than Arch Sales or an Affiliate
thereof) have been paid in full, to each Purchaser Agent ratably, based on the
amounts payable to each Purchaser in such Purchaser Agent’s Purchaser Group (for
the benefit of the relevant Purchasers in such Purchaser Agent’s Purchaser
Group), the Administrator and any other Secured Party in payment in full of any
other amounts owed thereto by the Seller or the Servicer hereunder, and sixth,
to the Servicer (if the Servicer is Arch Sales or an Affiliate thereof) in
payment in full of the aggregate of the Purchasers’ Share of all accrued
Servicing Fees.

 

After the Aggregate Capital, Aggregate Discount, fees payable pursuant to the
Fee Letters and Servicing Fees with respect to the Purchased Interest, and any
other amounts payable by the Seller and the Servicer to each Purchaser Group,
the Administrator or any other Indemnified Party or Affected Person hereunder,
have been paid in full, and (on and after a Termination Day) after an amount
equal to 100% of the LC Participation Amount and the LC Fee Expectation has been
deposited in the LC Collateral Account, all additional Collections with respect
to the Purchased Interest shall be paid to the Seller for its own account.

 

(e)                                  For the purposes of this Section 1.4:

 

(i)                                     if on any day the Outstanding Balance of
any Pool Receivable is reduced or adjusted as a result of any defective,
rejected, returned, repossessed or foreclosed goods or services, or any
revision, cancellation, allowance, rebate, discount or other adjustment made by
the Seller, any Affiliate of the Seller, any Originator, the Transferor, the
Servicer or any Affiliate of the Servicer, or any setoff, netting of obligations
or dispute between the Seller, any Affiliate of the Seller, any Originator, the
Transferor, the Servicer or any Affiliate of the Servicer and an Obligor, the
Seller shall be deemed to have received on such day a Collection of such Pool
Receivable in the amount of such reduction or adjustment and shall immediately
pay any and all such amounts in respect thereof to a Lock-Box Account for the
benefit of the Secured Parties pursuant to Section 1.4;

 

(ii)                                  if on any day any of the representations
or warranties in Sections l(j) or 3(a) of Exhibit III is not true with respect
to any Pool Receivable, the Seller shall be deemed to have received on such day
a Collection of such Pool Receivable in full and shall immediately pay any and
all such amounts in respect thereof to a Lock-Box Account (or as otherwise
directed by the Administrator at such time) for the benefit of the Secured
Parties and for application pursuant to Section 1.4;

 

(iii)                               except as provided in clause (i) or (ii), or
as otherwise required by Applicable Law or the relevant Contract, all
Collections received from an Obligor of any Receivable shall be applied to the
Receivables of such Obligor in the order of the age of such Receivables,
starting with the oldest such Receivable, unless such Obligor designates in
writing its payment for application to specific Receivables; and

 

10

--------------------------------------------------------------------------------


 

(iv)                              if and to the extent the Administrator, any
Purchaser Agent or any Purchaser shall be required for any reason to pay over to
an Obligor (or any trustee, receiver, custodian or similar official in any
Insolvency Proceeding) any amount received by it hereunder, such amount shall be
deemed not to have been so received by such Person but rather to have been
retained by the Seller and, accordingly, such Person shall have a claim against
the Seller for such amount, payable when and to the extent that any distribution
from or on behalf of such Obligor is made in respect thereof.

 

(f)                                   If at any time the Seller shall wish to
cause the reduction of Aggregate Capital (but not to commence the liquidation,
or reduction to zero, of the entire Aggregate Capital), the Seller may do so as
follows:

 

(i)                                     the Seller shall give the Administrator,
each Purchaser Agent and the Servicer written notice in substantially the form
of Annex C (each, a “Paydown Notice”) (A) at least two Business Days prior to
the date of such reduction for any reduction of the Aggregate Capital less than
or equal to $20,000,000 and (B) at least five Business Days prior to the date of
such reduction for any reduction of the Aggregate Capital greater than
$20,000,000, in each case such Paydown Notice shall include, among other things,
the amount of such proposed reduction and the proposed date on which such
reduction will commence;

 

(ii)                                  (A) on the proposed date of the
commencement of such reduction and on each day thereafter, the Servicer shall
cause Collections not to be reinvested until the amount thereof not so
reinvested shall equal the desired amount of reduction or (B) the Seller shall
remit to each Purchaser Agent’s account (for the benefit of the relevant
Purchasers in such Purchaser Agent’s Purchaser Group), in immediately available
funds, an amount equal to the desired amount of such reduction together with
accrued and unpaid Aggregate Discount, and Aggregate Discount to accrue through
the next Settlement Date, with respect to such Aggregate Capital, ratably (based
on such Purchaser Agent’s Purchasers’ portion of the Aggregate Capital reduced
thereby and portion of the related Aggregate Discount); and

 

(iii)                               the Servicer shall hold such Collections in
trust for the benefit of the Purchasers ratably (based on their respective
Portions of Capital funded thereby) for payment to each such Purchaser Agent
(for the benefit of the relevant Purchasers in such Purchaser Agent’s Purchaser
Group) on the next Settlement Date immediately following the current Settlement
Period or such other date approved by the Administrator and each such Purchaser
Agent, and the Aggregate Capital (together with the Capital of any related
Purchaser) shall be deemed reduced in the amount to be paid to each such
Purchaser Agent (on behalf of its related Purchasers) only when in fact finally
so paid;

 

provided, that the amount of any such reduction shall be not less than $300,000
and shall be an integral multiple of $100,000 in excess thereof.

 

(g)                                  The Servicer may, in its sole discretion,
and shall at the direction of the Administrator or any Purchaser Agent (which
direction may be given no more than once per

 

11

--------------------------------------------------------------------------------


 

week unless a Termination Event has occurred and is continuing), deliver an
Interim Report to the Administrator on any Business Day during a Minimum
Liquidity Period.  Upon receipt of such Interim Report, the Administrator shall
promptly review such Interim Report to determine if such Interim Report
constitutes a Qualifying Interim Report.  In the event that the Administrator
reasonably determines that such Interim Report constitutes a Qualifying Interim
Report, so long as no Termination Event or Unmatured Termination Event has
occurred and is continuing and the Administrator is then exercising exclusive
dominion and control over the Lock-Box Accounts, the Administrator shall
promptly remit to the Servicer from the Lock-Box Accounts (or the LC Collateral
Account, if applicable) the lesser of (i) the amount identified on such
Qualifying Interim Report as Collections on deposit in the Lock-Box Accounts
and/or LC Collateral Account in excess of the amount necessary to ensure that
the Purchased Interest does not exceed 100% and (ii) the aggregate amount of
available Collections then on deposit in the Lock-Box Accounts and the LC
Collateral Account.  For purposes of this clause (g), “Qualifying Interim
Report” shall mean any Interim Report that satisfies each of the following
conditions: (A) the Purchased Interest as set forth in such Interim Report shall
not exceed 100%; (B) such Interim Report is calculated as of the immediately
prior Business Day and (C) the Administrator does not in good faith reasonably
believe that any of the information or calculations set forth in such Interim
Report are false or incorrect in any material respect (and notice of any such
determination shall be provided promptly to the Servicer).

 

Section 1.5                                    Fees.

 

The Seller shall pay to the Administrator, the Purchaser Agents and the
Purchasers certain fees in the amounts and on the dates set forth in one or more
fee letter agreements for each Purchaser Group, in each case entered into from
time to time by and among the Servicer, the Seller and the applicable Purchaser
Agent and/or the Administrator (as any such fee letter agreement may be amended,
restated, supplemented or otherwise modified from time to time, each, a “Fee
Letter”).

 

Section 1.6                                    Payments and Computations, Etc.

 

(a)                                 All amounts to be paid or deposited by the
Seller or the Servicer hereunder or under any other Transaction Document shall
be made without reduction for offset or counterclaim and shall be paid or
deposited no later than 2:00 p.m. (New York City time) on the day when due in
same day funds to each account designated by the Purchaser Agents (for the
benefit of the Purchasers in such Purchaser Agent’s Purchaser Group) and/or the
Administration Account, as applicable.  All amounts received after 2:00 p.m.(New
York City time) will be deemed to have been received on the next Business Day. 
Amounts payable hereunder to or for the benefit of the Administrator, the
Purchasers or the Purchaser Agents (or their related Affected Persons or
Indemnified Parties) shall be distributed as follows:

 

(i)                                     Any amounts to be distributed by or on
behalf of the Administrator hereunder to any Purchaser Agent, Purchaser or
Purchaser Group shall be distributed to the account specified in writing from
time to time by the applicable Purchaser Agent to the Administrator, and the
Administrator shall have no obligation to distribute any such amounts unless and
until it actually receives payment of such amounts by the Seller or

 

12

--------------------------------------------------------------------------------


 

the Servicer, as applicable, in the Administration Account.  Except as expressly
set forth herein (including, without limitation, as set forth in
Section 1.4(b)(iii) with respect to Collections held in trust for Declining
Conduit Purchasers and Exiting Purchasers), the Administrator shall distribute
(or cause to be distributed) such amounts to the Purchaser Agents for the
Purchasers within their respective Purchaser Groups ratably (x) in the case of
such amounts paid in respect of Discount and Fees, according to the Discount and
Fees payable to the Purchasers and (y) in the case of such amounts paid in
respect of Capital (or in respect of any other obligations other than Discount
and Fees), according to the outstanding Capital funded by the Purchasers.

 

(ii)                                  Except as expressly set forth herein
(including, without limitation, as set forth in Section 1.4(b)(iii) with respect
to Collections held in trust for Declining Conduit Purchasers and Exiting
Purchasers), each Purchaser Agent shall distribute the amounts paid to it
hereunder for the benefit of the Purchasers in its Purchaser Group to the
Purchasers within its Purchaser Group ratably (x) in the case of such amounts
paid in respect of Discount and Fees, according to the Discount and Fees payable
to such Purchasers and (y) in the case of such amounts paid in respect of
Capital (or in respect of any other obligations other than Discount and Fees),
according to the outstanding Capital funded by such Purchasers.

 

(b)                                 The Seller or the Servicer, as the case may
be, shall, to the extent permitted by law, pay interest on any amount not paid
or deposited by the Seller or the Servicer, as the case may be, when due
hereunder, at an interest rate equal to 2.0% per annum above the Base Rate,
payable on demand.

 

(c)                                  All computations of interest under clause
(b) and all computations of Discount, fees and other amounts hereunder shall be
made on the basis of a year of 360 (or 365 or 366, as applicable, with respect
to Discount or other amounts calculated by reference to the Base Rate) days for
the actual number of days elapsed.  Whenever any payment or deposit to be made
hereunder shall be due on a day other than a Business Day, such payment or
deposit shall be made on the next Business Day and such extension of time shall
be included in the computation of such payment or deposit.

 

Section 1.7                                    Increased Costs.

 

(a)                                 If the Administrator, any Purchaser Agent,
any Purchaser, any Liquidity Provider or any other Program Support Provider or
any of their respective Affiliates (each an “Affected Person”) reasonably
determines that the existence of or compliance with:  (i) any law, rule,
regulation or generally accepted accounting principle or any change therein or
in the interpretation or application thereof, or (ii) any request, guideline or
directive from Financial Accounting Standards Board (“FASB”) (including, without
limitation, FAS 166/167), or any central bank or other Governmental Authority
(whether or not having the force of law), affects or would affect the amount of
capital required or expected to be maintained by such Affected Person, and such
Affected Person determines that the amount of such capital is increased by or
based upon the existence of any commitment to make purchases of (or otherwise to
maintain the investment in) Pool Receivables or issue any Letter of Credit
related to this Agreement or any

 

13

--------------------------------------------------------------------------------


 

related liquidity facility, credit enhancement facility and other commitments of
the same type, then, upon demand by such Affected Person (with a copy to the
Administrator), the Seller shall promptly pay to the Administrator, for the
account of such Affected Person, from time to time as specified by such Affected
Person, additional amounts sufficient to compensate such Affected Person for
increased costs in the light of such circumstances, to the extent that such
Affected Person reasonably determines such increase in capital to be allocable
to the existence of any of such commitments.   A certificate as to such amounts
submitted to the Seller and the Administrator by such Affected Person shall be
conclusive and binding for all purposes, absent manifest error.

 

(b)                                 If, due to either:  (i) the introduction of
or any change in or in the interpretation of any law, rule, regulation or
generally accepted accounting principle or (ii) compliance with any request,
guideline or directive from FASB (including, without limitation, FAS 166/167) or
any central bank or other Governmental Authority (whether or not having the
force of law), there shall be any increase in the cost to any Affected Person of
agreeing to purchase or purchasing, or maintaining the ownership of, the
Purchased Interest (or its portion thereof) in respect of which Discount is
computed by reference to the Euro-Rate or LMIR, then, upon demand by such
Affected Person, the Seller shall promptly pay to such Affected Person, from
time to time as specified by such Affected Person, additional amounts sufficient
to compensate such Affected Person for increased costs.  A certificate as to
such amounts submitted to the Seller and the Administrator by such Affected
Person shall be conclusive and binding for all purposes, absent manifest error.

 

(c)                                  For the avoidance of doubt, and not in
limitation of the foregoing, any increase in cost and/or reduction in yield
caused by regulatory capital allocation adjustments due to Statements of
Financial Accounting Standards Nos. 166 and 167 (or any future statements or
interpretations issued by FASB or any successor thereto) (collectively, “FAS
166/167”) shall be covered by this Section 1.7.

 

(d)                                 Notwithstanding anything to the contrary,
for purposes of this Section 1.7, (i) the Dodd-Frank Wall Street Reform and
Consumer Protection Act, and all requests, rules, guidelines and directives
promulgated thereunder and (ii) all requests, rules, guidelines or directives
promulgated by the Bank for International Settlements, the Basel Committee on
Banking Supervision (or any successor or similar authority) or any Governmental
Authority, any central bank of any jurisdiction, comparable agency or other
Person, in each case pursuant to, or implementing, the accord known as Basel
III, are, in the case of each of clause (i) and clause (ii) above, deemed to
have been introduced or adopted after the date hereof, regardless of the date
enacted, adopted, issued, promulgated or implemented.

 

Section 1.8                                    Requirements of Law; Funding
Losses.

 

(I)                                   If any Affected Person reasonably
determines that the existence of or compliance with: (a) any law, rule or
regulation or any change therein or in the interpretation or application
thereof, or (b) any guideline, request or directive from any central bank or
other Governmental Authority (whether or not having the force of law), in either
case, adopted, issued or occurring after the date hereof:

 

14

--------------------------------------------------------------------------------


 

(i)                                     does or shall subject such Affected
Person to any tax of any kind whatsoever with respect to this Agreement, any
increase in the Purchased Interest (or its portion thereof) or in the amount of
Capital relating thereto, or does or shall change the basis of taxation of
payments to such Affected Person on account of Collections, Discount or any
other amounts payable hereunder (excluding taxes imposed on the overall income
of such Affected Person, and franchise taxes imposed on such Affected Person, by
the jurisdiction under the laws of which such Affected Person is organized or a
political subdivision thereof), or

 

(ii)                                  does or shall impose, modify or hold
applicable any reserve, special deposit, compulsory loan or similar requirement
against assets held by, or deposits or other liabilities in or for the account
of, purchases, advances or loans by, or other credit extended by, or any other
acquisition of funds by, any office of such Affected Person that are not
otherwise included in the determination of the Euro-Rate or LMIR or the Base
Rate hereunder, or

 

(iii)                               does or shall impose on such Affected Person
any other condition,

 

and the result of any of the foregoing is:  (A) to increase the cost to such
Affected Person of acting as Administrator, or of agreeing to purchase or
purchasing or maintaining the ownership of undivided percentage ownership
interests with regard to, or issuing any Letter of Credit in respect of, the
Purchased Interest (or interests therein) or any Portion of Capital, or (B) to
reduce any amount receivable hereunder (whether directly or indirectly), then,
in any such case, upon demand by such Affected Person, the Seller shall promptly
pay to such Affected Person additional amounts necessary to compensate such
Affected Person for such additional cost or reduced amount receivable.  All such
amounts shall be payable as incurred.  A certificate as to such amounts from
such Affected Person to the Seller and the Administrator shall be conclusive and
binding for all purposes, absent manifest error; provided, however, that
notwithstanding anything to the contrary, for purposes of this Section 1.8,
(i) the Dodd-Frank Wall Street Reform and Consumer Protection Act, and all
requests, rules, guidelines and directives promulgated thereunder, and (ii) all
requests, rules, guidelines or directives promulgated by the Bank for
International Settlements, the Basel Committee on Banking Supervision (or any
successor or similar authority) or any Governmental Authority, any central bank
of any jurisdiction, comparable agency or other Person, in each case pursuant
to, or implementing, the accord known as Basel III, are, in the case of each of
clause (i) and clause (ii) above, deemed to have been introduced or adopted
after the date hereof, regardless of the date enacted, adopted, issued,
promulgated or implemented.

 

(II)                              The Seller shall compensate each Affected
Person, upon written request by such Person for all losses, expenses and
liabilities (including any interest paid by such Affected Person to lenders of
funds borrowed by it to fund or maintain any Portion of Capital hereunder at an
interest rate determined by reference to the Euro-Rate or LMIR and any loss
sustained by such Person in connection with the re-employment of such funds),
which such Affected Person may sustain with respect to funding or maintaining
such Portion of Capital at the Euro-Rate or LMIR if, for any reason, funding or
maintaining such Portion of Capital at an interest rate determined by reference
to the Euro-Rate or LMIR does not occur on a date specified therefor.

 

15

--------------------------------------------------------------------------------


 

Section 1.9                                    Inability to Determine Euro-Rate.

 

(a)                                 If the Administrator (or any Purchaser
Agent) determines before the first day of any Settlement Period (or solely with
respect to LMIR, on any day) (which determination shall be final and conclusive)
that, by reason of circumstances affecting the interbank eurodollar market
generally, (i) deposits in dollars (in the relevant amounts for such Settlement
Period) are not being offered to banks in the interbank eurodollar market for
such Settlement Period, (ii) adequate means do not exist for ascertaining the
Euro-Rate or LMIR for such Settlement Period (or portion thereof) or (iii) the
Euro-Rate or LMIR does not accurately reflect the cost to any Purchaser (as
determined by such Purchaser or such Purchaser’s Purchaser Agent) of maintaining
any Portion of Capital during such Settlement Period (or portion thereof), then
the Administrator shall give notice thereof to the Seller.  Thereafter, until
the Administrator or such Purchaser Agent notifies the Seller that the
circumstances giving rise to such suspension no longer exist, (a) no Portion of
Capital shall be funded at the Alternate Rate determined by reference to the
Euro-Rate or LMIR and (b) the Discount for any outstanding Portions of Capital
then funded at the Alternate Rate determined by reference to the Euro-Rate or
LMIR shall, on the last day of the then current Settlement Period (or solely
with respect to LMIR, immediately), be converted to the Alternate Rate
determined by reference to the Base Rate.

 

(b)                                 If, on or before the first day of any
Settlement Period (or solely with respect to LMIR, on any day), the
Administrator shall have been notified by any Affected Person that such Affected
Person has determined (which determination shall be final and conclusive) that,
any enactment, promulgation or adoption of or any change in any Applicable Law,
or any change in the interpretation or administration thereof by a governmental
authority, central bank or comparable agency charged with the interpretation or
administration thereof, or compliance by such Affected Person with any
guideline, request or directive (whether or not having the force of law) of any
such authority, central bank or comparable agency shall make it unlawful or
impossible for such Affected Person to fund or maintain any Portion of Capital
at the Alternate Rate and based upon the Euro-Rate or LMIR, the Administrator
shall notify the Seller thereof.  Upon receipt of such notice, until the
Administrator notifies the Seller that the circumstances giving rise to such
determination no longer apply, (a) no Portion of Capital shall be funded at the
Alternate Rate determined by reference to the Euro-Rate or LMIR and (b) the
Discount for any outstanding Portions of Capital then funded at the Alternate
Rate determined by reference to the Euro-Rate or LMIR shall be converted to the
Alternate Rate determined by reference to the Base Rate either (i) on the last
day of the then current Settlement Period (or solely with respect to LMIR,
immediately) if such Affected Person may lawfully continue to maintain such
Portion of Capital at the Alternate Rate determined by reference to the
Euro-Rate or LMIR to such day, or (ii) immediately, if such Affected Person may
not lawfully continue to maintain such Portion of Capital at the Alternate Rate
determined by reference to the Euro-Rate or LMIR to such day.

 

Section 1.10                             Taxes.

 

The Seller agrees that any and all payments by the Seller under this Agreement
shall be made free and clear of and without deduction for any and all current or
future taxes, stamp or other taxes, levies, imposts, deductions, charges or
withholdings, and all liabilities with respect thereto, excluding overall income
or franchise taxes, in either case, imposed on the

 

16

--------------------------------------------------------------------------------


 

Person receiving such payment by the Seller hereunder by the jurisdiction under
whose laws such Person is organized, operates or where its principal executive
office is located or any political subdivision thereof (all such nonexcluded
taxes, levies, imposts, deductions, charges, withholdings and liabilities being
hereinafter referred to as “Taxes”).  If the Seller shall be required by law to
deduct any Taxes from or in respect of any sum payable hereunder to any
Purchaser, Purchaser Agent, Liquidity Provider, Program Support Provider or the
Administrator, then the sum payable shall be increased by the amount necessary
to yield to such Person (after payment of all Taxes) an amount equal to the sum
it would have received had no such deductions been made.  Whenever any Taxes are
payable by the Seller, the Seller agrees that, as promptly as possible
thereafter, the Seller shall send to the Administrator for its own account or
for the account of any Purchaser, Purchaser Agent, Liquidity Provider or other
Program Support Provider, as the case may be, a certified copy of an original
official receipt showing payment thereof or such other evidence of such payment
as may be available to the Seller and acceptable to the taxing authorities
having jurisdiction over such Person.  If the Seller fails to pay any Taxes when
due to the appropriate taxing authority or fails to remit to the Administrator
the required receipts or other required documentary evidence, the Seller shall
indemnify the Administrator and/or any other Affected Person, as applicable, for
any incremental taxes, interest or penalties that may become payable by such
party as a result of any such failure.

 

Section 1.11                             Letters of Credit.

 

Subject to the terms and conditions hereof and the satisfaction of the
applicable conditions set forth in Exhibit II, the LC Bank shall issue or cause
the issuance of Letters of Credit (“Letters of Credit”) on behalf of Seller
(and, if applicable, on behalf of, or for the account of, the Transferor or any
Subsidiary thereof) in favor of such beneficiaries as the Seller or the
Transferor, as applicable may elect.  All amounts drawn upon Letters of Credit
shall accrue Discount. Letters of Credit that have not been drawn upon shall not
accrue Discount.

 

Section 1.12                             Issuance of Letters of Credit.

 

(a)                                 The Seller may request the LC Bank, upon two
(2) Business Days’ prior written notice submitted on or before 11:00 a.m., New
York time, to issue a Letter of Credit by delivering to the Administrator, the
LC Bank’s form of Letter of Credit Application (the “Letter of Credit
Application”), substantially in the form of Annex E attached hereto and an
Issuance Notice, substantially in the form of Annex B-2 (each, an “Issuance
Notice”), in each case completed to the satisfaction of the Administrator and
the LC Bank; and, such other certificates, documents and other papers and
information as the Administrator may reasonably request.  The Seller also has
the right to give instructions and make agreements with respect to any Letter of
Credit Application and the disposition of documents, and to agree with the
Administrator upon any amendment, extension or renewal of any Letter of Credit.

 

(b)                                 Each Letter of Credit shall, among other
things, (i) provide for the payment of sight drafts or other written demands for
payment when presented for honor thereunder in accordance with the terms thereof
and when accompanied by the documents described therein and (ii) have an expiry
date not later than twelve (12) months after such Letter of Credit’s date of
issuance, extension or renewal, as the case may be, and in no event later than
twelve (12) months

 

17

--------------------------------------------------------------------------------


 

after the Facility Termination Date.  For the avoidance of doubt, no Letter of
Credit may be extended or renewed to a date that is later than twelve (12)
months after the Facility Termination Date.  Each Letter of Credit shall be
subject either to the Uniform Customs and Practice for Documentary Credits (2007
Revision), International Chamber of Commerce Publication No. 600, and any
amendments or revisions thereof adhered to by the LC Bank or the International
Standby Practices (ISP98-International Chamber of Commerce Publication Number
590), and any amendments or revisions thereof adhered to by the LC Bank, as
determined by the LC Bank.

 

(c)                                  The Administrator shall promptly notify the
LC Bank and each LC Participant, at such Person’s address for notices hereunder,
of the request by the Seller for a Letter of Credit hereunder, and shall provide
the LC Bank and LC Participants with the Letter of Credit Application and
Issuance Notice delivered to the Administrator by the Seller pursuant to
paragraph (a) above, by the close of business on the day received or if received
on a day that is not a Business Day or on any Business Day after 11:00 a.m., New
York time, on such day, on the next Business Day.

 

Section 1.13                             Requirements For Issuance of Letters of
Credit.

 

The Seller shall authorize and direct the LC Bank to name the Seller or the
Transferor as the “Applicant” or “Account Party” of each Letter of Credit.

 

Section 1.14                             Disbursements, Reimbursement.

 

(a)                                 Immediately upon the issuance of each Letter
of Credit, each LC Participant shall be deemed to, and hereby irrevocably and
unconditionally agrees to, purchase from the LC Bank a participation in such
Letter of Credit and each drawing thereunder in an amount equal to such LC
Participant’s Pro Rata Share of the face amount of such Letter of Credit and the
amount of such drawing, respectively.

 

(b)                                 In the event of any request for a drawing
under a Letter of Credit by the beneficiary or transferee thereof, the LC Bank
will promptly notify the Administrator and the Seller of such request.  Provided
that it shall have received such notice prior to 10:00 a.m., New York time, the
Seller shall reimburse (such obligation to reimburse the LC Bank shall sometimes
be referred to as a “Reimbursement Obligation” and the required date of
reimbursement, the “Reimbursement Date”) the LC Bank prior to 12:00 p.m., New
York time, on each Business Day that an amount is paid by the LC Bank under any
Letter of Credit (each such date, a “Drawing Date”) (or, otherwise, by 12:00
p.m., New York time, on the Business Day immediately following such notice) in
an amount equal to the amount so paid by the LC Bank.  Such Reimbursement
Obligation shall be satisfied by the Seller (i) first, by the remittance by the
Administrator to the LC Bank of any available amounts then on deposit in the LC
Collateral Account and (ii) second, by the remittance by or on behalf of the
Seller to the LC Bank of any other funds of the Seller then available for
disbursement.  In the event the Seller fails to reimburse the LC Bank for the
full amount of any drawing under any Letter of Credit by the applicable time on
the Reimbursement Date, the LC Bank will promptly notify each LC Participant
thereof, and the Seller shall be deemed to have requested that a Funded Purchase
be made by the Purchasers in the Purchaser Groups for the LC Bank and the LC
Participants to be

 

18

--------------------------------------------------------------------------------


 

disbursed on the Drawing Date under such Letter of Credit, subject to the amount
of the unutilized portion of the Purchase Limit.  Any notice given by the LC
Bank pursuant to this Section may be oral if immediately confirmed in writing;
provided that the lack of such an immediate written confirmation shall not
affect the conclusiveness or binding effect of such oral notice.

 

(c)                                  Each LC Participant shall upon any notice
pursuant to subclause (b) above make available to the LC Bank an amount in
immediately available funds equal to its Pro Rata Share of the amount of the
drawing, whereupon the LC Participants shall each be deemed to have made a
Funded Purchase in that amount.  If any LC Participant so notified fails to make
available to the LC Bank the amount of such LC Participant’s Pro Rata Share of
such amount by no later than 2:00 p.m., New York time on the Drawing Date, then
interest shall accrue on such LC Participant’s obligation to make such payment,
from the Drawing Date to the date on which such LC Participant makes such
payment (i) at a rate per annum equal to the Federal Funds Rate during the first
three days following the Drawing Date and (ii) at a rate per annum equal to the
rate applicable to Capital on and after the fourth day following the Drawing
Date.  The LC Bank will promptly give notice of the occurrence of the Drawing
Date, but failure of the LC Bank to give any such notice on the Drawing Date or
in sufficient time to enable any LC Participant to effect such payment on such
date shall not relieve such LC Participant from its obligation under this
subclause (c), provided that such LC Participant shall not be obligated to pay
interest as provided in subclauses (i) and (ii) above until and commencing from
the date of receipt of notice from the LC Bank or the Administrator of a
drawing.  Each LC Participant’s Commitment shall continue until the last to
occur of any of the following events:  (A) the LC Bank ceases to be obligated to
issue or cause to be issued Letters of Credit hereunder; (B) no Letter of Credit
issued hereunder remains outstanding and uncancelled or (C) all Persons (other
than the Seller) have been fully reimbursed for all payments made under or
relating to Letters of Credit.

 

Section 1.15                             Repayment of Participation Advances.

 

(a)                                 Upon (and only upon) receipt by the LC Bank
for its account of immediately available funds from or for the account of the
Seller (i) in reimbursement of any payment made by the LC Bank under a Letter of
Credit with respect to which any LC Participant has made a participation advance
to the LC Bank, or (ii) in payment of Discount on the Funded Purchases made or
deemed to have been made in connection with any such draw, the LC Bank will pay
to each LC Participant, ratably (based on the outstanding drawn amounts funded
by each such LC Participant in respect of such Letter of Credit), in the same
funds as those received by the LC Bank; it being understood, that the LC Bank
shall retain a ratable amount of such funds that were not the subject of any
payment in respect of such Letter of Credit by any LC Participant.

 

(b)                                 If the LC Bank is required at any time to
return to the Seller, or to a trustee, receiver, liquidator, custodian, or any
official in any insolvency proceeding, any portion of the payments made by the
Seller to the LC Bank pursuant to this Agreement in reimbursement of a payment
made under the Letter of Credit or interest or fee thereon, each LC Participant
shall, on demand of the LC Bank, forthwith return to the LC Bank the amount of
its Pro Rata Share of any amounts so returned by the LC Bank plus interest at
the Federal Funds Rate, from the date the

 

19

--------------------------------------------------------------------------------


 

payment was first made to such LC Participant through, but not including, the
date the payment is returned by such LC Participant.

 

(c)                                  If any Letters of Credit are outstanding
and undrawn on the Facility Termination Date, the LC Collateral Account shall be
funded from Collections (or, in the Seller’s sole discretion, by other cash
available to the Seller) in an amount equal to the aggregate undrawn face amount
of such Letters of Credit plus all applicable fees to accrue through the stated
expiration dates thereof (such fees to accrue, as reasonably estimated by the LC
Bank, the “LC Fee Expectation”).

 

Section 1.16                             Documentation.

 

The Seller agrees to be bound by the terms of the Letter of Credit Application
and by the LC Bank’s interpretations of any Letter of Credit issued for the
Seller and by the LC Bank’s written regulations and customary practices relating
to letters of credit, though the LC Bank’s interpretation of such regulations
and practices may be different from the Seller’s own.  In the event of a
conflict between the Letter of Credit Application and this Agreement, this
Agreement shall govern.  It is understood and agreed that, except in the case of
gross negligence or willful misconduct by the LC Bank, the LC Bank shall not be
liable for any error, negligence and/or mistakes, whether of omission or
commission, in following the Seller’s instructions or those contained in the
Letters of Credit or any modifications, amendments or supplements thereto.

 

Section 1.17                             Determination to Honor Drawing Request.

 

In determining whether to honor any request for drawing under any Letter of
Credit by the beneficiary thereof, the LC Bank shall be responsible only to
determine that the documents and certificates required to be delivered under
such Letter of Credit have been delivered and that they comply on their face
with the requirements of such Letter of Credit and that any other drawing
condition appearing on the face of such Letter of Credit has been satisfied in
the manner so set forth.

 

Section 1.18                             Nature of Participation and
Reimbursement Obligations.

 

Each LC Participant’s obligation in accordance with this Agreement to make
participation advances as a result of a drawing under a Letter of Credit, and
the obligations of the Seller to reimburse the LC Bank upon a draw under a
Letter of Credit, shall be absolute, unconditional and irrevocable, and shall be
performed strictly in accordance with the terms of this Article I under all
circumstances, including the following circumstances:

 

(i)                                     any set-off, counterclaim, recoupment,
defense or other right which such LC Participant may have against the LC Bank,
the Administrator, the Purchaser Agents, the Purchasers, the Seller or any other
Person for any reason whatsoever;

 

(ii)                                  the failure of the Seller or any other
Person to comply with the conditions set forth in this Agreement for the making
of a purchase, reinvestments,

 

20

--------------------------------------------------------------------------------


 

requests for Letters of Credit or otherwise, it being acknowledged that such
conditions are not required for the making of participation advances hereunder;

 

(iii)                               any lack of validity or enforceability of
any Letter of Credit or any set-off, counterclaim, recoupment, defense or other
right which Seller, an Originator, the Transferor or any Affiliate thereof on
behalf of which a Letter of Credit has been issued may have against the LC Bank,
the Administrator, any Purchaser, any Purchaser Agent or any other Person for
any reason whatsoever;

 

(iv)                              any claim of breach of warranty that might be
made by the Seller, the Transferor, an Originator or an Affiliate thereof, the
LC Bank or any LC Participant against the beneficiary of a Letter of Credit, or
the existence of any claim, set-off, defense or other right which the Seller,
the LC Bank or any LC Participant may have at any time against a beneficiary,
any successor beneficiary or any transferee of any Letter of Credit or the
proceeds thereof (or any Persons for whom any such transferee may be acting),
the LC Bank, any LC Participant, the Administrator, any Purchaser or any
Purchaser Agent or any other Person, whether in connection with this Agreement,
the transactions contemplated herein or any unrelated transaction (including any
underlying transaction between the Seller or any Subsidiaries of the Seller or
any Affiliates of the Seller and the beneficiary for which any Letter of Credit
was procured);

 

(v)                                 the lack of power or authority of any signer
of, or lack of validity, sufficiency, accuracy, enforceability or genuineness
of, any draft, demand, instrument, certificate or other document presented under
any Letter of Credit, or any such draft, demand, instrument, certificate or
other document proving to be forged, fraudulent, invalid, defective or
insufficient in any respect or any statement therein being untrue or inaccurate
in any respect, even if the Administrator or the LC Bank has been notified
thereof;

 

(vi)                              payment by the LC Bank under any Letter of
Credit against presentation of a demand, draft or certificate or other document
which does not comply with the terms of such Letter of Credit other than as a
result of the gross negligence or willful misconduct of the LC Bank;

 

(vii)                           the solvency of, or any acts or omissions by,
any beneficiary of any Letter of Credit, or any other Person having a role in
any transaction or obligation relating to a Letter of Credit, or the existence,
nature, quality, quantity, condition, value or other characteristic of any
property or services relating to a Letter of Credit;

 

(viii)                        any failure by the LC Bank or any of the LC Bank’s
Affiliates to issue any Letter of  Credit in the form requested by the Seller,
unless the LC Bank has received written notice from the Seller of such failure
within three Business Days after the LC Bank shall have furnished the Seller a
copy of such Letter of Credit and such error is material and no drawing has been
made thereon prior to receipt of such notice;

 

21

--------------------------------------------------------------------------------


 

(ix)                              any Material Adverse Effect on the Seller, the
Transferor, any Originator or any Affiliates thereof;

 

(x)                                 any breach of this Agreement or any
Transaction Document by any party thereto;

 

(xi)                              the occurrence or continuance of an Insolvency
Proceeding with respect to the Seller, the Transferor, any Originator or any
Affiliate thereof;

 

(xii)                           the fact that a Termination Event or an
Unmatured Termination Event shall have occurred and be continuing;

 

(xiii)                        the fact that this Agreement or the obligations of
Seller or Servicer hereunder shall have been terminated; and

 

(xiv)                       any other circumstance or happening whatsoever,
whether or not similar to any of the foregoing.

 

Section 1.19                             Indemnity.

 

In addition to other amounts payable hereunder, the Seller hereby agrees to
protect, indemnify, pay and save harmless the Administrator, the LC Bank, each
LC Participant and any of the LC Bank’s Affiliates that have issued a Letter of
Credit from and against any and all claims, demands, liabilities, damages,
taxes, penalties, interest, judgments, losses, costs, charges and expenses
(including Attorney Costs) which the Administrator, the LC Bank, any LC
Participant or any of their respective Affiliates may incur or be subject to as
a consequence, direct or indirect, of the issuance of any Letter of Credit,
except to the extent resulting from (a) the gross negligence or willful
misconduct of the party to be indemnified as determined by a final
non-appealable judgment of a court of competent jurisdiction or (b) the wrongful
dishonor by the LC Bank of a proper demand for payment made under any Letter of
Credit, except if such dishonor resulted from any act or omission, whether
rightful or wrongful, of any present or future de jure or de facto Governmental
Authority (all such acts or omissions herein called “Governmental Acts”).

 

Section 1.20                             Liability for Acts and Omissions.

 

As between the Seller, on the one hand, and the Administrator, the LC Bank, the
LC Participants, the Purchaser Agents and the Purchasers, on the other, the
Seller assumes all risks of the acts and omissions of, or misuse of any Letter
of Credit by, the respective beneficiaries of such Letter of Credit. In
furtherance and not in limitation of the respective foregoing, none of the
Administrator, the LC Bank, the LC Participants, the Purchaser Agents or the
Purchasers shall be responsible for: (i) the form, validity, sufficiency,
accuracy, genuineness or legal effect of any document submitted by any party in
connection with the application for an issuance of any such Letter of Credit,
even if it should in fact prove to be in any or all respects invalid,
insufficient, inaccurate, fraudulent or forged (even if the LC Bank or any LC
Participant shall have been notified thereof); (ii) the validity or sufficiency
of any instrument transferring or assigning or purporting to transfer or assign
any such Letter of Credit or the rights or benefits

 

22

--------------------------------------------------------------------------------


 

thereunder or proceeds thereof, in whole or in part, which may prove to be
invalid or ineffective for any reason; (iii) the failure of the beneficiary of
any such Letter of Credit, or any other party to which such Letter of Credit may
be transferred, to comply fully with any conditions required in order to draw
upon such Letter of Credit or any other claim of the Seller against any
beneficiary of such Letter of Credit, or any such transferee, or any dispute
between or among the Seller and any beneficiary of any Letter of Credit or any
such transferee; (iv) errors, omissions, interruptions or delays in transmission
or delivery of any messages, by mail, electronic mail, cable, telegraph, telex,
facsimile or otherwise, whether or not they be in cipher; (v) errors in
interpretation of technical terms; (vi) any loss or delay in the transmission or
otherwise of any document required in order to make a drawing under any such
Letter of Credit or of the proceeds thereof; (vii) the misapplication by the
beneficiary of any such Letter of Credit of the proceeds of any drawing under
such Letter of Credit; or (viii) any consequences arising from causes beyond the
control of the Administrator, the LC Bank, the LC Participants, the Purchaser
Agents and the Purchasers, including any Governmental Acts, and none of the
above shall affect or impair, or prevent the vesting of, any of the LC Bank’s
rights or powers hereunder. Nothing in the preceding sentence shall relieve the
LC Bank from liability for its gross negligence or willful misconduct, as
determined by a final non-appealable judgment of a court of competent
jurisdiction, in connection with actions or omissions described in such clauses
(i) through (viii) of such sentence.  In no event shall the Administrator, the
LC Bank, the LC Participants, the Purchaser Agents or the Purchasers or their
respective Affiliates, be liable to the Seller or any other Person for any
indirect, consequential, incidental, punitive, exemplary or special damages or
expenses (including without limitation attorneys’ fees), or for any damages
resulting from any change in the value of any property relating to a Letter of
Credit.

 

Without limiting the generality of the foregoing, the Administrator, the LC
Bank, the LC Participants, the Purchaser Agents and the Purchasers and each of
its Affiliates (i) may rely on any written communication believed in good faith
by such Person to have been authorized or given by or on behalf of the applicant
for a Letter of Credit; (ii) may honor any presentation if the documents
presented appear on their face to comply with the terms and conditions of the
relevant Letter of Credit; (iii) may honor a previously dishonored presentation
under a Letter of Credit, whether such dishonor was pursuant to a court order,
to settle or compromise any claim of wrongful dishonor, or otherwise, and shall
be entitled to reimbursement to the same extent as if such presentation had
initially been honored, together with any interest paid by the LC Bank or its
Affiliates; (iv) may honor any drawing that is payable upon presentation of a
statement advising negotiation or payment, upon receipt of such statement (even
if such statement indicates that a draft or other document is being delivered
separately), and shall not be liable for any failure of any such draft or other
document to arrive, or to conform in any way with the relevant Letter of 
Credit; (v) may pay any paying or negotiating bank claiming that it rightfully
honored under the laws or practices of the place where such bank is located; and
(vi) may settle or adjust any claim or demand made on the Administrator, the LC
Bank, the LC Participants, the Purchaser Agents or the Purchasers or their
respective Affiliates, in any way related to any order issued at the applicant’s
request to an air carrier, a letter of guarantee or of indemnity issued to a
carrier or any similar document (each an “Order”) and may honor any drawing in
connection with any Letter of Credit that is the subject of such Order,
notwithstanding that any drafts or other documents presented in connection with
such Letter of Credit fail to conform in any way with such Letter of Credit.

 

23

--------------------------------------------------------------------------------


 

In furtherance and extension and not in limitation of the specific provisions
set forth above, any action taken or omitted by the LC Bank under or in
connection with any Letter of Credit issued by it or any documents and
certificates delivered thereunder, if taken or omitted in good faith and without
gross negligence or willful misconduct, as determined by a final non-appealable
judgment of a court of competent jurisdiction, shall not put the LC Bank under
any resulting liability to the Seller, any LC Participant or any other Person.

 

ARTICLE II.
REPRESENTATIONS AND WARRANTIES; COVENANTS;
TERMINATION EVENTS

 

Section 2.1                                    Representations and Warranties;
Covenants.

 

Each of the Seller and the Servicer hereby makes the representations and
warranties, and hereby agrees to perform and observe the covenants, applicable
to it as set forth in Exhibits III and IV, respectively.

 

Section 2.2                                    Termination Events.

 

If any of the Termination Events set forth in Exhibit V shall occur, the
Administrator may (with the consent of the Majority Purchaser Agents) and shall
(at the direction of the Majority Purchaser Agents), by notice to the Seller,
declare the Facility Termination Date to have occurred (in which case the
Facility Termination Date shall be deemed to have occurred); provided, that
automatically upon the occurrence of any event (without any requirement for the
passage of time or the giving of notice) described in paragraph (f) of
Exhibit V, the Facility Termination Date shall occur. Upon any such declaration,
occurrence or deemed occurrence of the Facility Termination Date, the
Purchasers, the Purchaser Agents and the Administrator shall have, in addition
to the rights and remedies that they may have under this Agreement, all other
rights and remedies provided after default under the UCC and under other
Applicable Law, which rights and remedies shall be cumulative.

 

ARTICLE III.
INDEMNIFICATION

 

Section 3.1                                    Indemnities by the Seller.

 

Without limiting any other rights that the Administrator, the Purchasers, the
Purchaser Agents, the Liquidity Providers, any Program Support Provider or any
of their respective Affiliates, employees, officers, directors, agents, counsel,
successors, transferees or permitted assigns (each, an “Indemnified Party”) may
have hereunder or under Applicable Law, the Seller hereby agrees to indemnify
each Indemnified Party from and against any and all claims, damages, expenses,
costs, losses, liabilities, penalties and taxes (including Attorney Costs) (all
of the foregoing being collectively referred to as “Indemnified Amounts”) at any
time imposed on or incurred by any Indemnified Party arising out of or otherwise
relating to any Transaction Document, the transactions contemplated thereby or
the acquisition of any portion of the Purchased Interest, or any action taken or
omitted by any of the Indemnified Parties (including any action taken by the
Administrator as attorney-in-fact for the Seller, the Transferor

 

24

--------------------------------------------------------------------------------


 

or any Originator hereunder or under any other Transaction Document) whether
arising by reason of the acts to be performed by the Seller hereunder or
otherwise, excluding only Indemnified Amounts to the extent:  (a) a final
judgment of a court of competent jurisdiction holds that such Indemnified
Amounts resulted from gross negligence or willful misconduct of the Indemnified
Party seeking indemnification, (b) due to the credit risk of the Obligor and for
which reimbursement would constitute recourse to the Transferor, any Originator
or the Servicer for uncollectible Receivables or (c) other than in the case of
clause (xiii) below, such Indemnified Amounts include taxes imposed or based on,
or measured by, the gross or net income or receipts of such Indemnified Party by
the jurisdiction under the laws of which such Indemnified Party is organized,
operates or where its principal executive office is located (or any political
subdivision thereof); provided, however, that nothing contained in this sentence
shall limit the liability of the Seller or the Servicer or limit the recourse of
any Indemnified Party to the Seller or the Servicer for any amounts otherwise
specifically provided to be paid by the Seller or the Servicer hereunder. 
Without limiting the foregoing indemnification, and subject to the exclusions in
the preceding sentence, the Seller shall indemnify each Indemnified Party for
Indemnified Amounts (including losses in respect of uncollectible Receivables
regardless for purposes of these specific matters whether reimbursement therefor
would constitute recourse to the Seller or the Servicer, except as set forth in
subclause (viii) below) relating to or resulting from any of the following:

 

(i)                                     the failure of any Receivable included
in the calculation of the Net Receivables Pool Balance as an Eligible Receivable
to be an Eligible Receivable, the failure of any information contained in any
Information Package or any Interim Report to be true and correct, or the failure
of any other information provided in writing to any Purchaser or the
Administrator with respect to the Receivables or this Agreement to be true and
correct;

 

(ii)                                  the failure of any representation,
warranty or statement made or deemed made by the Seller (or any employee,
officer or agent of the Seller) under or in connection with this Agreement, any
other Transaction Document, any Information Package, any Interim Report or any
other information or report delivered by or on behalf of the Seller pursuant
hereto to have been true and correct as of the date made or deemed made when
made;

 

(iii)                               the failure by the Seller to comply with any
Applicable Law related to any Receivable or the related Contract or the
non-conformity of any Receivable or the related Contract with any such
Applicable Law;

 

(iv)                              the failure of the Seller to vest and maintain
vested in the Administrator (on behalf of the Secured Parties) a first priority
perfected ownership interest or security interest in the Purchased Interest and
the property conveyed hereunder, free and clear of any Lien;

 

(v)                                 any commingling of funds to which the
Administrator, any Purchaser Agent or any Purchaser is entitled hereunder with
any other funds;

 

25

--------------------------------------------------------------------------------


 

(vi)                              the failure to have filed, in accordance with
the requirements of this Agreement or any other Transaction Document, financing
statements (including as-extracted collateral filings) or other similar
instruments or documents under the UCC of each applicable jurisdiction or other
Applicable Laws with respect to any Receivables in, or purporting to be in, the
Receivables Pool and the other Pool Assets, whether at the time of any Purchase
or at any subsequent time;

 

(vii)                           any failure of a Lock-Box Bank to comply with
the terms of the applicable Lock-Box Agreement;

 

(viii)                        any dispute, claim, offset or defense (other than
discharge in bankruptcy of the Obligor) of the Obligor to the payment of any
Receivable (including without limitation a defense based on such Receivable or
the related Contract not being a legal, valid and binding obligation of such
Obligor enforceable against it in accordance with its terms), or any other claim
resulting from the sale or lease of goods or the rendering of services related
to such Receivable or the furnishing or failure to furnish any such goods or
services or other similar claim or defense not arising from the financial
inability of any Obligor to pay undisputed indebtedness;

 

(ix)                              any failure of the Seller to perform its
duties or obligations in accordance with the provisions of this Agreement or any
other Transaction Document to which it is a party;

 

(x)                                 any action taken by the Administrator as
attorney-in-fact for the Seller, the Transferor or any Originator pursuant to
this Agreement or any other Transaction Document;

 

(xi)                              any environmental liability claim or products
liability claim or other claim, investigation, litigation or proceeding, arising
out of or in connection with merchandise, insurance or services that are the
subject of any Contract;

 

(xii)                           the failure by the Seller to pay when due any
taxes, including, without limitation, sales, excise or personal property taxes;

 

(xiii)                        any taxes arising because a Purchase or the
Purchased Interest is not treated for U.S. federal, state and local income and
franchise tax purposes as intended under Section 5.17(a);

 

(xiv)                       the use of proceeds of purchases or reinvestments or
the issuance of any Letter of Credit; or

 

(xv)                          any reduction in Capital as a result of the
distribution of Collections pursuant to Section 1.4(d), if all or a portion of
such distributions shall thereafter be rescinded or otherwise must be returned
for any reason.

 

26

--------------------------------------------------------------------------------


 

Section 3.2                                    Indemnities by the Servicer.

 

Without limiting any other rights that any Indemnified Party may have hereunder
or under Applicable Law, the Servicer hereby agrees to indemnify each
Indemnified Party from and against any and all Indemnified Amounts arising out
of or resulting from (whether directly or indirectly):  (a) the failure of any
information contained in an Information Package or any Interim Report to be true
and correct, or the failure of any other information provided to any such
Indemnified Party by, or on behalf of, the Servicer to be true and correct,
(b) the failure of any representation, warranty or statement made or deemed made
by the Servicer (or any of its officers) under or in connection with this
Agreement or any other Transaction Document to which it is a party to have been
true and correct as of the date made or deemed made when made, (c) the failure
by the Servicer to comply with any Applicable Law with respect to any Pool
Receivable or the related Contract, (d) any dispute, claim, offset or defense of
the Obligor (other than as a result of discharge in bankruptcy with respect to
such Obligor) to the payment of any Receivable in, or purporting to be in, the
Receivables Pool resulting from or related to the collection activities with
respect to such Receivable, (e) any commingling (other than as a result of
actions taken by the Administrator, any Purchaser Agent or any Purchaser) of
funds to which the Administrator, any Purchaser Agent or any Purchaser is
entitled hereunder with any other funds or (f) any failure of the Servicer to
perform its duties or obligations in accordance with the provisions hereof or
any other Transaction Document to which it is a party.

 

ARTICLE IV.
ADMINISTRATION AND COLLECTIONS

 

Section 4.1                                    Appointment of the Servicer.

 

(a)                                 The servicing, administering and collection
of the Pool Receivables shall be conducted by the Person so designated from time
to time as the Servicer in accordance with this Section.  Until the
Administrator gives notice to Arch Sales (in accordance with this Section) of
the designation of a new Servicer, Arch Sales is hereby designated as, and
hereby agrees to perform the duties and obligations of, the Servicer pursuant to
the terms hereof.  Upon the occurrence of a Termination Event, the Administrator
may (with the consent of the Majority Purchaser Agents) and shall (at the
direction of the Majority Purchaser Agents) designate as Servicer any Person
(including itself) to succeed Arch Sales or any successor Servicer, on the
condition in each case that any such Person so designated shall agree to perform
the duties and obligations of the Servicer pursuant to the terms hereof.

 

(b)                                 Upon the designation of a successor Servicer
as set forth in clause (a), Arch Sales agrees that it will terminate its
activities as Servicer hereunder in a manner that the Administrator determines
will facilitate the transition of the performance of such activities to the new
Servicer, and Arch Sales shall cooperate with and assist such new Servicer. 
Such cooperation shall include access to and transfer of related records
(including all Contracts) and use by the new Servicer of all licenses, hardware
or software necessary or desirable to collect the Pool Receivables and the
Related Security.

 

(c)                                  Arch Sales acknowledges that, in making
their decision to execute and deliver this Agreement, the Administrator, the
Purchaser Agents and the Purchasers have relied on Arch Sales’ agreement to act
as Servicer hereunder.  Accordingly, Arch Sales agrees that it will not

 

27

--------------------------------------------------------------------------------


 

voluntarily resign as Servicer without the prior written consent of the
Administrator and the Purchasers.

 

(d)                                 The Servicer may delegate its duties and
obligations hereunder to any subservicer (each a “Sub-Servicer”); provided,
that, in each such delegation:  (i) each such Sub-Servicer shall agree in
writing to perform the delegated duties and obligations of the Servicer pursuant
to the terms hereof, (ii) the Servicer shall remain liable for the performance
of the duties and obligations so delegated, (iii) the Seller, the Administrator,
the Purchaser Agents and the Purchasers shall have the right to look solely to
the Servicer for performance, and (iv) the terms of any agreement with any
Sub-Servicer shall provide that the Administrator may terminate such agreement
upon the termination of the Servicer hereunder by giving notice of its desire to
terminate such agreement to the Servicer (and the Servicer shall provide
appropriate notice to each such Sub-Servicer); provided, however, that if any
such delegation is to any Person other than an Originator or the Transferor, the
Administrator and the Majority Purchaser Agents shall have consented in writing
in advance to such delegation.

 

Section 4.2                                    Duties of the Servicer.

 

(a)                                 The Servicer shall take or cause to be taken
all such action as may be necessary or advisable to service, administer and
collect each Pool Receivable from time to time, all in accordance with this
Agreement and all Applicable Law, with reasonable care and diligence, and in
accordance with the Credit and Collection Policies.  The Servicer shall set
aside, for the accounts of the Seller and the Purchasers, the amount of the
Collections to which each is entitled in accordance with Article I.  The
Servicer may, in accordance with the applicable Credit and Collection Policy,
take such action, including modifications, waivers or restructurings of Pool
Receivables and the related Contracts as the Servicer may determine to be
appropriate to maximize Collections thereof or reflect adjustments permitted
under the Credit and Collection Policy or required under Applicable Laws or the
applicable Contract; provided, however, that for the purposes of this Agreement
(i) such action shall not change the number of days such Pool Receivable has
remained unpaid from the date of the original due date related to such Pool
Receivable, (ii) such action shall not alter the status of such Pool Receivable
as a Delinquent Receivable or a Defaulted Receivable under this Agreement or
limit the rights of any of the Purchasers, Purchaser Agents or the Administrator
under this Agreement or any other Transaction Document and (iii) if a
Termination Event has occurred and is continuing and Arch Sales or an Affiliate
thereof is serving as the Servicer, Arch Sales or such Affiliate may take such
action only upon the prior written approval of the Administrator.  The Seller
shall deliver to the Servicer and the Servicer shall hold for the benefit of the
Seller and the Administrator (individually and for the benefit of the
Purchasers), in accordance with their respective interests, all records and
documents (including computer tapes or disks) with respect to each Pool
Receivable.  Notwithstanding anything to the contrary contained herein, if a
Termination Event has occurred and is continuing, the Administrator may direct
the Servicer (whether the Servicer is Arch Sales or any other Person) to
commence or settle any legal action to enforce collection of any Pool Receivable
or to foreclose upon or repossess any Related Security.

 

(b)                                 The Servicer shall, as soon as practicable
following actual receipt of collected funds, turn over to the Seller the
collections of any indebtedness that is not a Pool Receivable,

 

28

--------------------------------------------------------------------------------


 

less, if Arch Sales or an Affiliate thereof is not the Servicer, all reasonable
and appropriate out-of-pocket costs and expenses of such Servicer of servicing,
collecting and administering such collections.  The Servicer, if other than Arch
Sales or an Affiliate thereof, shall, as soon as practicable upon demand,
deliver to the Seller all records in its possession that evidence or relate to
any indebtedness that is not a Pool Receivable, and copies of records in its
possession that evidence or relate to any indebtedness that is a Pool
Receivable.

 

(c)                                  The Servicer’s obligations hereunder shall
terminate on the Final Payout Date.  After such termination, if Arch Sales or an
Affiliate thereof was not the Servicer on the date of such termination, the
Servicer shall promptly deliver to the Seller all books, records and related
materials that the Seller previously provided to the Servicer, or that have been
obtained by the Servicer, in connection with this Agreement.

 

Section 4.3                                    Lock-Box Account and LC
Collateral Account Arrangements.

 

Prior to the Closing Date, the Seller shall have entered into Lock-Box
Agreements with all of the Lock-Box Banks and delivered original counterparts
thereof to the Administrator.  During the continuance of a Termination Event or
Unmatured Termination Event or during a Minimum Liquidity Period, the
Administrator may (and shall, at the direction of the Majority Purchaser
Agents), at any time give notice to each Lock-Box Bank that the Administrator is
exercising its rights under the Lock-Box Agreements to do any or all of the
following:  (a) to exercise exclusive dominion and control (for the benefit of
the Secured Parties) over each of the Lock-Box Accounts and all funds on deposit
therein and (b) to take any or all other actions permitted under the applicable
Lock-Box Agreement. The Seller and the Servicer each hereby agree that if the
Administrator at any time takes any action set forth in the preceding sentence,
the Administrator shall have exclusive control (for the benefit of the Secured
Parties) of the proceeds (including Collections) of all Pool Receivables and the
Seller and the Servicer hereby further agree to take any other action that the
Administrator may reasonably request to transfer such control or to ensure that
the Administrator maintains such control.  Any proceeds of Pool Receivables
received by the Seller or the Servicer thereafter shall be sent immediately to,
or as otherwise instructed by, the Administrator.  The Seller and the Servicer
hereby irrevocably instruct the Administrator on each Business Day during the
Minimum Liquidity Period, so long as the Administrator has taken exclusive
dominion and control over each of the Lock-Box Accounts and no Termination Event
or Unmatured Termination Event exists, to transfer all available amounts on
deposit in the Lock-Box Accounts as of the end of each Business Day and after
giving effect to any distributions to the Servicer on such day pursuant to
Section 1.4(g), to the LC Collateral Account.  The parties hereto hereby
acknowledge that if it at any time takes control of any Lock-Box Accounts, the
Administrator shall not have any rights to the funds therein in excess of the
unpaid amounts due to the Administrator, the Purchaser Agents, the Purchasers,
any Indemnified Party, any Affected Person or any other Person hereunder or
under any other Transaction Document, and the Administrator shall distribute or
cause to be distributed such funds in accordance with Section 4.2(b) and
Article I (in each case as if such funds were held by the Servicer thereunder).

 

The Administrator shall have exclusive dominion and control, including the
exclusive right of withdrawal, over the LC Collateral Account and the Seller
hereby grants the

 

29

--------------------------------------------------------------------------------


 

Administrator a security interest in the LC Collateral Account and all money or
other assets on deposit therein or credited thereto.  Other than any interest
earned on the investment of such deposits, which investments shall be made at
the option and sole discretion of the Administrator and at the Seller’s risk and
expense, such deposits shall not bear interest.  Interest or profits, if any, on
such investments shall accumulate in the LC Collateral Account.  Moneys in the
LC Collateral Account shall be applied by the Administrator to reimburse the LC
Bank for each drawing under a Letter of Credit and for repayment of amounts
owing by the Seller hereunder and under each of the other Transaction Documents
to each of the other Secured Parties, it being understood and agreed that
certain amounts on deposit in the LC Collateral Account may, from time to time,
be remitted to the Servicer pursuant to Section 1.4(g).  Amounts, if any, on
deposit in the LC Collateral Account on the Final Payout Date shall be remitted
by the Administrator to the Seller.

 

The Administrator shall, on each Settlement Date (if such date occurs on a
Termination Day), remove any available amounts then on deposit in the LC
Collateral Account and deposit such amounts into each Purchaser Agent’s account
in accordance with the priorities set forth in Section 1.4(d), to the extent
that any amounts are then due and owing under clauses first through third of
Section 1.4(d)(ii) after giving effect to the distribution, if any, by the
Servicer on such date in accordance with Section 1.4(d).

 

Section 4.4                                    Enforcement Rights.

 

(a)                                 At any time following the occurrence and
during the continuation of a Termination Event:

 

(i)                                     the Administrator (at the Seller’s
expense) may direct the Obligors that payment of all amounts payable under any
Pool Receivable is to be made directly to the Administrator or its designee;

 

(ii)                                  the Administrator may instruct the Seller
or the Servicer to give notice of the Purchasers’ interest in Pool Receivables
to each Obligor, which notice shall direct that payments be made directly to the
Administrator or its designee (on behalf of the Secured Parties), and the Seller
or the Servicer, as the case may be, shall give such notice at the expense of
the Seller or the Servicer, as the case may be; provided, that if the Seller or
the Servicer, as the case may be, fails to so notify each Obligor within two
(2) Business Days following instruction by the Administrator, the Administrator
(at the Seller’s or the Servicer’s, as the case may be, expense) may so notify
the Obligors;

 

(iii)                               the Administrator may request the Servicer
to, and upon such request the Servicer shall:  (A) assemble all of the records
necessary or desirable to collect the Pool Receivables and the Related Security,
and transfer or license to a successor Servicer the use of all software
necessary or desirable to collect the Pool Receivables and the Related Security,
and make the same available to the Administrator or its designee (for the
benefit of the Purchasers) at a place selected by the Administrator, and
(B) segregate all cash, checks and other instruments received by it from time to
time constituting Collections in a manner acceptable to the Administrator and,
promptly upon

 

30

--------------------------------------------------------------------------------


 

receipt, remit all such cash, checks and instruments, duly endorsed or with duly
executed instruments of transfer, to the Administrator or its designee; and

 

(iv)                              the Administrator may replace the Person then
acting as Servicer.

 

(b)                                 The Seller hereby authorizes the
Administrator (on behalf of each Purchaser Group), and irrevocably appoints the
Administrator as its attorney-in-fact with full power of substitution and with
full authority in the place and stead of the Seller, which appointment is
coupled with an interest, to take any and all steps in the name of the Seller
and on behalf of the Seller necessary or desirable, in the determination of the
Administrator, following the occurrence and during the continuation of a
Termination Event, to collect any and all amounts or portions thereof due under
any and all Pool Assets, including endorsing the name of the Seller on checks
and other instruments representing Collections and enforcing such Pool Assets. 
Notwithstanding anything to the contrary contained in this subsection, none of
the powers conferred upon such attorney-in-fact pursuant to the preceding
sentence shall subject such attorney-in-fact to any liability if any action
taken by it shall prove to be inadequate or invalid, nor shall they confer any
obligations upon such attorney-in-fact in any manner whatsoever.

 

Section 4.5                                    Responsibilities of the Seller.

 

(a)                                 Anything herein to the contrary
notwithstanding, the Seller shall:  (i) perform all of its obligations, if any,
under the Contracts related to the Pool Receivables to the same extent as if
interests in such Pool Receivables had not been transferred hereunder, and the
exercise by the Administrator, any Purchaser Agent or any Purchaser of their
respective rights hereunder shall not relieve the Seller from such obligations,
and (ii) pay when due any taxes, including any sales taxes payable in connection
with the Pool Receivables and their creation and satisfaction.  None of the
Administrator, the Purchaser Agents and the Purchasers shall have any obligation
or liability with respect to any Pool Asset, nor shall any of them be obligated
to perform any of the obligations of the Seller, the Transferor, ACI or any
Originator thereunder.

 

(b)                                 Arch Sales hereby irrevocably agrees that if
at any time it shall cease to be the Servicer hereunder, it shall act (if the
then-current Servicer so requests) as the data-processing agent of the Servicer
and, in such capacity, Arch Sales shall conduct the data-processing functions of
the administration of the Receivables and the Collections thereon in
substantially the same way that Arch Sales conducted such data-processing
functions while it acted as the Servicer.

 

Section 4.6                                    Servicing Fee.

 

(a)                                 Subject to clause (b), the Servicer shall be
paid a fee (the “Servicing Fee”) equal to 1.00% per annum (the “Servicing Fee
Rate”) of the daily average aggregate Outstanding Balance of the Pool
Receivables.  The Purchasers’ Share of such fee shall be paid through the
distributions contemplated by Section 1.4(d), and the Seller’s Share of such fee
shall be paid by the Seller on each Settlement Date.

 

(b)                                 If the Servicer ceases to be Arch Sales or
an Affiliate thereof, the servicing fee shall be the greater of:  (i) the amount
calculated pursuant to clause (a), and (ii) an alternative

 

31

--------------------------------------------------------------------------------


 

amount specified by the successor Servicer not to exceed 110% of the aggregate
reasonable costs and expenses incurred by such successor Servicer in connection
with the performance of its obligations as Servicer hereunder.

 

Section 4.7                                    Authorization and Action of the
Administrator and Purchaser Agents.

 

(a)                                 Each Purchaser and Purchaser Agent hereby
accepts the appointment of and irrevocably authorizes the Administrator to take
such actions as agent on its behalf and to exercise such powers as are delegated
to the Administrator hereby and to exercise such other powers as are reasonably
incidental thereto.  The Administrator shall hold, in its name, for the benefit
of each Purchaser, ratably, the Purchased Interest.  The Administrator shall not
have any duties other than those expressly set forth herein or any fiduciary
relationship with any Purchaser or Purchaser Agent, and no implied obligations
or liabilities shall be read into this Agreement, or otherwise exist, against
the Administrator.  The Administrator does not assume, nor shall it be deemed to
have assumed, any obligation to, or relationship of trust or agency with, the
Seller or Servicer.  Notwithstanding any provision of this Agreement or any
other Transaction Document to the contrary, in no event shall the Administrator
ever be required to take any action which exposes the Administrator to personal
liability or which is contrary to the provisions of this Agreement, any other
Transaction Document or Applicable Law.  The appointment and authority of the
Administrator hereunder shall terminate on the Final Payout Date.

 

(b)                                 Each Purchaser hereby accepts the
appointment of the respective institution identified as the Purchaser Agent for
such Purchaser’s Purchaser Group on Schedule IV hereto or in the Assumption
Agreement or Transfer Supplement pursuant to which such Purchaser becomes a
party hereto, and irrevocably authorizes such Purchaser Agent to take such
action on its behalf under the provisions of this Agreement and to exercise such
powers and perform such duties as are expressly delegated to such Purchaser
Agent by the terms of this Agreement, if any, together with such other powers as
are reasonably incidental thereto.  Notwithstanding any provision to the
contrary elsewhere in this Agreement, no Purchaser Agent shall have any duties
or responsibilities, except those expressly set forth herein, or any fiduciary
relationship with any Purchaser or other Purchaser Agent or the Administrator,
and no implied obligations or liabilities shall be read into this Agreement, or
otherwise exist, against any Purchaser Agent.

 

(c)                                  Except as otherwise specifically provided
in this Agreement, the provisions of this Section 4.7 are solely for the benefit
of the Administrator, the Purchaser Agents and the Purchasers, and none of the
Seller or the Servicer shall have any rights as a third party beneficiary or
otherwise under any of the provisions of this Section 4.7, except that this
Section 4.7 shall not affect any obligations which the Administrator, any
Purchaser Agent or any Purchaser may have to the Seller or the Servicer under
the other provisions of this Agreement.  Furthermore, no Purchaser shall have
any rights as a third-party beneficiary or otherwise under any of the provisions
hereof in respect of a Purchaser Agent that is not the Purchaser Agent for such
Purchaser.

 

(d)                                 In performing its functions and duties
hereunder, the Administrator shall act solely as the agent of the Purchasers and
the Purchaser Agents and does not assume nor shall be

 

32

--------------------------------------------------------------------------------


 

deemed to have assumed any obligation or relationship of trust or agency with or
for the Seller or Servicer or any of their successors and assigns.  In
performing its functions and duties hereunder, each Purchaser Agent shall act
solely as the agent of its respective Purchasers and does not assume nor shall
be deemed to have assumed any obligation or relationship of trust or agency with
or for the Seller, the Servicer, any Purchaser not in such Purchaser Agent’s
Purchaser Group, any other Purchaser Agent or the Administrator, or any of their
respective successors and assigns.

 

Section 4.8                                    Nature of Administrator’s Duties;
Delegation of Administrator’s Duties; Exculpatory Duties.

 

(a)                                 The Administrator shall have no duties or
responsibilities except those expressly set forth in this Agreement or in the
other Transaction Documents.  The duties of the Administrator shall be
mechanical and administrative in nature.  The Administrator shall not have, by
reason of this Agreement, a fiduciary relationship in respect of any Purchaser. 
Nothing in this Agreement or any of the Transaction Documents, express or
implied, is intended to or shall be construed to impose upon the Administrator
any obligations in respect of this Agreement or any of the Transaction Documents
except as expressly set forth herein or therein.  The Administrator shall not
have any duty or responsibility, either initially or on a continuing basis, to
provide any Purchaser or Purchaser Agent with any credit or other information
with respect to the Seller, any Originator, the Transferor, any Sub-Servicer or
the Servicer, whether coming into its possession before the date hereof or at
any time or times thereafter.  If the Administrator seeks the consent or
approval of the Purchasers or the Purchaser Agents to the taking or refraining
from taking any action hereunder, the Administrator shall send notice thereof to
each Purchaser (or such Purchaser’s Purchaser Agent, on its behalf) or each
Purchaser Agent, as applicable.  The Administrator shall promptly notify each
Purchaser Agent any time that the Purchasers and/or Purchaser Agents, as the
case may be, have instructed the Administrator to act or refrain from acting
pursuant hereto.

 

(b)                                 The Administrator may execute any of its
duties through agents or attorneys-in-fact and shall be entitled to advice of
counsel concerning all matters pertaining to such duties.  The Administrator
shall not be responsible for the negligence or misconduct of any agents or
attorneys-in-fact selected by it with reasonable care.

 

(c)                                  None of the Administrator and the Purchaser
Agent, nor any of their respective  directors, officers, agents or employees
shall be liable for any action taken or omitted (i) with the consent or at the
direction of the Majority Purchaser Agents (or, in the case of any Purchaser
Agent, the Purchasers within such Purchaser Agent’s Purchaser Group that have a
majority of the aggregate Commitments of such Purchaser Group) or (ii) in the
absence of such Person’s gross negligence or willful misconduct.  The
Administrator shall not be responsible to any Purchaser, Purchaser Agent or
other Person for (i) any recitals, representations, warranties or other
statements made by the Seller, any Sub-Servicer, the Servicer, the Transferor,
any Originator or any of their Affiliates, (ii) the value, validity,
effectiveness, genuineness, enforceability or sufficiency of any Transaction
Document, (iii) any failure of the Seller, any Sub-Servicer, the Servicer, the
Transferor, any Originator or any of their Affiliates to perform any obligation
hereunder or under the other Transaction Documents to which it is a party (or

 

33

--------------------------------------------------------------------------------


 

under any Contract), or (iv) the satisfaction of any condition specified in
Exhibit II.  The Administrator shall not have any obligation to any Purchaser
Agent or Purchaser to ascertain or inquire about the observance or performance
of any agreement contained in any Transaction Document or to inspect the
properties, books or records of the Seller, the Servicer, the Transferor, any
Originator or any of their respective Affiliates.

 

Section 4.9                                    UCC Filings.

 

Each of the Seller and the Purchasers expressly recognizes and agrees that the
Administrator may be listed as the assignee or secured party of record on the
various UCC filings required to be made hereunder in order to perfect the
transfer of the Purchased Interest from the Seller to the Purchasers, that such
listing shall be for administrative convenience only in creating a record or
nominee owner to take certain actions hereunder on behalf of the Purchasers and
that such listing will not affect in any way the status of the Purchasers as the
beneficial owners of the Purchased Interest.  In addition, such listing shall
impose no duties on the Administrator other than those expressly and
specifically undertaken in accordance with this Section 4.9.

 

Section 4.10                             Agent’s Reliance, Etc.

 

None of the Administrator and the Purchaser Agents, nor any of their respective
directors, officers, agents or employees shall be liable for any action taken or
omitted to be taken by it as Administrator or as Purchaser Agent, as the case
may be, under or in connection with this Agreement except for such Person’s own
gross negligence or willful misconduct.  Each of the Administrator and each
Purchaser Agent:  (i) may consult with legal counsel (including counsel for the
Seller), independent public accountants and other experts selected by the
Administrator and shall not be liable for any action taken or omitted to be
taken in good faith by it in accordance with the advice of such counsel,
accountants or experts; (ii) makes no warranty or representation to any
Purchaser or Purchaser Agent and shall not be responsible to any Purchaser or
Purchaser Agent for any statements, warranties or representations made in or in
connection with this Agreement; (iii) shall not have any duty to ascertain or to
inquire as to the performance or observance of any of the terms, covenants or
conditions of this Agreement on the part of the Seller, the Servicer, any
Sub-Servicer, the Transferor or any Originator or to inspect the property
(including the books and records) of the Seller, the Servicer, any Sub-Servicer,
the Transferor or any Originator; (iv) shall not be responsible to any Purchaser
or Purchaser Agent for the due execution, legality, validity, enforceability,
genuineness, sufficiency, or value of this Agreement, or any other instrument or
document furnished pursuant hereto; and (v) shall incur no liability under or in
respect of this Agreement or any other Transaction Document by acting upon any
notice (including notice by telephone), consent, certificate or other instrument
or writing (which may be by telex) believed by it to be genuine and signed or
sent by the proper party or parties.  The Administrator may at any time request
instructions from the Purchasers and/or Purchaser Agents, and the Purchaser
Agents may at any time request instructions from the Purchasers in their
Purchaser Groups, with respect to any actions or approvals which by the terms of
this Agreement or of any of the other Transaction Documents the Administrator or
such Purchaser Agent is permitted or required to take or to grant, and if such
instructions are promptly requested, the Administrator and/or such Purchaser
Agent shall be absolutely entitled to refrain from taking any action or to
withhold any approval and shall not be under any liability whatsoever to any

 

34

--------------------------------------------------------------------------------


 

Person for refraining from any action or withholding any approval under any of
the Transaction Documents until it shall have received such instructions from
the Majority Purchaser Agents, in the case of the Administrator or Purchasers
holding the majority of the aggregate of the Commitments in such Purchaser
Agent’s Purchaser Group, in the case of any Purchaser Agent (or, in either case,
where expressly required hereunder, from the Majority LC Participants, the LC
Bank, all of the Purchasers and/or  all of the LC Participants).  Without
limiting the foregoing, (x) none of the Purchasers and the Purchaser Agents
shall have any right of action whatsoever against the Administrator as a result
of the Administrator acting or refraining from acting under this Agreement or
any of the other Transaction Documents in accordance with the instructions of
the Majority Purchaser Agents and (y) none of the Purchasers in a Purchaser
Agent’s Purchaser Group shall have any right of action whatsoever against such
Purchaser Agent as a result of such Purchaser Agent acting or refraining from
acting under this Agreement or any of the other Transaction Documents in
accordance with the instructions of the Purchasers within such Purchaser Agent’s
Purchaser Group with a majority of the Commitments of such Purchaser Group.  The
Administrator shall in all cases be fully protected in acting, or in refraining
from acting, under this Agreement in accordance with a request of the required
Purchasers or required Purchaser Agents, and such request and any action taken
or failure to act pursuant thereto shall be binding upon all Purchasers, all
Purchaser Agents and the Administrator.  Each Purchaser Agent shall in all cases
be fully protected in acting, or in refraining from acting, under this Agreement
in accordance with a request of the Purchasers in such Purchaser Agent’s
Purchaser Group with a majority of the Commitments of such Purchaser Group, and
any such request and any action taken or failure to act pursuant thereto shall
be binding upon all the Purchasers in such Purchaser Agent’s Purchaser Group and
such Purchaser Agent.

 

Section 4.11                             Administrator and Affiliates.

 

To the extent that the Administrator or any of its Affiliates is or shall become
an LC Participant hereunder, the Administrator or such Affiliate, in such
capacity, shall have the same rights and powers under this Agreement as would
any other LC Participant hereunder and may exercise the same as though it were
not the Administrator.  The Administrator and its Affiliates may generally
engage in any kind of business with the Seller, the Transferor, any Originator,
ACI, any Sub-Servicer or the Servicer, any of their respective Affiliates and
any Person who may do business with or own securities of the Seller, the
Transferor, any Originator, ACI, any Sub-Servicer or the Servicer or any of
their respective Affiliates, all as if it were not the Administrator hereunder
and without any duty to account therefor to any Purchaser Agent, or Purchaser.

 

Section 4.12                             Notice of Termination Events.

 

Neither the Administrator nor any Purchaser Agent shall be deemed to have
knowledge or notice of the occurrence of any Termination Event or Unmatured
Termination Event unless it has received notice from, in the case of the
Administrator, any Purchaser Agent, any Purchaser, the Servicer or the Seller
and, in the case of any Purchaser Agent, the Administrator, any other Purchaser
Agent, any Purchaser, the Servicer or the Seller, in each case stating that a
Termination Event or an Unmatured Termination Event has occurred hereunder and
describing such Termination Event or Unmatured Termination Event.  In the event
that the

 

35

--------------------------------------------------------------------------------


 

Administrator receives such a notice, it shall promptly give notice thereof to
each Purchaser Agent.  In the event that a Purchaser Agent receives such a
notice, it shall promptly give notice thereof to the Administrator (unless such
Purchaser Agent first received notice of such Termination Event or Unmatured
Termination Event from the Administrator) and to each of its related
Purchasers.  The Administrator shall take such action concerning a Termination
Event or an Unmatured Termination Event as may be directed by the Majority
Purchaser Agents (unless such action otherwise requires the consent of the
required Purchasers, all Purchaser Agents or the LC Bank), but until the
Administrator receives such directions, the Administrator may (but shall not be
obligated to) take such action, or refrain from taking such action, as the
Administrator deems advisable and in the best interests of the Purchasers and
Purchaser Agents.

 

Section 4.13                             Non-Reliance on Administrator,
Purchaser Agents and other Purchasers; Administrators and Affiliates.

 

(a)                                 Each Purchaser and Purchaser Agent expressly
acknowledges that none of the Administrator and the Purchaser Agents, in the
case of such Purchaser, and none of the Administrator or any other Purchaser
Agent, in the case of such Purchaser Agent, nor in either case any of their
respective officers, directors, employees, agents, attorneys-in-fact or
Affiliates has made any representations or warranties to it and that no act by
the Administrator or any Purchaser Agent hereafter taken, including any review
of the affairs of the Seller, the Transferor, ACI, the Servicer or any
Originator, shall be deemed to constitute any representation or warranty by the
Administrator or such Purchaser Agent.  Each Purchaser and Purchaser Agent
represents and warrants to the Administrator and such Purchaser’s Purchaser
Agent, in the case of such Purchaser, and Administrator, in the case of such
Purchaser Agent, that it has, independently and without reliance upon the
Administrator, the LC Bank, any Purchaser Agent or any Purchaser and based on
such documents and information as it has deemed appropriate, made and will
continue to make its own appraisal of any investigation into the business,
operations, property, prospects, financial and other conditions and
creditworthiness of the Seller, the Transferor, ACI, the Servicer or the
Originators, and made its own evaluation and decision to enter into this
Agreement.  Except for terms specifically required to be delivered hereunder,
the Administrator shall not have any duty or responsibility to provide any
Purchaser or Purchaser Agent, and no Purchaser Agent have any duty or
responsibility to provide any Purchaser, with any information concerning the
Seller, the Transferor, ACI, the Servicer or the Originators or any of their
Affiliates that comes into the possession of the Administrator or such Purchaser
Agent, respectively, or any of their respective officers, directors, employees,
agents, attorneys-in-fact or Affiliates.

 

(b)                                 Each of the Purchasers, the Purchaser Agents
and the Administrator and any of their respective Affiliates may extend credit
to, accept deposits from and generally engage in any kind of banking, trust,
debt, entity or other business with the Seller, the Transferor, ACI, the
Servicer or any Originator or any of their Affiliates.  With respect to the
acquisition of the Eligible Receivables pursuant to this Agreement, each of the
Purchaser Agents and the Administrator shall have the same rights and powers
under this Agreement as any Purchaser and may exercise the same as though it
were not such an agent, and the terms “Purchaser” and “Purchasers” shall
include, to the extent applicable, each of the Purchaser Agents and the
Administrator in their individual capacities.

 

36

--------------------------------------------------------------------------------


 

Section 4.14                             Indemnification.

 

Each LC Participant and Related Committed Purchaser agrees to indemnify and hold
harmless the Administrator and its officers, directors, employees,
representatives and agents and the LC Bank (to the extent not reimbursed by the
Seller, the Transferor, the Servicer or any Originator and without limiting the
obligation of the Seller, the Transferor, the Servicer, or any Originator to do
so), ratably according to its Pro Rata Share, from and against any and all
liabilities, obligations, losses, damages, penalties, actions, judgments,
settlements, costs, expenses and, or disbursements of any kind or nature
whatsoever (including, in connection with any investigative or threatened
proceeding, whether or not the Administrator, the LC Bank or such Person shall
be designated a party thereto) that may at any time be imposed on, incurred by,
or asserted against the Administrator, LC Bank or such Person as a result of, or
related to, any of the transactions contemplated by the Transaction Documents or
the execution, delivery or performance of the Transaction Documents or any other
document furnished in connection therewith; provided, however, that no LC
Participant or Related Committed Purchaser shall be liable for any portion of
such liabilities, obligations, losses, damages, penalties, actions, judgments,
suits, costs, expenses, or disbursements resulting from the Administrator’s or
the LC Bank’s gross negligence or willful misconduct, as determined by a final
non-appealable judgment of a court of competent jurisdiction. Without limiting
the generality of the foregoing, each LC Participant agrees to reimburse the
Administrator and the LC Bank, ratably according to their Pro Rata Shares,
promptly upon demand, for any out-of-pocket expenses (including reasonable
counsel fees) incurred by the Administrator or the LC Bank in connection with
the administration, modification, amendment or enforcement (whether through
negotiations, legal proceedings or otherwise) of, or legal advice in respect of
its rights or responsibilities under, this Agreement.

 

Section 4.15                             Successor Administrator.

 

The Administrator may, upon at least thirty (30) days’ notice to the Seller, the
Purchaser Agents and the Servicer, resign as Administrator.  Such resignation
shall not become effective until a successor Administrator is appointed by the
Majority Purchaser Agents and the LC Bank (subject to the consent of the Seller,
so long as no Termination Event exists, such consent not to be unreasonably
withheld, conditioned or delayed) and has accepted such appointment.  If no
successor Administrator shall have been so appointed by the Majority Purchaser
Agents and the LC Bank within sixty (60) days after the resigning
Administrator’s giving of notice of resignation, the resigning Administrator
may, on behalf of the Secured Parties, petition a court of competent
jurisdiction to appoint a successor Administrator.  Upon such acceptance of its
appointment as Administrator hereunder by a successor Administrator, such
successor Administrator shall succeed to and become vested with all the rights
and duties of the resigning Administrator, and the resigning Administrator shall
be discharged from its duties and obligations under the Transaction Documents. 
After any resigning Administrator’s resignation hereunder, the provisions of
Sections 3.1 and 3.2 and this Article IV shall inure to its benefit as to any
actions taken or omitted to be taken by it while it was the Administrator.

 

37

--------------------------------------------------------------------------------


 

ARTICLE V.
MISCELLANEOUS

 

Section 5.1                                    Amendments, Etc.

 

No amendment or waiver of any provision of this Agreement or any other
Transaction Document, or consent to any departure by the Seller or the Servicer
therefrom, shall be effective unless in a writing signed by the Administrator,
the Majority Purchaser Agents and the LC Bank and, in the case of an amendment,
by the other parties thereto (other than the Secured Parties); provided,
however, that no such amendment shall, (a) without the consent of each affected
Purchaser, (i) extend the date of any payment or deposit of Collections by the
Seller or the Servicer or decrease the outstanding amount of or rate of Discount
or extend the repayment of or any scheduled payment date for the payment of any
Discount in respect of any Portion of Capital or any fees owed to a Purchaser;
(ii) reduce any fees payable pursuant to the applicable Fee Letter,
(iii) forgive or waive or otherwise excuse any repayment of Capital or change
either the amount of Capital of any Purchaser or any Purchaser’s pro rata share
of the Purchased Interest; (iii) increase the Commitment of any Purchaser;
(iv) amend or modify the Pro Rata Share of any LC Participant; (v) amend or
modify the provisions of this Section 5.1 or of Section 4.3, Exhibit V or the
definition of “Eligible Receivables”, “Net Receivables Pool Balance”, “Majority
LC Participants”, “Majority Purchaser Agents”, “Minimum Liquidity”, “Minimum
Liquidity Period”, “Purchased Interest”, “Scheduled Commitment Termination
Date”, “Termination Day”, “Termination Event” or “Total Reserves” or (vi) amend
or modify any defined term (or any term used directly or indirectly in such
defined term) used in clauses (i) through (v) above in a manner that would
circumvent the intention of the restrictions set forth in such clauses and
(b) without the consent of the Majority Purchaser Agents and/or Majority LC
Participants, as applicable, amend, waive or modify any provision expressly
requiring the consent of such Majority Purchaser Agents and/or Majority LC
Participant.  Each such amendment, waiver or consent shall be effective only in
the specific instance and for the specific purpose for which it was given.  The
Administrator hereby agrees to provide executed copies of any material amendment
or waiver of any provision of this Agreement or any other Transaction Document
to the Rating Agencies if requested by any party hereto.  No failure on the part
of any Purchaser Agent, any Purchaser or the Administrator to exercise, and no
delay in exercising any right hereunder shall operate as a waiver thereof, nor
shall any single or partial exercise of any right hereunder preclude any other
or further exercise thereof or the exercise of any other right.

 

Section 5.2                                    Notices, Etc.

 

All notices and other communications provided for hereunder shall, unless
otherwise stated herein, be in writing (including facsimile or electronic mail
communication) and shall be personally delivered or sent by facsimile,
electronic mail or by overnight mail, to the intended party at the mailing
address or electronic mail address or facsimile number of such party set forth
under its name on the signature pages hereof (or in any other document or
agreement pursuant to which it is or became a party hereto), or at such other
address or facsimile number as shall be designated by such party in a written
notice to the other parties hereto.  All such notices and communications shall
be effective (i) if delivered by overnight mail, when received, and (ii) if
transmitted by facsimile or electronic mail, when sent, receipt confirmed by
telephone or electronic means.

 

38

--------------------------------------------------------------------------------


 

Section 5.3                                    Successors and Assigns;
Assignability; Participations.

 

(a)                                 Successors and Assigns.  Whenever in this
Agreement any of the parties hereto is referred to, such reference shall be
deemed to include the successors and assigns of such party; all covenants,
promises and agreements by or on behalf of any parties hereto that are contained
in this Agreement shall bind and inure to the benefit of the parties hereto and
their respective successors and assigns. Except as otherwise provided in
Section 4.1(d) or Section 4.4(a)(iv), neither the Seller nor the Servicer may
assign or transfer any of its rights or delegate any of its duties hereunder or
under any Transaction Document without the prior written consent of the
Administrator, each Purchaser Agent and the LC Bank.

 

(b)                                 Participations.  (i) Except as otherwise
specifically provided herein, any Purchaser may sell to one or more Persons
(each a “Participant”) participating interests in the interests of such
Purchaser hereunder; provided, that no Purchaser shall grant any participation
under which the Participant shall have rights to approve any amendment to or
waiver of this Agreement or any other Transaction Document.  Such Purchaser
shall remain solely responsible for performing its obligations hereunder, and
the Seller, the Servicer, each Purchaser Agent and the Administrator shall
continue to deal solely and directly with such Purchaser in connection with such
Purchaser’s rights and obligations hereunder.  A Purchaser shall not agree with
a Participant to restrict such Purchaser’s right to agree to any amendment,
waiver or modification hereto, except amendments, waivers or modifications that
require the consent of all Purchasers.  (ii) Notwithstanding anything contained
in paragraph (a) or clause (i) of paragraph (b) of this Section 5.3, each of the
LC Bank and each LC Participant may sell participations in all or any part of
any Funded Purchase made by such LC Participant to another bank or other entity
so long as (x) no such grant of a participation shall, without the consent of
the Seller, require the Seller to file a registration statement with the SEC and
(y) no holder of any such participation shall be entitled to require such LC
Participant to take or omit to take any action hereunder except that such LC
Participant may agree with such participant that, without such Participant’s
consent, such LC Participant will not consent to an amendment, modification or
waiver that requires the consent of all LC Participants.  Any such Participant
shall not have any rights hereunder or under the Transaction Documents. 
(iii) Each Purchaser that sells a participation shall, acting solely for this
purpose as a non-fiduciary agent of the Seller, maintain a register on which it
enters the name and address of each Participant and the interest in a Purchased
Interest (and Discount, fees and other similar amounts under this Agreement) of
each Participant’s interest in a Purchased Interest or other obligations under
the Transaction Documents (the “Participant Register”); provided that no
Purchaser shall have any obligation to disclose all or any portion of the
Participant Register (including the identity of any Participant or any
information relating to a Participant’s interest in a Purchased Interest) to any
Person except to the extent that such disclosure is necessary to establish that
a Purchased Interest is in registered form under Section 5f.103-1(c) of the
United States Treasury Regulations.  The entries in the Participant Register
shall be conclusive absent manifest error, and such Purchaser shall treat each
Person whose name is recorded in the Participant Register as the owner of such
participation for all purposes of this Agreement notwithstanding any notice to
the contrary.  For the avoidance of doubt, the Administrator (in its capacity as
Administrator) shall have no responsibility for maintaining a Participant
Register.

 

(c)                                  Assignments by Related Committed
Purchasers.  Any Related Committed Purchaser may assign to one or more Persons
(each a “Purchasing Related Committed Purchaser”), reasonably acceptable to each
of the Administrator, the LC Bank and the related

 

39

--------------------------------------------------------------------------------


 

Purchaser Agent in each such Person’s sole and absolute discretion, its rights
and obligations herein (including its Commitment (which shall be inclusive of
its Commitment as an LC Participant)) in whole or in part, pursuant to a
supplement hereto, substantially in the form of Annex G with any changes as have
been approved by the parties thereto (each, a “Transfer Supplement”), executed
by each such Purchasing Related Committed Purchaser, such selling Related
Committed Purchaser, such related Purchaser Agent and the Administrator and with
the consent of the Seller (provided, that the consent of the Seller shall not be
unreasonably withheld, conditioned or delayed and that no such consent shall be
required if (i) a Termination Event or Unmatured Termination Event has occurred
and is continuing or (ii) such assignment is made by any Related Committed
Purchaser to (A) the Administrator, (B) any other Related Committed Purchaser,
(C) any Affiliate of the Administrator or any Related Committed Purchaser,
(D) any commercial paper conduit or similar financing vehicle sponsored or
administered by such Purchaser and for whom such Purchaser acts as a program
support provider or through which (directly or indirectly) such Purchaser does
or may fund Purchases hereunder (each, a “Conduit”), (E) any Liquidity Provider,
(F) any Program Support Provider or (G) any Person that (1) is in the business
of issuing commercial paper notes and (2) is associated with or administered by
the Administrator or such Related Committed Purchaser or  any Affiliate of the
Administrator or such Related Committed Purchaser).  Upon (i) the execution of
the Transfer Supplement, (ii) delivery of an executed copy thereof to the
Seller, the Servicer, such related Purchaser Agent and the Administrator and
(iii) payment by the Purchasing Related Committed Purchaser to the selling
Related Committed Purchaser of the agreed purchase price, if any, such selling
Related Committed Purchaser shall be released from its obligations hereunder to
the extent of such assignment and such Purchasing Related Committed Purchaser
shall for all purposes be a Related Committed Purchaser party hereto and shall
have all the rights and obligations of a Related Committed Purchaser hereunder
to the same extent as if it were an original party hereto.  The amount of the
Commitment of the selling Related Committed Purchaser allocable to such
Purchasing Related Committed Purchaser shall be equal to the amount of the
Commitment of the selling Related Committed Purchaser transferred regardless of
the purchase price, if any, paid therefor.  The Transfer Supplement shall be an
amendment hereof only to the extent necessary to reflect the addition of such
Purchasing Related Committed Purchaser as a “Related Committed Purchaser” and a
related “LC Participant” and any resulting adjustment of the selling Related
Committed Purchaser’s Commitment  and, if applicable, selling related LC
Participant’s Pro Rata Share of the LC Participation Amount.

 

(d)                                 Assignments to Liquidity Providers and other
Program Support Providers.  Any Conduit Purchaser may at any time grant to one
or more of its Liquidity Providers or other Program Support Providers
participating interests in its portion of the Purchased Interest.  In the event
of any such grant by such Conduit Purchaser of a participating interest to a
Liquidity Provider or other Program Support Provider, such Conduit Purchaser
shall remain responsible for the performance of its obligations hereunder.  The
Seller agrees that each Liquidity Provider and Program Support Provider shall be
entitled to the benefits of Sections 1.7 and 1.8.

 

(e)                                  Other Assignment by Conduit Purchasers. 
Each party hereto agrees and consents (i) to any Conduit Purchaser’s assignment,
participation, grant of security interests in or other transfers of any portion
of, or any of its beneficial interest in, the Purchased Interest (or portion
thereof), including without limitation to any collateral agent in connection
with its commercial

 

40

--------------------------------------------------------------------------------


 

paper program and (ii) to the complete assignment by any Conduit Purchaser of
all of its rights and obligations hereunder to any other Person, and upon such
assignment such Conduit Purchaser shall be released from all obligations and
duties, if any, hereunder; provided, that such Conduit Purchaser may not,
without the prior consent of its Related Committed Purchasers, make any such
transfer of its rights hereunder unless the assignee (x) is a Conduit or (y) 
(i) is principally engaged in the purchase of assets similar to the assets being
purchased hereunder, (ii) has as its Purchaser Agent the Purchaser Agent of the
assigning Conduit Purchaser and (iii) issues commercial paper or other Notes
with credit ratings substantially comparable to the ratings of the assigning
Conduit Purchaser.  Any assigning Conduit Purchaser shall deliver to any
assignee a Transfer Supplement with any changes as have been approved by the
parties thereto, duly executed by such Conduit Purchaser, assigning any portion
of its interest in the Purchased Interest to its assignee.  Such Conduit
Purchaser shall promptly (i) notify each of the other parties hereto of such
assignment and (ii) take all further action that the assignee reasonably
requests in order to evidence the assignee’s right, title and interest in such
interest in the Purchased Interest and to enable the assignee to exercise or
enforce any rights of such Conduit Purchaser hereunder.  Upon the assignment of
any portion of its interest in the Purchased Interest, the assignee shall have
all of the rights hereunder with respect to such interest (except that the
Discount therefor shall thereafter accrue at the rate, determined with respect
to the assigning Conduit Purchaser unless the Seller, the related Purchaser
Agent and the assignee shall have agreed upon a different Discount).

 

(f)                                   Certain Pledges.  Without limiting the
right of any Purchaser to sell or grant interests, security interests or
participations to any Person as otherwise described in this Article V, above,
any Purchaser may at any time pledge or assign a security interest in all or any
portion of its rights under this Agreement to secure its obligations as a
Purchaser hereunder, including any pledge or assignment to secure obligations to
a Federal Reserve Bank;  provided that no such pledge or assignment shall
release such Purchaser from any of its obligations hereunder or substitute any
such pledge or assignee for such Purchaser as a party hereto.

 

(g)                                  Assignment by Administrator.  Subject to
Section 4.15 (if applicable), this Agreement and the rights and obligations of
the Administrator hereunder shall be assignable, in whole or in part, by the
Administrator and its successors and assigns; provided, that unless:  (i) such
assignment is to an Affiliate of PNC, (ii) it becomes unlawful for PNC to serve
as the Administrator or (iii) a Termination Event exists, the Seller has
consented to such assignment, which consent shall not be unreasonably withheld,
conditioned or delayed.

 

(h)                                 Agents.  Without limiting any other rights
that may be available under Applicable Law, the rights of the Purchasers and
each Liquidity Provider may be enforced through it or by its agents.

 

(i)                                     Disclosure; Notice.  Each assignor may,
in connection with an assignment permitted hereunder, disclose to the applicable
assignee (that shall have agreed to be bound by Section 5.6) any information
relating to the Servicer, the Seller or the Pool Receivables furnished to such
assignor by or on behalf of the Servicer, the Seller, any Purchaser, any
Purchaser Agent or the Administrator.  Such assignor shall give prior written
notice to Seller of any assignment of

 

41

--------------------------------------------------------------------------------


 

such assignor’s rights and obligations (including ownership of the Purchased
Interest) to any Person other than a Program Support Provider.

 

(j)                                    Opinions of Counsel.  If required by the
Administrator or the applicable Purchaser Agent or to maintain the ratings of
the Notes of any Conduit Purchaser, each Transfer Supplement or other assignment
and acceptance agreement must be accompanied by an opinion of counsel of the
assignee as to matters as the Administrator or such Purchaser Agent may
reasonably request.

 

Section 5.4                                    Costs, Expenses and Taxes.

 

(a)                                 By way of clarification, and not of
limitation, of Sections 1.7, 1.19 or 3.1, the Seller shall pay to the
Administrator, any Purchaser Agent and/or any Purchaser on demand all costs and
expenses in connection with (i) the preparation, execution, delivery and
administration (including amendments or waivers of any provision) of this
Agreement and the other Transaction Documents along with all related documents
and agreements (including the Confirmation Order and any other court filings in
connection therewith), (ii) the sale of the Purchased Interest (or any portion
thereof), (iii) the perfection (and continuation) of the Administrator’s rights
(on behalf of the Secured Parties) in the Receivables, Collections and other
Pool Assets, (iv) the enforcement by the Administrator, the Purchaser Agents or
the Purchasers of the obligations of the Seller, the Transferor, the Servicer or
the Originators under the Transaction Documents or of any Obligor under a
Receivable and (v) the maintenance by the Administrator of the Lock-Box Accounts
(and any related lock-box or post office box), including Attorney Costs relating
to any of the foregoing or to advising the Administrator, any Purchaser Agent,
any Purchaser, any Liquidity Provider or any other Program Support Provider
about its rights and remedies under any Transaction Document and all costs and
expenses (including Attorney Costs) of the Administrator, the Purchaser Agents,
the Purchasers, any Liquidity Provider or Program Support Provider in connection
with the enforcement of the Transaction Documents and in connection with the
administration of the Transaction Documents.  Subject to Section 1(e) of
Exhibit IV of this Agreement, the Seller shall reimburse the Administrator, each
Purchaser Agent and each Purchaser for the cost of such Person’s auditors (which
may be employees of such Person) auditing the books, records and procedures of
the Seller or the Servicer.  The Seller shall reimburse each Conduit Purchaser
for any amounts such Conduit Purchaser must pay to any Liquidity Provider or
other Program Support Provider on account of any Tax.  The Seller shall
reimburse each Conduit Purchaser on demand for all reasonable costs and expenses
incurred by such Conduit Purchaser or any holder of membership interests of such
Conduit Purchaser in connection with the Transaction Documents or the
transactions contemplated thereby, including costs related to the auditing of
the Conduit Purchaser’s books by certified public accountants, Rating Agency
fees and fees and out of pocket expenses of counsel of the Administrator, any
Purchaser Agent and any Purchaser, or any membership interest holder, or
administrator, of such for advice relating to such Conduit Purchaser’s
operation.

 

(b)                                 All payments made by the Seller to the
Administrator, any Purchaser Agent, any Purchaser, Liquidity Provider or other
Program Support Provider hereunder shall be made without withholding for or on
account of any present or future taxes (other than those imposed or based on the
gross or net income or receipts of the recipient by the jurisdiction under the
laws of

 

42

--------------------------------------------------------------------------------


 

which such Person is organized, operates or where its principal executive office
is located or any political subdivision thereof).  If any such withholding is so
required, the Seller shall make the withholding, pay the amount withheld to the
appropriate authority before penalties attach thereto or interest accrues
thereon and pay such additional amount as may be necessary to ensure that the
net amount actually received by such Person free and clear of such taxes
(including such taxes on such additional amount) is equal to the amount that
such Person would have received had such withholding not been made.  If any such
Person pays any such taxes, penalties or interest the Seller shall reimburse
such Person for that payment on demand.  If the Seller pays any such taxes,
penalties or interest, it shall deliver official tax receipts evidencing that
payment or certified copies thereof to such Person on whose account such
withholding was made on or before the thirtieth day after payment.

 

(c)                                  In addition, the Seller shall pay on demand
any and all stamp and other taxes and fees payable in connection with the
execution, delivery, filing and recording of this Agreement, the other
Transaction Documents or the other documents or agreements to be delivered
hereunder or thereunder, and agrees to save each Indemnified Party and Affected
Person harmless from and against any liabilities with respect to or resulting
from any delay in paying or omission to pay such taxes and fees.

 

Section 5.5                                    No Proceedings; Limitation on
Payments.

 

(a)                                 Each of the Seller, ACI, the Servicer, the
Administrator, the LC Bank, the Purchaser Agents and the Purchasers and each
assignee of the Purchased Interest or any interest therein, and each Person that
enters into a commitment to purchase the Purchased Interest or interests
therein, hereby covenants and agrees that it will not institute against, or join
any other Person in instituting against, any Conduit Purchaser any bankruptcy,
reorganization, arrangement, insolvency or liquidation proceeding, or other
proceeding under any federal or state bankruptcy or similar law, for one year
and one day after the latest maturing Note issued by such Conduit Purchaser is
paid in full.  The provisions of this paragraph shall survive any termination of
this Agreement.

 

(b)                                 Each of the Seller, ACI, the Servicer, the
Administrator, the LC Bank, the Purchaser Agents and the Purchasers and each
assignee of the Purchased Interest or any interest therein, and each Person that
enters into a commitment to purchase the Purchased Interest or interests
therein, hereby covenants and agrees that it will not institute against, or join
any other Person in instituting against, the Seller any bankruptcy,
reorganization, arrangement, insolvency or liquidation proceeding, or other
proceeding under any federal or state bankruptcy or similar law, for one year
and one day after the Final Payout Date; provided, that the Administrator may
take any such action with the prior written consent of the Majority Purchaser
Agents and the LC Bank.  The provisions of this paragraph shall survive any
termination of this Agreement.

 

(c)                                  Notwithstanding any provisions contained in
this Agreement to the contrary, no Conduit Purchaser shall, or shall be
obligated to, pay any amount, if any, payable by it pursuant to this Agreement
or any other Transaction Document unless (i) such Conduit Purchaser has received
funds which may be used to make such payment and which funds are not required to
repay such Conduit Purchaser’s Notes when due and (ii) after giving effect to
such payment,

 

43

--------------------------------------------------------------------------------


 

either (x) such Conduit Purchaser could issue Notes to refinance all of its
outstanding Notes (assuming such outstanding Notes matured at such time) in
accordance with the program documents governing such Conduit Purchaser’s
securitization program or (y) all such Conduit Purchaser’s Notes are paid in
full.  Any amount which a Conduit Purchaser does not pay pursuant to the
operation of the preceding sentence shall not constitute a claim (as defined in
§101 of the Bankruptcy Code) against or company obligation of such Conduit
Purchaser for any such insufficiency unless and until such Conduit Purchaser
satisfies the provisions of clauses (i) and (ii) above.  The provisions of this
paragraph shall survive any termination of this Agreement.

 

Section 5.6                                    Confidentiality.

 

Unless otherwise required by Applicable Law, each of the Seller and the Servicer
agrees to maintain the confidentiality of this Agreement and the other
Transaction Documents (and all drafts thereof) in communications with third
parties and otherwise; provided, that this Agreement may be disclosed: (a) to
third parties to the extent such disclosure is made pursuant to a written
agreement of confidentiality in form and substance reasonably satisfactory to
the Administrator and each Purchaser Agent, (b) to the Seller’s legal counsel
and auditors if they agree to hold it confidential, subject to Applicable Law,
(c) in connection with any legal proceeding arising out of or in connection with
this Agreement or any other Transaction Document or the preservation or
maintenance of that party’s rights hereunder or thereunder, (d) if required to
do so by a court of competent jurisdiction whether in pursuance of any procedure
for discovering documents or otherwise, (e) pursuant to any law in accordance
with which that party is required or accustomed to act (including applicable SEC
requirements), (f) to any Governmental Authority, and (g) to any Person in
connection with any credit agreement or other financing transaction.  The
restrictions in the preceding sentence shall not apply to disclosures to any
party to this Agreement by any other party hereto, information already known to
a recipient otherwise than in breach of this Section, information also received
from another source on terms not requiring it to be kept confidential, or
information that is or becomes publicly available otherwise than in breach of
this Section.  Unless otherwise required by Applicable Law, each of the
Administrator, the Purchaser Agents and the Purchasers agrees to maintain the
confidentiality of non-public financial information regarding ACI, the Seller,
the Transferor, the Servicer and the Originators; provided, that such
information may be disclosed to: (i) third parties to the extent such disclosure
is made pursuant to a written agreement of confidentiality in form and substance
reasonably satisfactory to ACI, (ii) legal counsel and auditors of the
Purchasers, the Purchaser Agents or the Administrator if they agree to hold it
confidential, (iii) any nationally recognized statistical rating organization or
if applicable, the Rating Agencies rating the Notes of any Conduit Purchaser,
(iv) any Program Support Provider or potential Program Support Provider (if they
agree to hold it confidential), (v) any placement agency placing the Notes and
(vi) any regulatory authorities or Governmental Authority having jurisdiction
over the Administrator, any Purchaser Agent, any Purchaser, any Program Support
Provider or any Liquidity Provider.

 

Section 5.7                                    GOVERNING LAW AND JURISDICTION.

 

(a)                                 THIS AGREEMENT SHALL BE DEEMED TO BE A
CONTRACT MADE UNDER AND GOVERNED BY THE INTERNAL LAWS OF THE STATE OF NEW YORK

 

44

--------------------------------------------------------------------------------


 

(INCLUDING FOR SUCH PURPOSE SECTIONS 5-1401 AND 5-1402 OF THE GENERAL
OBLIGATIONS LAW OF THE STATE OF NEW YORK) EXCEPT TO THE EXTENT THAT THE VALIDITY
OR PERFECTION OF A SECURITY INTEREST OR REMEDIES HEREUNDER, IN RESPECT OF ANY
PARTICULAR COLLATERAL ARE GOVERNED BY THE LAWS OF A JURISDICTION OTHER THAN THE
STATE OF NEW YORK.

 

(b)                                 ANY LEGAL ACTION OR PROCEEDING WITH RESPECT
TO THIS AGREEMENT MAY BE BROUGHT IN THE COURTS OF THE STATE OF NEW YORK OR OF
THE UNITED STATES FOR THE SOUTHERN DISTRICT OF NEW YORK; AND, BY EXECUTION AND
DELIVERY OF THIS AGREEMENT, EACH OF THE PARTIES HERETO CONSENTS, FOR ITSELF AND
IN RESPECT OF ITS PROPERTY, TO THE NON-EXCLUSIVE JURISDICTION OF THOSE COURTS. 
EACH OF THE PARTIES HERETO IRREVOCABLY WAIVES, TO THE MAXIMUM EXTENT PERMITTED
BY LAW, ANY OBJECTION, INCLUDING ANY OBJECTION TO THE LAYING OF VENUE OR BASED
ON THE GROUNDS OF FORUM NON CONVENIENS, THAT IT MAY NOW OR HEREAFTER HAVE TO THE
BRINGING OF ANY ACTION OR PROCEEDING IN SUCH JURISDICTION IN RESPECT OF THIS
AGREEMENT OR ANY DOCUMENT RELATED HERETO.  EACH OF THE PARTIES HERETO WAIVES
PERSONAL SERVICE OF ANY SUMMONS, COMPLAINT OR OTHER PROCESS, WHICH SERVICE
MAY BE MADE BY ANY OTHER MEANS PERMITTED BY NEW YORK LAW.

 

Section 5.8                                    Execution in Counterparts.

 

This Agreement may be executed in any number of counterparts, each of which,
when so executed, shall be deemed to be an original, and all of which, when
taken together, shall constitute one and the same agreement.  Delivery of an
executed counterpart hereof by facsimile or other electronic means shall be
equally effective as delivery of an originally executed counterpart.

 

Section 5.9                                    Survival of Termination;
Non-Waiver.

 

The provisions of Sections 1.7, 1.8, 1.18, 1.19, 3.1, 3.2, 5.4, 5.5, 5.6, 5.7,
5.10 and 5.14 shall survive any termination of this Agreement.

 

Section 5.10                             WAIVER OF JURY TRIAL.

 

EACH OF THE PARTIES HERETO WAIVES ITS RESPECTIVE RIGHTS TO A TRIAL BY JURY OF
ANY CLAIM OR CAUSE OF ACTION BASED UPON OR ARISING OUT OF OR RELATED TO THIS
AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY IN ANY ACTION, PROCEEDING OR
OTHER LITIGATION OF ANY TYPE BROUGHT BY ANY OF THE PARTIES AGAINST ANY OTHER
PARTY OR PARTIES, WHETHER WITH RESPECT TO CONTRACT CLAIMS, TORT CLAIMS OR
OTHERWISE.  EACH OF THE PARTIES HERETO AGREES THAT ANY SUCH CLAIM OR CAUSE OF
ACTION SHALL BE TRIED BY A COURT TRIAL WITHOUT A JURY.  WITHOUT LIMITING THE
FOREGOING, EACH OF THE PARTIES HERETO FURTHER AGREES THAT ITS RESPECTIVE RIGHT
TO A TRIAL BY JURY IS WAIVED BY

 

45

--------------------------------------------------------------------------------


 

OPERATION OF THIS SECTION AS TO ANY ACTION, COUNTERCLAIM OR OTHER PROCEEDING
THAT SEEKS, IN WHOLE OR IN PART, TO CHALLENGE THE VALIDITY OR ENFORCEABILITY OF
THIS AGREEMENT OR ANY PROVISION HEREOF.  THIS WAIVER SHALL APPLY TO ANY
SUBSEQUENT AMENDMENTS, RENEWALS, SUPPLEMENTS OR MODIFICATIONS TO THIS AGREEMENT.

 

Section 5.11                             Entire Agreement.

 

This Agreement and the other Transaction Documents embody the entire agreement
and understanding between the parties hereto, and supersede all prior or
contemporaneous agreements and understandings of such Persons, verbal or
written, relating to the subject matter hereof and thereof.

 

Section 5.12                             Headings.

 

The captions and headings of this Agreement and any Exhibit, Schedule or Annex
hereto are for convenience of reference only and shall not affect the
interpretation hereof or thereof.

 

Section 5.13                             Right of Setoff.

 

Each Secured Party is hereby authorized (in addition to any other rights it may
have) to setoff, appropriate and apply (without presentment, demand, protest or
other notice which are hereby expressly waived) any deposits and any other
indebtedness held or owing by such Secured Party (including by any branches or
agencies of such Secured Party) to, or for the account of, (i) the Seller
against amounts owing by the Seller hereunder (even if contingent or unmatured)
and (ii) the Servicer against amounts owing by the Servicer hereunder (even if
contingent or unmatured); provided that such Secured Party shall notify the
Seller or the Servicer, as applicable, promptly following such setoff; provided
further, that no Secured Party shall exercise any setoff against the Servicer
pursuant to this Agreement with respect to any deposits of the Servicer held by
such Secured Party, if such exercise is in contravention of any deposit account
control agreement or other similar agreement with the Servicer that is then in
effect and to which such Secured Party is a party in the capacity of the bank
maintaining the Servicer’s relevant account.

 

Section 5.14                             Purchaser Groups’ Liabilities.

 

The obligations of each Purchaser Agent and each Purchaser under the Transaction
Documents are solely the corporate obligations of such Person.  No recourse
shall be had for any obligation or claim arising out of or based upon any
Transaction Document against any member, employee, officer, director or
incorporator of any such Person; provided, however, that this Section shall not
relieve any such Person of any liability it might otherwise have for its own
gross negligence or willful misconduct.

 

46

--------------------------------------------------------------------------------


 

Section 5.15                             Sharing of Recoveries.

 

Each Purchaser agrees that if it receives any recovery, through set-off,
judicial action or otherwise, on any amount payable or recoverable hereunder in
a greater proportion than should have been received hereunder or otherwise
inconsistent with the provisions hereof, then the recipient of such recovery
shall purchase for cash an interest in amounts owing to the other Purchasers (as
return of Capital or otherwise), without representation or warranty except for
the representation and warranty that such interest is being sold by each such
other Purchaser free and clear of any Adverse Claim created or granted by such
other Purchaser, in the amount necessary to create proportional participation by
the Purchaser in such recovery.  If all or any portion of such amount is
thereafter recovered from the recipient, such purchase shall be rescinded and
the purchase price restored to the extent of such recovery, but without
interest.

 

Section 5.16                             USA Patriot Act.

 

Each of the Administrator and each of the other Secured Parties hereby notifies
the Seller and the Servicer that pursuant to the requirements of the USA Patriot
Act, the Administrator and the other Secured Parties may be required to obtain,
verify and record information that identifies the Seller, the Originators, the
Transferor, the Servicer and the Performance Guarantor, which information
includes the name, address, tax identification number and other information
regarding the Seller, the Originators, the Transferor, the Servicer and the
Performance Guarantor that will allow the Administrator and the other Secured
Parties to identify the Seller, the Originators, the Transferor, the Servicer
and the Performance Guarantor in accordance with the USA Patriot Act. This
notice is given in accordance with the requirements of the USA Patriot Act. 
Each of the Seller and the Servicer agrees to provide the Administrator and each
other Secured Parties, from time to time, with all documentation and other
information required by bank regulatory authorities under “know your customer”
and anti-money laundering rules and regulations, including, without limitation,
the USA Patriot Act.

 

Section 5.17                             Tax Matters.

 

(a)                                 It is the intention of the parties hereto
that for U.S. federal, state and local income and franchise tax purposes, each
Purchase is not treated as a sale of the Purchased Interest or otherwise.

 

(b)                                 The Administrator, on Seller’s behalf, shall
maintain a register for the recordation of the names and addresses of the
Purchasers, and the Purchases (and Discount, fees and other similar amounts
under this Agreement) pursuant to the terms hereof from time to time (the
“Register”), including any assignee. The entries in the Register shall be
conclusive absent manifest error, and to the extent applicable, the parties
hereto shall treat each Person whose name is recorded in the Register pursuant
to the terms hereof as a lender solely for U.S. federal income tax purposes. The
Register shall be available for inspection by each Purchaser, at any reasonable
time and from time to time upon reasonable prior notice.

 

Section 5.18                             Severability.

 

Any provisions of this Agreement which are prohibited or unenforceable in any
jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such prohibition or

 

47

--------------------------------------------------------------------------------


 

unenforceability without invalidating the remaining provisions hereof, and any
such prohibition or unenforceability in any jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction.

 

Section 5.19                             Mutual Negotiations.

 

This Agreement and the other Transaction Documents are the product of mutual
negotiations by the parties thereto and their counsel, and no party shall be
deemed the draftsperson of this Agreement or any other Transaction Document or
any provision hereof or thereof or to have provided the same.  Accordingly, in
the event of any inconsistency or ambiguity of any provision of this Agreement
or any other Transaction Document, such inconsistency or ambiguity shall not be
interpreted against any party because of such party’s involvement in the
drafting thereof.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

48

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have caused this Agreement to be executed by
their respective officers thereunto duly authorized, as of the date first above
written.

 

 

ARCH RECEIVABLE COMPANY, LLC,

 

as Seller

 

 

 

 

 

By:

/s/ Robert G. Jones

 

Name:

Robert G. Jones

 

Title:

Secretary

 

 

 

Address:

One CityPlace Drive, Suite 300

 

 

St. Louis, MO 63141

 

 

 

 

 

 

 

Attention:

Robert G. Jones

 

Telephone:

314-994-2716

 

Facsimile:

314-994-2736

 

Email:

bjones@archcoal.com

 

 

 

 

 

ARCH COAL SALES COMPANY, INC.,

 

as initial Servicer

 

 

 

 

 

By:

/s/ Robert G. Jones

 

Name:

Robert G. Jones

 

Title:

Secretary

 

 

 

Address:

One CityPlace Drive, Suite 300

 

 

St. Louis, MO 63141

 

 

 

 

 

 

 

Attention:

Robert G. Jones

 

Telephone:

314-994-2716

 

Facsimile:

314-994-2736

 

Email:

bjones@archcoal.com

 

Third A&R RPA

(Arch)

 

S-1

--------------------------------------------------------------------------------


 

 

PNC BANK, NATIONAL ASSOCIATION,

 

as Administrator

 

 

 

 

 

By:

/s/ Michael Brown

 

Name:

Michael Brown

 

Title:

Senior Vice President

 

 

 

Address:

PNC Bank, National Association

 

 

300 Fifth Avenue

 

 

11th Floor

 

 

Pittsburgh, Pennsylvania 15222

 

 

 

Attention:

Brian Stanley

 

Telephone:

412-768-2001

 

Facsimile:

412-768-5151

 

Third A&R RPA

(Arch)

 

S-2

--------------------------------------------------------------------------------


 

 

PNC BANK, NATIONAL ASSOCIATION,

 

as a Related Committed Purchaser

 

 

 

 

 

By:

/s/ Michael Brown

 

Name:

Michael Brown

 

Title:

Senior Vice President

 

 

 

Address:

PNC Bank, National Association

 

 

300 Fifth Avenue

 

 

11th Floor

 

 

Pittsburgh, Pennsylvania 15222

 

 

 

Attention:

Brian Stanley

 

Telephone:

412-768-2001

 

Facsimile:

412-768-5151

 

Third A&R RPA

(Arch)

 

S-3

--------------------------------------------------------------------------------


 

 

PNC BANK, NATIONAL ASSOCIATION,

 

as the LC Bank and as an LC Participant

 

 

 

 

 

By:

/s/ Michael Brown

 

Name:

Michael Brown

 

Title:

Senior Vice President

 

 

 

Address:

PNC Bank, National Association

 

 

300 Fifth Avenue

 

 

11th Floor

 

 

Pittsburgh, Pennsylvania 15222

 

 

 

 

Attention:

Brian Stanley

 

Telephone:

412-768-2001

 

Facsimile:

412-768-5151

 

Third A&R RPA

(Arch)

 

S-4

--------------------------------------------------------------------------------


 

 

PNC BANK, NATIONAL ASSOCIATION,

 

as a Purchaser Agent

 

 

 

 

 

 

 

By:

/s/ Michael Brown

 

Name:

Michael Brown

 

Title:

Senior Vice President

 

 

 

Address:

PNC Bank, National Association

 

 

300 Fifth Avenue

 

 

11th Floor

 

 

Pittsburgh, Pennsylvania 15222

 

 

 

Attention:

Brian Stanley

 

Telephone:

412-768-2001

 

Facsimile:

412-768-5151

 

Third A&R RPA

(Arch)

 

S-5

--------------------------------------------------------------------------------


 

 

REGIONS BANK,

 

as a Purchaser Agent

 

 

 

 

 

 

 

By:

/s/ Mark A. Kassis

 

Name:

Mark A. Kassis

 

Title:

Senior Vice President

 

 

 

 

Address:

Regions Bank

 

 

1180 West Peachtree Street NW

 

 

Suite 1000

 

 

Atlanta, GA 30309

 

 

 

 

 

Attention: Mark Kassis or Linda Harris

 

 

Telephone: 404-221-4366 or 404-221-4354

 

 

Facsimile: 404-805-0841

 

 

 

 

 

 

 

REGIONS BANK,

 

as a Related Committed Purchaser

 

 

 

 

 

 

 

By:

/s/ Mark A. Kassis

 

Name:

Mark A. Kassis

 

Title:

Senior Vice President

 

 

 

 

Address:

Regions Bank

 

 

1180 West Peachtree Street NW

 

 

Suite 1000

 

 

Atlanta, GA 30309

 

 

 

 

 

Attention: Mark Kassis or Linda Harris

 

 

Telephone: 404-221-4366 or 404-221-4354

 

 

Facsimile: 404-805-0841

 

Third A&R RPA

(Arch)

 

S-6

--------------------------------------------------------------------------------


 

 

REGIONS BANK,

 

as an LC Participant

 

 

 

 

 

 

 

By:

/s/ Mark A. Kassis

 

Name:

Mark A. Kassis

 

Title:

Senior Vice President

 

 

 

Address:

Regions Bank

 

 

1180 West Peachtree Street NW

 

 

Suite 1000

 

 

Atlanta, GA 30309

 

 

 

 

Attention:

Mark Kassis or Linda Harris

 

 

Telephone: 404-221-4366 or 404-221-4354

 

 

Facsimile: 404-805-0841

 

Third A&R RPA

(Arch)

 

S-7

--------------------------------------------------------------------------------


 

EXHIBIT I
DEFINITIONS

 

As used in the Agreement (including its Exhibits, Schedules and Annexes), the
following terms shall have the following meanings (such meanings to be equally
applicable to both the singular and plural forms of the terms defined).  Unless
otherwise indicated, all Section, Annex, Exhibit and Schedule references in this
Exhibit are to Sections of and Annexes, Exhibits and Schedules to the Agreement.

 

“ACI” means Arch Coal, Inc., a Delaware corporation.

 

“Adjusted LC Participation Amount” means, at any time, the greater of (i) LC
Participation Amount less the amount of cash collateral held in the LC
Collateral Account at such time and (ii) zero ($0).

 

“Administration Account” means the account number 1002422076 of the
Administrator maintained at the office of PNC at 300 Fifth Avenue, Pittsburgh,
Pennsylvania 15222, or such other account as may be so designated in writing by
the Administrator to the Servicer.

 

“Administrator” has the meaning set forth in the preamble to the Agreement.

 

“Adverse Claim” means any Lien other than a Permitted Lien; it being understood
that any Lien in favor of, or assigned to, the Administrator (for the benefit of
the Secured Parties) shall not constitute an Adverse Claim.

 

“Affected Person” has the meaning set forth in Section 1.7 of the Agreement.

 

“Affiliate” means, as to any Person:  (a) any Person that, directly or
indirectly, is in control of, is controlled by or is under common control with
such Person, or (b) who is a director or officer:  (i) of such Person or (ii) of
any Person described in clause (a), except that, in the case of each Conduit
Purchaser, Affiliate shall mean the holder(s) of its capital stock or membership
interests, as the case may be.  For purposes of this definition, control of a
Person shall mean the power, direct or indirect:  (x) to vote 25% or more of the
securities having ordinary voting power for the election of directors or
managers of such Person, or (y) to direct or cause the direction of the
management and policies of such Person, in either case whether by ownership of
securities, contract, proxy or otherwise.

 

“Aggregate Capital” means at any time the aggregate outstanding Capital of all
Purchasers at such time.

 

“Aggregate Discount” means, at any time, the sum of the aggregate for each
Purchaser of the accrued and unpaid Discount with respect to each such
Purchaser’s Capital at such time.

 

“Agreement” has the meaning set forth in the preamble to the Agreement.

 

“Alternate Rate” for any Settlement Period for any Capital (or portion thereof)
funded by any Purchaser other than through the issuance of Notes means an
interest rate per annum equal to: (a) solely with respect to PNC and Regions, as
Purchasers, (i) the daily average LMIR for

 

I-1

--------------------------------------------------------------------------------


 

such Settlement Period, or (ii) if LMIR is unavailable pursuant to Section 1.9,
the Base Rate for such Settlement Period or (b) with respect to any Purchaser
other than PNC or Regions, the Euro-Rate for such Settlement Period, or, in the
sole and absolute discretion of the applicable Purchaser Agent, the Base Rate
for such Settlement Period; provided, however, that the “Alternate Rate” for any
day while a Termination Event exists shall be an interest rate equal to the
greater of (i) 3.0% per annum above the Base Rate as in effect on such day and
(ii) the “Alternate Rate” as calculated in clause (a) or (b) above, as
applicable.

 

“Anti-Terrorism Laws” means any applicable laws or regulation relating to
terrorism, trade sanctions programs and embargoes, import/export licensing,
money laundering or bribery, and any regulation, order, or directive
promulgated, issued or enforced pursuant to such applicable laws or regulations,
all as amended, supplemented or replaced from time to time.

 

“Applicable Law” means, with respect to any Person, (x) all provisions of law,
statute, treaty, constitution, ordinance, rule, regulation, ordinance,
requirement, restriction, permit, executive order, certificate, decision,
directive or order of any Governmental Authority applicable to such Person or
any of its property and (y) all judgments, injunctions, orders, writs, decrees
and awards of all courts and arbitrators in proceedings or actions in which such
Person is a party or by which any of its property is bound.

 

“Arch Group” has the meaning set forth in paragraph 3(c) of Exhibit IV to the
Agreement.

 

“Arch Sales” has the meaning set forth in the preamble to the Agreement.

 

“Assumption Agreement” means an agreement substantially in the form set forth in
Annex F to this Agreement.

 

“Attorney Costs” means and includes all reasonable fees, costs, expenses and
disbursements of (i) prior to the occurrence of a Termination Event, one law
firm for the Administrator, the Indemnified Parties and the Secured Parties (and
one local law firm in each applicable jurisdiction), taken as a whole, and, in
the case of any actual conflict of interest, one additional law firm to the
affected parties similarly situated (and one local law firm in each applicable
jurisdiction), taken as a whole and (ii) on and after the occurrence of any
Termination Event, any law firm or other external counsel and all reasonable
disbursements of internal counsel.

 

“Bankruptcy Code” means the United States Bankruptcy Reform Act of 1978 (11
U.S.C. § 101, et seq.), as amended from time to time.

 

“Bankruptcy Court” means the United States Bankruptcy Court for the Eastern
District of Missouri or such other court as shall have jurisdiction over the
Chapter 11 Cases.

 

“Base Rate” means, with respect to any Purchaser, for any day, a fluctuating
interest rate per annum as shall be in effect from time to time, which rate
shall be at all times equal to the higher of:

 

I-2

--------------------------------------------------------------------------------


 

(a)                                 the rate of interest in effect for such day
as publicly announced from time to time by the applicable Purchaser Agent (or
applicable Related Committed Purchaser or, in the case of determining the Base
Rate for purposes of calculating the Yield Reserve, the Administrator) as its
“reference rate” or “prime rate”, as applicable.  Such “reference rate” or
“prime rate” is set by the applicable Purchaser Agent (or the applicable Related
Committed Purchaser or the Administrator) based upon various factors, including
such Person’s costs and desired return, general economic conditions and other
factors, and is used as a reference point for pricing some loans, which may be
priced at, above or below such announced rate), and

 

(b)                                 0.50% per annum above the latest Federal
Funds Rate.

 

“Benefit Plan” means any employee benefit pension plan as defined in
Section 3(2) of ERISA in respect of which the Seller, the Transferor, any
Originator, ACI or any ERISA Affiliate is, or at any time during the immediately
preceding six years was, an “employer” as defined in Section 3(5) of ERISA.

 

“Business Day” means any day (other than a Saturday or Sunday) on which: 
(a) banks are not authorized or required to close in New York City, New York, or
Pittsburgh, Pennsylvania; and (b) if this definition of “Business Day” is
utilized in connection with the Euro-Rate or LMIR, dealings are carried out in
the London interbank market.

 

“Capital” means, with respect to any Purchaser, the aggregate amounts paid to
the Seller in connection with Funded Purchases in respect of the Purchased
Interest by such Purchaser pursuant to Section 1.2 of the Agreement (including
such Purchaser’s Pro Rata Share of the aggregate amount of all unreimbursed
draws deemed to be Funded Purchases pursuant to Section 1.2(e)), as reduced from
time to time by Collections distributed and applied on account of such Capital
pursuant to Section 1.4(d) of the Agreement; provided, that if such Capital
shall have been reduced by any distribution and thereafter all or a portion of
such distribution is rescinded or must otherwise be returned for any reason,
such Capital shall be increased by the amount of such rescinded or returned
distribution as though it had not been made.

 

“Cash Flow Forecast” has the meaning set forth in Section 1(a)(iii) of
Exhibit IV.

 

“Change in Control” means (a) ACI ceases to own, directly or indirectly,
(1) 100% of the issued and outstanding capital stock of Arch Sales free and
clear of all Adverse Claims (other than any Adverse Claim in favor of the Term
Loan Agent), (2) 100% of the issued and outstanding capital stock or other
equity interests of each Originator (it being understood that the foregoing
clause (2) shall not prohibit the disposition of equity interests in any
Originator to the extent (x) after giving effect to such disposition, the Person
so sold is no longer party to the Purchase and Sale Agreement and (y) such
disposition is not otherwise prohibited by the Transaction Documents), (3) 100%
of each Company Note free and clear of all Adverse Claims (other than any
Adverse Claim in favor of the Term Loan Agent (so long as such Person is then
party to the No Proceedings Agreement) or (4) 100% of the membership interests
of the Seller free and clear of all Adverse Claims (other than any Adverse Claim
in favor of the Term Loan Agent (so long as such Person is then party to the No
Proceedings Agreement); or (b) any person or group of persons (within the
meaning of Sections 13(d) or 14(a) of the Securities Exchange

 

I-3

--------------------------------------------------------------------------------


 

Act of 1934, as amended) shall have acquired beneficial ownership of (within the
meaning of Rule 13d-3 promulgated by the SEC under said Act) 35% or more of the
voting capital stock of ACI; or (c) within a period of twelve (12) consecutive
calendar months, individuals who (1) were directors of ACI on the first day of
such period, (2) were nominated for election by the ACI, or (3) were approved
for appointment by the board shall cease to constitute a majority of the board
of directors of ACI; provided that the appointment of any directors of ACI
pursuant to the Plan of Reorganization shall not result in a Change of Control.

 

“Chapter 11 Cases” means the Chapter 11 cases of ACI and all of its Subsidiaries
jointly administered under Case No. 16-40120-705 in the U.S. Bankruptcy Court
for the Eastern District of Missouri.

 

“Chapter 11 Debtors” means ACI and certain of its Subsidiaries that are debtors
in any of the Chapter 11 Cases.

 

“Closing Date” means October 5, 2016.

 

“Collections” means, with respect to any Pool Receivable:  (a) all funds that
are received by any Originator, the Transferor, ACI, the Seller or the Servicer
in payment of any amounts owed in respect of such Receivable (including purchase
price, finance charges, interest and all other charges), or applied to amounts
owed in respect of such Receivable (including insurance payments and net
proceeds of the sale or other disposition of repossessed goods or other
collateral or property of the related Obligor or any other Person directly or
indirectly liable for the payment of such Pool Receivable and available to be
applied thereon), (b) all amounts deemed to have been received pursuant to
Section 1.4(e) of the Agreement and (c) all other proceeds of such Pool
Receivable.

 

“Commitment” means, with respect to any Related Committed Purchaser, LC
Participant or LC Bank, as applicable, the maximum aggregate amount which such
Purchaser is obligated to pay hereunder on account of all Funded Purchases and
all drawings under all Letters of Credit, on a combined basis, as set forth on
Schedule IV or in the Assumption Agreement or other agreement pursuant to which
it became a Purchaser, as such amount may be modified in connection with any
subsequent assignment pursuant to Section 5.3 or in connection with a change in
the Purchase Limit pursuant to Section 1.1(b) of the Agreement).  For the
avoidance of doubt, in no event shall the sum of the aggregate Commitments of
all Purchasers in a Purchaser Group exceed such Purchaser Group’s Group
Commitment.

 

“Commitment Percentage” means, for each Related Committed Purchaser or related
LC Participant in a Purchaser Group, the Commitment of such Related Committed
Purchaser or related LC Participant, as the case may be, divided by the total of
all Commitments of all Related Committed Purchasers or related LC Participants,
as the case may be, in such Purchaser Group.

 

“Commodity Hedge” means a price protection agreement:  (i) related to crude oil,
diesel fuel, heating oil, coal, SO2 allowances or other commodities used in the
ordinary course of business of ACI and its Affiliates and (ii) entered into by
ACI and its Affiliates for hedging purposes in the ordinary course of the
operations of their business.

 

I-4

--------------------------------------------------------------------------------


 

“Company Note” has the meaning set forth in Section 3.1 of the Sale and
Contribution Agreement.

 

“Concentration Percentage” means: (a) for any Group A Obligor, 16%, (b) for any
Group B Obligor, 16%, (c) for any Group C Obligor, 8% and (d) for any Group D
Obligor, 4%.

 

“Concentration Reserve” means at any time, the product of (a) the Aggregate
Capital plus the Adjusted LC Participation Amount, and (b)(i) the Concentration
Reserve Percentage divided by (ii) 1 minus the Concentration Reserve Percentage.

 

“Concentration Reserve Percentage” means, at any time, the largest of the
following: (i) the sum of the five (5) largest Obligor Percentages of Group D
Obligors, (ii) the sum of the three (3) largest Obligor Percentages of Group C
Obligors, (iii) the sum of the two (2) largest Obligor Percentages of Group B
Obligors and (iv) the largest Obligor Percentage of Group A Obligors.

 

“Conduit” has the meaning set forth in Section 5.3(c) of the Agreement.

 

“Conduit Purchaser” means each commercial paper conduit that is a party to this
Agreement, as a purchaser, or that becomes a party to this Agreement as a
purchaser pursuant to an Assumption Agreement or otherwise.

 

“Confirmation Order” means the final order confirming the Plan of Reorganization
entered by the Bankruptcy Court on September 13, 2016, which, among other
things, approves the transactions described in this Agreement and the other
Transaction Documents.

 

“Contract” means, with respect to any Receivable, any and all contracts,
instruments, agreements, leases, invoices, notes or other writings pursuant to
which such Receivable arises or that evidence such Receivable or under which an
Obligor becomes or is obligated to make payment in respect of such Receivable.

 

“Covered Entity” means (a) the Seller, the Servicer, the Performance Guarantor,
the Transferor and each Originator and (b) each Person that, directly or
indirectly, is in control of a Person described in clause (a) above.  For
purposes of this definition, control of a Person shall mean the direct or
indirect (x) ownership of, or power to vote, 25% or more of the issued and
outstanding equity interests having ordinary voting power for the election of
directors of such Person or other Persons performing similar functions for such
Person, or (y) power to direct or cause the direction of the management and
policies of such Person whether by ownership of equity interests, contract or
otherwise.

 

“CP Rate” means, for any Conduit Purchaser and for any Settlement Period for any
Portion of Capital (a) the per annum rate equivalent to the weighted average
cost (as determined by the applicable Purchaser Agent and which shall include
commissions of placement agents and dealers, incremental carrying costs incurred
with respect to Notes of such Person maturing on dates other than those on which
corresponding funds are received by such Conduit Purchaser, other borrowings by
such Conduit Purchaser (other than under any Program Support Agreement) and any
other costs associated with the issuance of Notes) of or related to the issuance
of Notes that are allocated, in whole or in part, by the applicable Conduit
Purchaser to fund or maintain such Portion of Capital (and which may be also
allocated in part to the funding of other assets of

 

I-5

--------------------------------------------------------------------------------


 

such Conduit Purchaser); provided, however, that if any component of such rate
is a discount rate, in calculating the “CP Rate” for such Portion of Capital for
such Settlement Period, the applicable Purchaser Agent shall for such component
use the rate resulting from converting such discount rate to an interest bearing
equivalent rate per annum; provided, further, that notwithstanding anything in
this Agreement or the other Transaction Documents to the contrary, the Seller
agrees that any amounts payable to Conduit Purchasers in respect of Discount for
any Settlement Period with respect to any Portion of Capital funded by such
Conduit Purchasers at the CP Rate shall include an amount equal to the portion
of the face amount of the outstanding Notes issued to fund or maintain such
Portion of Capital that corresponds to the portion of the proceeds of such Notes
that was used to pay the interest component of maturing Notes issued to fund or
maintain such Portion of Capital, to the extent that such Conduit Purchaser had
not received payments of interest in respect of such interest component prior to
the maturity date of such maturing Notes (for purposes of the foregoing, the
“interest component” of Notes equals the excess of the face amount thereof over
the net proceeds received by such Conduit Purchaser from the issuance of Notes,
except that if such Notes are issued on an interest-bearing basis its “interest
component” will equal the amount of interest accruing on such Notes through
maturity) or (b) any other rate designated as the “CP Rate” for such Conduit
Purchaser in an Assumption Agreement or Transfer Supplement or other document
pursuant to which such Person becomes a party as a Conduit Purchaser to this
Agreement, or any other writing or agreement provided by such Conduit Purchaser
to the Seller, the Servicer and the applicable Purchaser Agent from time to
time.  The “CP Rate” for any day while a Termination Event or an Unmatured
Termination Event exists shall be an interest rate equal to the greater of
(a) 3.0% per annum above the Base Rate as in effect on such day and (b) the
Alternate Rate as calculated in the definition thereof.

 

“Credit Agreement” means (i) that certain Credit Agreement, dated as of
October 5, 2016 (as extended, renewed, amended, amended and restated,
supplemented or otherwise modified, the “Original Credit Agreement”), by and
among ACI, the lenders party thereto, and Wilmington Trust, National
Association, as administrative agent and collateral agent (in such capacites,
together with its successors, the “Original Term Loan Agent” and, together with
the administrative agent or collateral agent under any other agreement referred
to in clause (ii) below, the “Term Loan Agent”) or (ii) any other loan
agreement, credit agreement, indenture or other agreement from time to time
entered into by ACI, any Originator and/or any Affiliate thereof in connection
with the incurrence or issuance of Debt (or commitments in respect thereof) in
exchange or replacement for or to refinance the Original Credit Agreement, in
whole or in part, whether or not with the same or different lenders, arrangers,
agents or other investors and whether with a larger or smaller aggregate
principal amount and/or a longer or shorter maturity, that provides for or is
secured by, in whole or in part, among other things, a mortgage, security
interest or other Adverse Claim on any interest in real property or as-extracted
collateral (or any proceeds thereof) of any Originator related to such
Originator’s mining operations or a minehead.

 

“Credit and Collection Policy” means, as the context may require, those
receivables credit and collection policies and practices of the Originators and
the Transferor in effect on the Closing Date and described in Schedule I to the
Agreement, as modified in compliance with the Agreement.

 

“Cut-off Date” has the meaning set forth in the Sale Agreements.

 

I-6

--------------------------------------------------------------------------------


 

“Daily Report” has the meaning set forth in Section 1(a)(ii) of Exhibit IV to
this Agreement.

 

“Days’ Sales Outstanding” means, for any calendar month, an amount computed as
of the last day of such calendar month equal to:  (a) the average of the
Outstanding Balance of all Pool Receivables as of the last day of each of the
three most recent calendar months ended on the last day of such calendar month
divided by (b) (i) the aggregate credit sales made by the Originators and the
Transferor during the three calendar months ended on the last day of such
calendar month, divided by (ii) 90.

 

“Debt” means, as to any Person at any time, any and all indebtedness,
obligations or liabilities (whether matured or unmatured, liquidated or
unliquidated, direct or indirect, absolute or contingent, or joint or several)
of such Person for or in respect of:  (i) borrowed money, (ii) amounts raised
under or liabilities in respect of any bonds, debentures, notes, note purchase,
acceptance or credit facility, or other similar instruments or facilities,
(iii) reimbursement obligations (contingent or otherwise) under any letter of
credit, (iv) any other transaction (including production payments (excluding
royalties), installment purchase agreements, forward sale or purchase
agreements, capitalized leases and conditional sales agreements) having the
commercial effect of a borrowing of money entered into by such Person to finance
its operations or capital requirements (but not including trade payables and
accrued expenses incurred in the ordinary course of business which are not
represented by a promissory note or other evidence of indebtedness), or (v) any
Guaranty of any such Debt.  It is understood that obligations in respect of any
Hedging Transaction shall not be deemed to be Debt.

 

“Declining Conduit Purchaser” has the meaning set forth in Section 1.4(b)(ii) of
this Agreement.

 

“Declining Notice” has the meaning set forth in Section 1.4(b)(ii) of this
Agreement.

 

“Default Ratio” means the ratio (expressed as a percentage and rounded to the
nearest 1/100 of 1%, with 5/1000th of 1% rounded upward) computed as of the last
day of each calendar month by dividing:  (a) the aggregate Outstanding Balance
of all Pool Receivables that became Defaulted Receivables during such month, by
(b) the aggregate credit sales made by the Originators and the Transferor during
the month that is seven calendar months before such month.

 

“Defaulted Receivable” means a Receivable:

 

(a)                                 as to which any payment, or part thereof,
remains unpaid for more than 150 days from the original due date for such
payment, or

 

(b)                                 without duplication (i) as to which an
Insolvency Proceeding shall have occurred with respect to the Obligor thereof or
any other Person obligated thereon or owning any Related Security with respect
thereto, (ii) that has been written off the applicable Originator’s, the
Seller’s or the Transferor’s books as uncollectible or (iii) that, consistent
with the Credit and Collection Policy, should be written off the applicable
Originator’s, the Seller’s or the Transferor’s books as uncollectible;

 

I-7

--------------------------------------------------------------------------------


 

provided, however, that for purposes of calculating the Default Ratio, no
Receivable will be deemed to have become a Defaulted Receivable more than once.

 

“Delinquency Ratio” means the ratio (expressed as a percentage and rounded to
the nearest 1/100 of 1%, with 5/1000th of 1% rounded upward) computed as of the
last day of each calendar month by dividing:  (a) the aggregate Outstanding
Balance of all Pool Receivables that were Delinquent Receivables on such day by
(b) the aggregate Outstanding Balance of all Pool Receivables on such day.

 

“Delinquent Receivable” means a Receivable as to which any payment, or part
thereof, remains unpaid for more than 60 days from the original due date for
such payment.

 

“Dilution Horizon” means, for any calendar month, the ratio (expressed as a
percentage and rounded to the nearest 1/100th of 1%, with 5/1000th of 1% rounded
upward) computed as of the last day of such calendar month of:  (a) the
aggregate credit sales made by the Originators and the Transferor during the two
most recent calendar months to (b) the Net Receivables Pool Balance at the last
day of the most recent calendar month.

 

“Dilution Ratio” means the ratio (expressed as a percentage and rounded to the
nearest 1/100th of 1%, with 5/1000th of 1% rounded upward), computed as of the
last day of each calendar month by dividing:  (a) the aggregate amount of
payments made or owed by the Seller pursuant to Section 1.4(e)(i) of the
Agreement during such calendar month by (b) the aggregate credit sales made by
the Originators and the Transferor during the calendar month that is one month
prior to such calendar month.

 

“Dilution Reserve” means, on any day, an amount equal to:  (a) the sum of the
Aggregate Capital plus the Adjusted LC Participation Amount at the close of
business of the Servicer on such day multiplied by (b) (i) the Dilution Reserve
Percentage on such day, divided by (ii) 100% minus the Dilution Reserve
Percentage on such day.

 

“Dilution Reserve Percentage” means, on any day, the product of (a) the Dilution
Horizon multiplied by (b) the sum of (i) 2.5 times the average of the Dilution
Ratios for the twelve most recent calendar months and (ii) the Spike Factor.

 

“Discount” means, with respect to any Purchaser:

 

(a)                                 for any Portion of Capital for any
Settlement Period with respect to any Purchaser to the extent such Portion of
Capital will be funded by such Purchaser during such Settlement Period through
the issuance of Notes:

 

CPR x C x ED/360

 

(b)                                 for any Portion of Capital for any
Settlement Period with respect to any Purchaser to the extent such Portion of
Capital will not be funded by such Purchaser during such Settlement Period
through the issuance of Notes or, if the LC Bank and/or any LC Participant has
made, or has deemed to have made, a Funded Purchase in

 

I-8

--------------------------------------------------------------------------------


 

connection with any drawing under a Letter of Credit which accrues Discount
pursuant to Section 1.2(e) of the Agreement:

 

AR x C x ED/Year + TF

 

where:

 

AR

=

the Alternate Rate for such Portion of Capital for such Settlement Period with
respect to such Purchaser,

 

 

 

C

=

the Portion of Capital during such Settlement Period with respect to such
Purchaser,

 

 

 

CPR

=

the CP Rate for the Portion of Capital for such Settlement Period with respect
to such Purchaser,

 

 

 

ED

=

the actual number of days during such Settlement Period,

 

 

 

Year

=

if such Portion of Capital is funded based upon: (i) the Euro-Rate or LMIR, 360
days, and (ii) the Base Rate, 365 or 366 days, as applicable, and

 

 

 

TF

=

the Termination Fee, if any, for the Portion of Capital for such Settlement
Period with respect to such Purchaser;

 

provided, that no provision of the Agreement shall require the payment or permit
the collection of Discount in excess of the maximum permitted by Applicable Law;
and provided further, that Discount for any Portion of Capital shall not be
considered paid by any distribution to the extent that at any time all or a
portion of such distribution is rescinded or must otherwise be returned for any
reason.

 

“Drawing Date” has the meaning set forth in Section 1.14 of the Agreement.

 

“Eligible Assignee” means any bank or financial institution acceptable to the LC
Bank and the Administrator.

 

“Eligible Foreign Obligor” means an Obligor which is a resident of any country
(other than the United States of America) that has a short-term foreign currency
rating (or, if such country does not have such a short-term foreign currency
rating, a long-term foreign currency rating) of at least “A2” (or “A”) by
Standard & Poor’s and “P-1” (or “A2”) by Moody’s.

 

“Eligible Receivable” means, at any time, a Pool Receivable:

 

(a)                                 the Obligor of which is: (i) (A) United
States resident or (B) an Eligible Foreign Obligor; (ii) not (A) a United States
Federal Government Authority or (B) a governmental entity within the State of
Ohio; provided that TVA shall not be subject to the restriction set forth in
clause (ii)(A) above; (iii) not subject to any Insolvency Proceeding; (iv) not
an Affiliate of ACI, the Transferor, the Servicer or any other

 

I-9

--------------------------------------------------------------------------------


 

Originator; and (v) not a natural person (in each case, unless consented to in
writing by the Administrator and the Majority Purchaser Agents);

 

(b)                                 that is denominated and payable only in U.S.
dollars in the United States, and the Obligor with respect to which has been
instructed to remit Collections in respect thereof to a Lock-Box Account in the
United States of America;

 

(c)                                  the Obligor of which is not a Sanctioned
Person;

 

(d)                                 that arises under a duly authorized Contract
for the sale and delivery of goods or services in the ordinary course of the
applicable Originator’s or the Transferor’s business;

 

(e)                                  that arises under a duly authorized
Contract that is in full force and effect and that is a legal, valid and binding
obligation of the related Obligor, enforceable against such Obligor in
accordance with its terms, except as such enforceability may be limited by
applicable bankruptcy, insolvency, reorganization, moratorium or other similar
laws affecting the enforceability of creditors’ rights generally or limiting the
right of specific performance;

 

(f)                                   that, together with the Contract related
thereto, conforms in all material respects with all Applicable Laws;

 

(g)                                  that is not the subject of any asserted
dispute, offset, hold back, defense, Adverse Claim or other claim, provided
that, with respect to any Pool Receivable which is subject to any such claim,
the amount of such Pool Receivable which shall be treated as an Eligible
Receivable shall equal the excess of the amount of such Pool Receivable over the
amount of such claim asserted by or available to the related Obligor;

 

(h)                                 that satisfies all applicable requirements
of the applicable Credit and Collection Policy;

 

(i)                                     that, together with the Contract related
thereto, has not been modified, waived or restructured since its creation,
except as permitted pursuant to Section 4.2 of the Agreement;

 

(j)                                    in which the Seller owns good and
marketable title, free and clear of any Adverse Claims, and that is freely
assignable by the Seller (including without any consent of the related Obligor
or any Governmental Authority);

 

(k)                                 for which the Administrator (on behalf of
the Secured Parties) shall have a valid and enforceable undivided percentage
ownership or security interest, to the extent of the Purchased Interest, and a
valid and enforceable first priority perfected security interest therein and in
the Related Security and Collections with respect thereto, in each case free and
clear of any Adverse Claim;

 

(l)                                     that constitutes an account as defined
in the UCC, and that is not evidenced by instruments or chattel paper;

 

I-10

--------------------------------------------------------------------------------


 

(m)          that is neither a Defaulted Receivable nor a Delinquent Receivable;

 

(n)           for which neither the Originator thereof, the Transferor, the
Seller nor the Servicer has established any offset or netting arrangements with
the related Obligor;

 

(o)           for which the sum of the Outstanding Balances of all Receivables
of the related Obligor with respect to which any payment, or part thereof,
remains unpaid for more than 90 days from the original due date for such payment
do not exceed 35.00% of the Outstanding Balance of all such Obligor’s
Receivables;

 

(p)           that represents amounts earned and payable by the Obligor that are
not subject to the performance of additional services by the Originator thereof
or the Transferor;

 

(q)           that (i) does not arise from a sale of accounts made as part of a
sale of a business or constitute an assignment for the purpose of collection
only, (ii) is not a transfer of a single account made in whole or partial
satisfaction of a preexisting indebtedness or an assignment of a right to
payment under a contract to an assignee that is also obligated to perform under
the contract and (iii) is not a transfer of an interest in or an assignment of a
claim under a policy of insurance;

 

(r)            that if such Receivable has not yet been billed, the related coal
has been shipped within the last 60 days;

 

(s)            that does not have a due date which is more than 90 days after
the original invoice date of such Receivable; and

 

(t)            that if such Receivable is a Rio Tinto Receivable, a Rio Tinto
Trigger Event has not occurred with respect to any Rio Tinto Receivable (it
being understood that upon the occurrence of a Rio Tinto Trigger Event with
respect to any Receivable, then on and after such time, no Rio Tinto
Receivables, whether or not then in the Receivables Pool prior to such Rio Tinto
Trigger Event, shall be an Eligible Receivable).

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and any successor statute of similar import, together with
the rulings and regulations thereunder, in each case as in effect from time to
time.  References to sections of ERISA also refer to any successor sections.

 

“ERISA Affiliate” means:  (a) any corporation that is a member of the same
controlled group of corporations (within the meaning of Section 414(b) of the
Internal Revenue Code) as the Seller, the Transferor, any Originator or ACI,
(b) a trade or business (whether or not incorporated) under common control
(within the meaning of Section 414(c) of the Internal Revenue Code) with the
Seller, the Transferor, any Originator or ACI, or (c) a member of the same
affiliated service group (within the meaning of Section 414(m) of the Internal
Revenue Code) as the Seller, the Transferor, any Originator, ACI, any
corporation described in clause (a) or any trade or business described in clause
(b).

 

I-11

--------------------------------------------------------------------------------


 

“Euro-Rate” means with respect to any Settlement Period, the greater of
(a) 0.00% and (b) the interest rate per annum determined by the applicable
Purchaser Agent by dividing (the resulting quotient rounded upwards, if
necessary, to the nearest 1/100th of 1% per annum) (i) the rate of interest
determined by such Purchaser Agent in accordance with its usual procedures
(which determination shall be conclusive absent manifest error) to be the rate
per annum for deposits in U.S. dollars as reported by Bloomberg Finance L.P. and
shown on US0001M Screen as the composite offered rate for London interbank
deposits for such period (or on any successor or substitute page of such
service, or any successor or substitute for such service, providing rate
quotations comparable to those currently provided on such page of such service,
as determined by such Purchase Agent from time to time for purposes of providing
quotations of interest rates applicable to dollar deposits in the London
interbank market at or about 11:00 a.m. (London time) on the Business Day which
is two (2) Business Days prior to the first day of such Settlement Period for an
amount comparable to the Portion of Capital to be funded at the Alternate Rate
and based upon the Euro-Rate during such Settlement Period by (ii) a number
equal to 1.00 minus the Euro-Rate Reserve Percentage.  The Euro-Rate may also be
expressed by the following formula:

 

Euro-Rate =

Composite of London interbank offered rates

 

shown on Bloomberg Finance L.P. Screen

 

US0001M or appropriate successor

 

1.00 - Euro-Rate Reserve Percentage

 

where “Euro-Rate Reserve Percentage” means the maximum effective percentage in
effect on such day as prescribed by the Board of Governors of the Federal
Reserve System (or any successor) for determining the reserve requirements
(including without limitation, supplemental, marginal, and emergency reserve
requirements) with respect to eurocurrency funding (currently referred to as
“Eurocurrency Liabilities”).  The Euro-Rate shall be adjusted with respect to
any Portion of Capital funded at the Alternate Rate and based upon the Euro-Rate
that is outstanding on the effective date of any change in the Euro-Rate Reserve
Percentage as of such effective date.  The applicable Purchaser Agent shall give
prompt notice to the Seller of the Euro-Rate as determined or adjusted in
accordance herewith (which determination shall be conclusive absent manifest
error).

 

“Excess Concentration” means the sum, without duplication, of the following
amounts:

 

(i) the amount by which the Outstanding Balance of Eligible Receivables of each
Obligor then in the Receivables Pool exceeds an amount equal to the
Concentration Percentage for such Obligor multiplied by the Outstanding Balance
of all Eligible Receivables then in the Receivables Pool; plus

 

(ii) the amount by which the aggregate Outstanding Balance of all Eligible
Receivables then in the Receivables Pool that have a stated maturity which is
more than 45 days after the original invoice date of such Eligible Receivables
exceeds 10% of the aggregate Outstanding Balance of all Eligible Receivables
then in the Receivables Pool; plus

 

I-12

--------------------------------------------------------------------------------


 

(iii) the amount by which the aggregate Outstanding Balance of all Eligible
Receivables then in the Receivables Pool the Obligor of which is an Eligible
Foreign Obligor exceeds 20% of the aggregate Outstanding Balance of all Eligible
Receivables then in the Receivables Pool; plus

 

(iv) the amount by which the aggregate Outstanding Balance of all Eligible
Receivables then in the Receivables Pool the coal with respect to which has been
shipped but not yet billed for more than 30 days but not more than 60 days from
shipment exceeds 10% of the aggregate Outstanding Balance of all Eligible
Receivables then in the Receivables Pool; plus

 

(v) the amount by which the aggregate Outstanding Balance of all Eligible
Receivables then in the Receivables Pool the coal with respect to which has been
shipped but not yet billed exceeds 50% of the aggregate Outstanding Balance of
all Eligible Receivables then in the Receivables Pool.

 

“Exiting Notice” has the meaning set forth in Section 1.4(b)(ii) of this
Agreement.

 

“Exiting Purchaser” has the meaning set forth in Section 1.4(b)(ii) of this
Agreement.

 

“Facility Termination Date” means the earliest to occur of:  (a) the date
determined pursuant to Section 2.2 of this Agreement, (b) the date the Purchase
Limit reduces to zero pursuant to Section 1.1(b) of this Agreement, (c) with
respect to each Purchaser Group, the earliest to occur of (i) the date that the
commitments of the related Liquidity Providers, if any, terminate under the
Liquidity Agreement and (ii) the date that the Commitments of all Related
Committed Purchasers in such Purchaser Group terminate hereunder, (d) the date
which is 15 days after the date on which the Administrator has received written
notice from the Seller of its election to terminate the Purchase Facility,
(e) with respect to the LC Bank, any LC Participant or any Related Committed
Purchaser, the LC Bank’s, such LC Participant’s or such Related Committed
Purchaser’s Scheduled Commitment Termination Date, and (f) the date, if any,
that is 364 days following the first day that Liquidity is less than
$175,000,000 for a period of 60 consecutive days.

 

“FAS 166/167” has the meaning set forth in Section 1.7(c) of the Agreement.

 

“FASB” has the meaning set forth in Section 1.7(a) of the Agreement.

 

“Federal Funds Rate” means, for any day, the per annum rate set forth in the
weekly statistical release designated as H.15(519), or any successor
publication, published by the Federal Reserve Board (including any such
successor, “H.15(519)”) for such day opposite the caption “Federal Funds
(Effective).”  If on any relevant day such rate is not yet published in H.
15(519), the rate for such day will be the rate set forth in the daily
statistical release designated as the Composite 3:30 p.m. Quotations for U.S.
Government Securities, or any successor publication, published by the Federal
Reserve Bank of New York (including any such successor, the “Composite 3:30
p.m. Quotations”) for such day under the caption “Federal Funds Effective
Rate.”  If on any relevant day the appropriate rate is not yet published in
either H.15(519) or the Composite 3:30 p.m. Quotations, the rate for such day
will be the arithmetic mean as determined by the Administrator of the rates for
the last transaction in overnight Federal funds arranged before 9:00 a.m. (New
York time) on that day by each of three leading brokers of Federal funds
transactions in New York City selected by the Administrator.

 

I-13

--------------------------------------------------------------------------------


 

“Federal Reserve Board” means the Board of Governors of the Federal Reserve
System, or any entity succeeding to any of its principal functions.

 

“Fee Letters” has the meaning set forth in Section 1.5 of the Agreement.

 

“Fees” means the fees payable by the Seller pursuant to the applicable Fee
Letter.

 

“Final Payout Date” means the latest of (i) the Facility Termination Date,
(ii) the date on which no Capital of or Discount in respect of the Purchased
Interest shall be outstanding, (iii) the LC Participation Amount has been
reduced to zero ($0) and no Letters of Credit issued hereunder remain
outstanding and undrawn (unless backstopped in a manner agreed to in writing by
the LC Bank and the Majority LC Participants in their sole and absolute
discretion), (iv) the date all other amounts owing to the Purchaser Agents, the
Purchasers, the Administrator and the other Indemnified Parties and Affected
Person under this Agreement and each of the other Transaction Documents have
been paid in full (other than indemnification or other contingent obligations
not yet due and owing) and (v) all accrued Servicing Fees have been paid in
full.

 

“Fresh Start Reporting” means the preparation of consolidated financial
statements of ACI in accordance with the American Institute of Certified Public
Accountants Statement of Position (90-7), which reflects the consummation of the
transactions contemplated by the Plan of Reorganization on a presumed effective
date of October 5, 2016.

 

“Funded Purchase” means a purchase or deemed purchase of undivided percentage
ownership interests in the Purchased Interest under the Agreement which (i) is
paid for in cash, including pursuant to Section 1.1(b) (other than through
reinvestment of Collections pursuant to Section 1.4(b) of the Agreement) or
(ii) is treated as a Funded Purchase pursuant to Section 1.2(e) of the Agreement
and/or any of the provisions set forth in Sections 1.11 through 1.20 of the
Agreement.

 

“Governmental Acts” has the meaning set forth in Section 1.19 of the Agreement.

 

“Governmental Authority” means any nation or government, any state or other
political subdivision thereof, any central bank (or similar monetary or
regulatory authority) thereof, any agency, authority, instrumentality, body or
entity exercising executive, legislative, judicial, taxing, regulatory or
administrative functions of or pertaining to government, including any court and
any supra-national bodies such as the European Union or the European Central
Bank.

 

“Group A Obligor” means any Obligor with a short-term rating of at least: 
(a) “A1” by Standard & Poor’s, or if such Obligor does not have a short-term
rating from Standard & Poor’s, a rating of “A+” or better by Standard & Poor’s
on its long-term senior unsecured and uncredit-enhanced debt securities, and
(b) “P-1” by Moody’s, or if such Obligor does not have a short-term rating from
Moody’s, “Al” or better by Moody’s on its long-term senior unsecured and
uncredit-enhanced debt securities.

 

“Group B Obligor” means an Obligor, not a Group A Obligor, with a short-term
rating of at least:  (a) “A-2” by Standard & Poor’s, or if such Obligor does not
have a short-term rating from Standard & Poor’s, a rating of “BBB+” to “A” by
Standard & Poor’s on its long-term senior unsecured and uncredit-enhanced debt
securities, and (b) “P-2” by Moody’s, or if such

 

I-14

--------------------------------------------------------------------------------


 

Obligor does not have a short-term rating from Moody’s, “Baal” to “A2” by
Moody’s on its long-term senior unsecured and uncredit-enhanced debt securities.

 

“Group Capital” means, with respect to any Purchaser Group, an amount equal to
the aggregate outstanding Capital of all Purchasers within such Purchaser Group.

 

“Group C Obligor” means an Obligor, not a Group A Obligor or a Group B Obligor,
with a short-term rating of at least:  (a) “A-3” by Standard & Poor’s, or if
such Obligor does not have a short-term rating from Standard & Poor’s, a rating
of “BBB-” to “BBB” by Standard & Poor’s on its long-term senior unsecured and
uncredit-enhanced debt securities, and (b) “P-3” by Moody’s, or if such Obligor
does not have a short-term rating from Moody’s, “Baa3” to “Baa2” by Moody’s on
its long-term senior unsecured and uncredit-enhanced debt securities.

 

“Group Commitment” means, with respect to any Purchaser Group, the aggregate of
the Commitments of each Related Committed Purchaser within such Purchaser Group,
which amount is set forth on Schedule IV hereto.

 

“Group D Obligor” means any Obligor that is not a Group A Obligor, Group B
Obligor or Group C Obligor.

 

“Guaranty” of any Person means any obligation of such Person guarantying or in
effect guarantying any liability or obligation of any other Person in any
manner, whether directly or indirectly, including any such liability arising by
virtue of partnership agreements, including any agreement to indemnify or hold
harmless any other Person, any performance bond or other suretyship arrangement
and any other form of assurance against loss, except endorsement of negotiable
or other instruments for deposit or collection in the ordinary course of
business.

 

“Hedging Transaction” means any of the following transactions by ACI or any of
its Subsidiaries:  any rate swap transaction, basis swap, forward rate
transaction, commodity swap, commodity option, equity or equity index swap,
equity or equity index option, bond option, interest rate option, foreign
exchange transaction, cap transaction, floor transaction, collar transaction,
currency swap transaction, cross-currency rate swap transaction, currency option
or any other similar transaction or any combination of the foregoing
transactions, including, without limitation, any Interest Rate Hedge or any
Commodity Hedge.

 

“Indemnified Amounts” has the meaning set forth in Section 3.1 of the Agreement.

 

“Indemnified Party” has the meaning set forth in Section 3.1 of the Agreement.

 

“Independent Director” has the meaning set forth in paragraph 3(c) of Exhibit IV
to the Agreement.

 

“Information Package” means a report, in substantially the form of Annex A to
the Agreement, furnished to the Administrator pursuant to the Agreement.

 

“Insolvency Proceeding” means (a) any case, action or proceeding before any
court or other Governmental Authority relating to bankruptcy, reorganization,
insolvency, liquidation, receivership, dissolution, winding-up or relief of
debtors, or (b) any general assignment for the

 

I-15

--------------------------------------------------------------------------------


 

benefit of creditors of a Person, composition, marshaling of assets for
creditors of a Person, or other similar arrangement in respect of its creditors
generally or any substantial portion of its creditors, in each of cases (a) and
(b) undertaken under U.S. Federal, state or foreign law, including the
Bankruptcy Code.

 

“Interest Rate Hedge” means an interest rate exchange, collar, cap, swap,
adjustable strike cap, adjustable strike corridor or similar agreements entered
into by ACI or any of its Affiliates in the ordinary course operations of their
business.

 

“Interim Report” means each Daily Report and Weekly Report.

 

“Internal Revenue Code” means the Internal Revenue Code of 1986, as amended from
time to time, and any successor statute of similar import, together with the
regulations thereunder, in each case as in effect from time to time.  References
to sections of the Internal Revenue Code also refer to any successor sections.

 

“Issuance Notice” has the meaning set forth in Section 1.12(a) of the Agreement.

 

“LC Bank” has the meaning set forth in the preamble to the Agreement.

 

“LC Collateral Account” means the account designated as the LC Collateral
Account established and maintained by the Administrator (for the benefit of the
LC Bank and the LC Participants), or such other account as may be so designated
as such by the Administrator.

 

“LC Fee Expectation” has the meaning set forth in Section 1.15(c) of the
Agreement.

 

“LC Participant” means each Person listed as such (and its respective
Commitment) for each Purchaser Group as set forth on the signature pages of this
Agreement or in any Assumption Agreement or Transfer Supplement.

 

“LC Participation Amount” means, at any time, the then sum of the undrawn
amounts of all outstanding Letters of Credit.

 

“Letter of Credit” means any stand-by letter of credit issued by the LC Bank for
the account of the Seller (or for the account of the Transferor or any
Subsidiary thereof, as applicable) pursuant to the Agreement.

 

“Letter of Credit Application” has the meaning set forth in Section 1.12 of the
Agreement.

 

“Lien” means any ownership interest or claim, mortgage, deed of trust, pledge,
lien, security interest, hypothecation, charge or other encumbrance or security
arrangement of any nature whatsoever, whether voluntarily or involuntarily
given, including, but not limited to, any conditional sale or title retention
arrangement, and any assignment, deposit arrangement or lease intended as, or
having the effect of, security and any filed financing statement or other notice
of any of the foregoing (whether or not a lien or other encumbrance is created
or exists at the time of the filing) or any hypothetical lien that would give a
trustee superior rights to the Administrator or any of the Secured Parties.

 

I-16

--------------------------------------------------------------------------------


 

“Liquidity” means the sum of (i) unrestricted cash or Permitted Investments of
ACI and its Domestic Subsidiaries (other than the Securitization Subsidiaries
and Bonding Subsidiaries), (ii) withdrawable funds from brokerage accounts of
ACI and its Domestic Subsidiaries (other than the Securitization Subsidiaries
and Bonding Subsidiaries) and (iii) any unused commitments that are available to
be drawn by ACI pursuant to the terms of any Working Capital Facility.  For
purposes of this definition, the terms “Domestic Subsidiary,” “Securitization
Subsidiaries,” “Bonding Subsidiaries” and “Working Capital Facility” have the
respective meanings assigned thereto in the Credit Agreement as in effect on the
Closing Date without giving effect to any subsequent amendment, supplement or
other modification thereof except to the extent that such amendment, supplement
or modification (as the case may be) has been consented to in writing by the
Administrator and each Purchaser Agent (each acting in its sole discretion and
in its capacity as such hereunder).

 

“Liquidity Agent” means any bank or other financial institution acting as agent
for the various Liquidity Providers under each Liquidity Agreement.

 

“Liquidity Agreement” means any agreement entered into in connection with the
Agreement pursuant to which a Liquidity Provider agrees to make purchases or
advances to, or purchase assets from, any Conduit Purchaser in order to provide
liquidity for such Conduit Purchaser’s Purchases.

 

“Liquidity Provider” means each bank or other financial institution that
provides liquidity support to any Conduit Purchaser pursuant to the terms of a
Liquidity Agreement.

 

“LLC Agreement” means the limited liability company agreement of Seller.

 

“LMIR” means for any day during any Settlement Period, the greater of (a) 0.00%
and (b) the interest rate per annum determined by dividing (i) the one-month
Eurodollar rate for U.S. dollar deposits as reported by Bloomberg Finance L.P.
and shown on US0001M Screen or any other service or page that may replace such
page from time to time for the purpose of displaying offered rates of leading
banks for London interbank deposits in United States dollars, as of 11:00
a.m. (London time) on such day, or if such day is not a Business Day, then the
immediately preceding Business Day (or if not so reported, then as determined by
the Administrator from another recognized source for interbank quotation), in
each case, changing when and as such rate changes, by (ii) a number equal to
1.00 minus the Euro-Rate Reserve Percentage on such day.  The calculation of
LMIR may also be expressed by the following formula:

 

 

 

One-month Eurodollar rate for U.S. Dollars

 

 

shown on Bloomberg US0001M Screen

 

 

or appropriate successor

LMIR

=

 

 

 

 

 

 

1.00 - Euro-Rate Reserve Percentage

 

 

 

LMIR shall be adjusted on the effective date of any change in the Euro-Rate
Reserve Percentage as of such effective date.

 

I-17

--------------------------------------------------------------------------------


 

“Lock-Box Account” means each account listed on Schedule II to this Agreement
(in each case, in the name of the Seller) and maintained at a Lock-Box Bank
pursuant to a Lock-Box Agreement for the purpose of receiving Collections.

 

“Lock-Box Agreement” means each agreement, in form and substance reasonably
satisfactory to the Administrator, among the Seller, the Servicer, the
Administrator and a Lock-Box Bank, governing the terms of the related Lock-Box
Accounts.

 

“Lock-Box Bank” means any of the banks or other financial institutions holding
one or more Lock-Box Accounts; provided, however, that such bank or other
financial institution shall be either PNC or an Affiliate thereof so long as PNC
is the Administrator.

 

“Loss Reserve” means, on any date, an amount equal to:  (a) the sum of the
Aggregate Capital plus the Adjusted LC Participation Amount at the close of
business of the Servicer on such date multiplied by (b) (i) the Loss Reserve
Percentage on such date divided by (ii) 100% minus the Loss Reserve Percentage
on such date.

 

“Loss Reserve Percentage” means, on any date,(i) the product of (A) 2.5 times
(B) the highest average of the Default Ratios for any three consecutive calendar
months during the twelve most recent calendar months times (C) the aggregate
credit sales made by the Originators and the Transferor during the 5 most recent
calendar months divided by (ii) the Net Receivables Pool Balance as of such
date.

 

“Majority LC Participants” means, at any time, (i) if fewer than three (3) LC
Participants are then a party to this Agreement, all LC Participants and
(ii) otherwise, the LC Participants whose Commitments aggregate more than 66
2/3% of the Commitments of all LC Participants at such time; provided that so
long as Regions’ Pro Rata Share of the Commitments are not less than its Pro
Rata Share of the Commitments as of the Closing Date, the Majority LC
Participants shall include Regions.

 

“Majority Purchaser Agents” means, at any time, (i) if fewer than three
(3) Purchaser Agents are then a party to this Agreement, all Purchaser Agents
and (ii) otherwise, the Purchaser Agents for the Purchaser Groups with Related
Committed Purchasers whose Commitments aggregate more than 66 2/3% of the
aggregate of the Commitments of all Related Committed Purchasers in all
Purchaser Groups; provided that so long as Regions’ Ratable Share of the
Commitments are not less than its Ratable Share of the Commitments as of the
Closing Date, the Majority Purchaser Agents shall be required to include
Regions.

 

“Material Adverse Effect” means relative to any Person with respect to any event
or circumstance, a material adverse effect on:

 

(a)           the assets, operations, business or financial condition of such
Person;

 

(b)           the ability of any such Person to perform its obligations under
the Agreement or any other Transaction Document to which it is a party;

 

I-18

--------------------------------------------------------------------------------


 

(c)           the validity or enforceability of the Agreement or any other
Transaction Document, or the validity, enforceability, value or collectibility
of any of the Pool Receivables;

 

(d)           the status, perfection, enforceability or priority of any Secured
Party’s or the Seller’s interest in the Pool Assets; or

 

(e)           the rights and remedies of any Secured Party under the Transaction
Documents.

 

“Minimum Dilution Reserve” means, on any day, an amount equal to: (a) the sum of
the Aggregate Capital plus the Adjusted LC Participation Amount at the close of
business of the Servicer on such day, multiplied by (b)(i)the Minimum Dilution
Reserve Percentage divided by (ii) 100% minus the Minimum Dilution Reserve
Percentage on such day.

 

“Minimum Dilution Reserve Percentage” means, on any day, the product of (a) the
average of the Dilution Ratios for the twelve most recent calendar months
multiplied by (b) the Dilution Horizon.

 

“Minimum Liquidity” means $325,000,000.

 

“Minimum Liquidity Period” means each period, if any, commencing on the date
that the Liquidity is less than the Minimum Liquidity and ending on (but not
including) the date, if any, that the Liquidity is no longer less than the
Minimum Liquidity.

 

“Monthly Settlement Date” means the 21st day of each calendar month (or if such
day is not a Business Day, the next occurring Business Day); provided, however,
that on and after the occurrence and continuation of any Termination Event, the
Monthly Settlement Date shall be the date selected as such by the Administrator
(with the consent or at the direction of the Majority Purchaser Agents) from
time to time (it being understood that the Administrator (with the consent or at
the direction of the Majority Purchaser Agents) may select such Monthly
Settlement Date to occur as frequently as daily) or, in the absence of any such
selection, the date which would be the Monthly Settlement Date pursuant to this
definition).

 

“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.

 

“Mortgage” means a mortgage or deed of trust in favor of any Person on any real
property of any Originator for which all, or any portion thereof, is a location
of such Originator’s mining operations or a minehead.

 

“Net Receivables Pool Balance” means, at any time:  (a) the Outstanding Balance
of Eligible Receivables then in the Receivables Pool, minus (b) the Excess
Concentration.

 

“No Proceedings Agreement” means that certain no proceedings letter agreement,
dated as of October 5, 2016, among the Administrator, the Term Loan Agent and
ACI and any replacement or successor agreement consented to in writing by the
Administrator in its reasonable discretion and entered into by the agent under
any Credit Agreement and ACI.

 

I-19

--------------------------------------------------------------------------------


 

“Notes” means short-term promissory notes issued, or to be issued, by any
Conduit Purchaser to fund its investments in accounts receivable or other
financial assets.

 

“Obligor” means, with respect to any Receivable, the Person obligated to make
payments pursuant to the Contract relating to such Receivable.

 

“Obligor Percentage” means, at any time of determination, for each Obligor, a
fraction, expressed as a percentage, (a) the numerator of which is the aggregate
Outstanding Balance of the Eligible Receivables of such Obligor less the amount
(if any) then included in the calculation of the Excess Concentration with
respect to such Obligor and (b) the denominator of which is the aggregate
Outstanding Balance of all Eligible Receivables at such time.

 

“Order” has the meaning set forth in Section 1.20 of the Agreement.

 

“Originator” and “Originators” have the meaning set forth in the Purchase and
Sale Agreement, as the same may be modified from time to time by adding new
Originators or removing Originators, in each case with the prior written consent
of the Administrator.

 

“Originator Performance Guaranty” means the Amended and Restated Originator
Performance Guaranty, dated as of the Closing Date, by each Originator in favor
of the Administrator for the benefit of the Secured Parties, as the same may be
amended, restated, supplemented or otherwise modified from time to time.

 

“Outstanding Balance” of any Receivable at any time means the then outstanding
principal balance thereof.

 

“Participant” has the meaning set forth in Section 5.3(b) of the Agreement.

 

“Participant Register” has the meaning set forth in Section 5.3(b) of the
Agreement.

 

“Paydown Notice” has the meaning set forth in Section 1.4(f)(i) of the
Agreement.

 

“Performance Guarantor” means ACI.

 

“Performance Guaranty” means the Third Amended and Restated Performance
Guaranty, dated as of the Closing Date, by the Performance Guarantor in favor of
the Administrator for the benefit of the Secured Parties, as the same may be
amended, restated, supplemented or otherwise modified from time to time.

 

“Permitted Lien” means any Lien (a) as to which no enforcement collection,
execution, levy or foreclosure proceeding shall have been commenced or
threatened and that solely secure the payment of taxes, assessments and/or
governmental charges or levies, if and to the extent the same are either (x) not
yet due and payable or (y) being contested in good faith and as to which
adequate reserves have been provided in accordance with GAAP, but, in any case,
only to the extent that such Lien securing payment of such taxes or assessments
or other governmental charges constitutes an inchoate tax lien, and (b) inchoate
and unperfected workers’, mechanics’, suppliers’ or similar Liens arising in the
ordinary course of business, in any case, as to which no enforcement collection,
execution, levy or foreclosure proceeding shall have been commenced or

 

I-20

--------------------------------------------------------------------------------


 

threatened; provided, however, that no Lien(s) that could (individually or in
the aggregate) be expected to result in a Material Adverse Effect shall
constitute a Permitted Lien.

 

“Permitted Investments” means:

 

i.                  securities with maturities of 18 months or less from the
date of acquisition issued or fully guaranteed or insured by the United States
government or any agency thereof;

 

ii.               certificates of deposit and time deposits with maturities of
18 months or less from the date of acquisition and overnight bank deposits of
any commercial bank having capital and surplus in excess of $500,000,000;

 

iii.            repurchase obligations of any commercial bank satisfying the
requirements of clause (ii) of this definition with respect to securities issued
or fully guaranteed or insured by the United States government;

 

iv.           commercial paper of a domestic issuer rated at least A-2 by
Standard & Poor’s or P-2 by Moody’s, or carrying an equivalent rating by a
nationally recognized rating agency if both of Standard & Poor’s and Moody’s
cease publishing ratings of investments;

 

v.              securities with maturities of 18 months or less from the date of
acquisition issued or fully guaranteed by any state, commonwealth or territory
of the United States, by any political subdivision or taxing authority of any
such state, commonwealth or territory or by any foreign government, the
securities of which state, commonwealth, territory, political subdivision,
taxing authority or foreign government (as the case may be) are rated at least A
by Standard & Poor’s or A by Moody’s;

 

vi.           securities with maturities of 18 months or less from the date of
acquisition backed by standby letters of credit issued by any commercial bank
satisfying the requirements of clause (ii) of this definition;

 

vii.        corporate obligations such as notes, bonds, loan participation
certificates, master notes, and variable rate demand notes rated at least A by
Standard & Poor’s or A2 by Moody’s;

 

viii.     asset backed and mortgage backed securities and collateralized
mortgage obligations rated AAA by Standard & Poor’s or Aaa by Moody’s;

 

ix.           money market auction rate preferred securities and auction rate
notes with auctions scheduled no less frequently than every 49 days; and

 

x.              shares of money market mutual or similar funds which invest
principally in assets satisfying the requirements of clauses (i) through (ix) of
this definition.

 

I-21

--------------------------------------------------------------------------------


 

“Permitted Merger” means (i) any merger of any existing Originator into any
other existing Originator or (ii) any merger of any existing Originator into
ACI.

 

“Person” means an individual, partnership, corporation (including a business
trust), joint stock company, trust, unincorporated association, joint venture,
limited liability company or other entity, or a government or any political
subdivision or agency thereof.

 

“Plan of Reorganization” shall mean the chapter 11 plan of reorganization of the
Chapter 11 Debtors confirmed by the Confirmation Order.

 

“PNC” has the meaning set forth in the preamble to the Agreement.

 

“Pool Assets” has the meaning set forth in Section 1.2(d) of the Agreement.

 

“Pool Receivable” means a Receivable in the Receivables Pool.

 

“Portion of Capital” means, with respect to any Purchaser and its related
Capital, the portion of such Capital being funded or maintained by such
Purchaser by reference to a particular interest rate basis.

 

“Prior Agreement” has the meaning set forth in the preamble to the Agreement.

 

“Prior Agreement Outstanding Amounts” has the meaning set forth in the preamble
to the Agreement.

 

“Program Support Agreement” means and includes any Liquidity Agreement and any
other agreement entered into by any Program Support Provider providing for: 
(a) the issuance of one or more letters of credit for the account of any Conduit
Purchaser, (b) the issuance of one or more surety bonds for which any Conduit
Purchaser is obligated to reimburse the applicable Program Support Provider for
any drawings thereunder, (c) the sale by any Conduit Purchaser to any Program
Support Provider of the Purchased Interest (or portions thereof) maintained by
such Conduit Purchaser and/or (d) the making of loans and/or other extensions of
credit to any Conduit Purchaser in connection with such Conduit Purchaser’s
receivables-securitization program contemplated in the Agreement, together with
any letter of credit, surety bond or other instrument issued thereunder.

 

“Program Support Provider” means and includes, with respect to any Conduit
Purchaser,  any Liquidity Provider and any other Person (other than any customer
of such Conduit Purchaser) now or hereafter extending credit or having a
commitment to extend credit to or for the account of, or to make purchases from,
such Conduit Purchaser pursuant to any Program Support Agreement.

 

“Pro Rata Share” means, as to any LC Participant, a fraction, the numerator of
which equals the Commitment of such LC Participant at such time and the
denominator of which equals the aggregate of the Commitments of all LC
Participants at such time.

 

“Purchase” has the meaning set forth in Section 1.1(a) of this Agreement.

 

I-22

--------------------------------------------------------------------------------


 

“Purchase and Sale Agreement” means the Second Amended and Restated Purchase and
Sale Agreement, dated as of the Closing Date, between the Originators and the
Transferor, as such agreement may be amended, supplemented or otherwise modified
from time to time.

 

“Purchase and Sale Indemnified Amounts” has the meaning set forth in Section 9.1
of the Purchase and Sale Agreement.

 

“Purchase and Sale Indemnified Party” has the meaning set forth in Section 9.1
of the Purchase and Sale Agreement.

 

“Purchase and Sale Termination Date” has the meaning set forth in Section 1.4 of
the Purchase and Sale Agreement.

 

“Purchase and Sale Termination Event” has the meaning set forth in Section 8.1
of the Purchase and Sale Agreement.

 

“Purchase Date” means the date on which a Funded Purchase or a reinvestment is
made pursuant to this Agreement.

 

“Purchase Facility” has the meaning set forth in Section 1.1 of the Purchase and
Sale Agreement.

 

“Purchase Limit” means $200,000,000, as such amount may be reduced pursuant to
Section 1.1 (b) of the Agreement or otherwise in connection with any Exiting
Purchaser, or increased pursuant to Section 1.1(f) of this Agreement. 
References to the unused portion of the Purchase Limit shall mean, at any time,
the Purchase Limit minus the sum of the then Aggregate Capital plus the LC
Participation Amount.

 

“Purchase Notice” has the meaning set forth in Section 1.2(a) of the Agreement.

 

“Purchase Price” has the meaning set forth in Section 2.1 of the Purchase and
Sale Agreement.

 

“Purchase Report” has the meaning set forth in Section 2.1 of the Purchase and
Sale Agreement.

 

“Purchased Interest” means, at any time, the undivided percentage ownership
interest in:  (a) each and every Pool Receivable now existing or hereafter
arising, (b) all Related Security with respect to such Pool Receivables and
(c) all Collections with respect to, and other proceeds of, such Pool
Receivables and Related Security.  Such undivided percentage interest shall be
computed as:

 

Aggregate Capital + Adjusted LC

Participation Amount + Total Reserves

Net Receivables Pool Balance

 

The Purchased Interest shall be determined from time to time pursuant to
Section 1.3 of the Agreement.

 

I-23

--------------------------------------------------------------------------------


 

“Purchaser” means each Conduit Purchaser, Related Committed Purchaser, LC
Participant and the LC Bank.

 

“Purchaser Agent” means each Person acting as agent on behalf of a Purchaser
Group and designated as a Purchaser Agent for such Purchaser Group on the
signature pages to this Agreement or any other Person who becomes a party to the
Agreement as a Purchaser Agent pursuant to an Assumption Agreement or a Transfer
Supplement.

 

“Purchaser Group” means, (i) for any Conduit Purchaser, such Conduit Purchaser,
together with such Conduit Purchaser’s Related Committed Purchasers, related
Purchaser Agent and related LC Participants, (ii) for Regions, Regions as a
Purchaser Agent, a Related Committed Purchaser and an LC Participant and
(iii) for PNC, PNC as a Purchaser Agent, a Related Committed Purchaser, the LC
Bank and an LC Participant.

 

“Purchasers’ Share” of any amount, at any time, means such amount multiplied by
the Purchased Interest at such time.

 

“Purchasing Related Committed Purchaser” has the meaning set forth in
Section 5.3(c) of the Agreement.

 

“Ratable Share’ means, for each Purchaser Group, such Purchaser Group’s Group
Commitment divided by the aggregate Group Commitments of all Purchaser Groups.

 

“Rating Agency” mean each of Standard & Poor’s and Moody’s (and/or each other
rating agency then rating the Notes of any Conduit Purchaser).

 

“Receivable” means any indebtedness and other obligations owed to any
Originator, the Transferor or the Seller by, or any right of the Seller, the
Transferor or any Originator to payment from or on behalf of, an Obligor,
whether constituting an account, as-extracted collateral, chattel paper, a
payment intangible, an instrument or a general intangible, in each instance
arising in connection with the sale of goods or the rendering of services, and
includes, without limitation, the obligation to pay any finance charges, fees
and other charges with respect thereto.  Indebtedness and other obligations
arising from any one transaction, including, without limitation, indebtedness
and other obligations represented by an individual invoice or agreement, shall
constitute a Receivable separate from a Receivable consisting of the
indebtedness and other obligations arising from any other transaction.

 

“Receivables Pool” means, at any time, all of the then outstanding Receivables
purchased by the Seller pursuant to the Sale and Contribution Agreement prior to
the Facility Termination Date.

 

“Regions” means Regions Bank.

 

“Register” has the meaning set forth in Section 5.17 of the Agreement.

 

“Reimbursement Obligation” has the meaning set forth in Section 1.14 of the
Agreement.

 

I-24

--------------------------------------------------------------------------------


 

“Related Committed Purchaser” means each Person listed as such for each Conduit
Purchaser as set forth on the signature pages of the Agreement or in any
Assumption Agreement or Transfer Supplement.

 

“Related Rights” has the meaning set forth in Section 1.1 of the Purchase and
Sale Agreement.

 

“Related Security” means, with respect to any Receivable:

 

(a)                                 all of the Seller’s, the Transferor’s and
each Originator’s interest in any goods (including returned goods), and
documentation of title evidencing the shipment or storage of any goods
(including returned goods), the sale of which gave rise to such Receivable;

 

(b)                                 all instruments and chattel paper that may
evidence such Receivable;

 

(c)                                  all other security interests or liens and
property subject thereto from time to time purporting to secure payment of such
Receivable, whether pursuant to the Contract related to such Receivable or
otherwise, together with all UCC financing statements or similar filings
relating thereto;

 

(d)                                 all of the Seller’s, the Transferor’s and
each Originator’s rights, interests and claims under the Contracts and all
guaranties, indemnities, insurance and other agreements (including the related
Contract) or arrangements of whatever character from time to time supporting or
securing payment of such Receivable or otherwise relating to such Receivable,
whether pursuant to the Contract related to such Receivable or otherwise; and

 

(e)                                  all of the Seller’s rights, interests and
claims under the Sale Agreements and the other Transaction Documents.

 

“Release Agreement” means, as the context may require, either of or both of
(a) the letter agreement dated as of February 3, 2006, and (b) the letter
agreement dated as of February 24, 2010, in each case between ACI and PNC, as
administrative agent and collateral agent, as may be amended, modified, restated
or replaced from time to time with the consent of the Administrator.

 

“Reportable Compliance Event” means that any Covered Entity becomes a Sanctioned
Person, or is charged by indictment, criminal complaint or similar charging
instrument, arraigned, or custodially detained in connection with any
Anti-Terrorism Law or any predicate crime to any Anti-Terrorism Law, or has
knowledge of facts or circumstances to the effect that it is reasonably likely
that any aspect of its operations is in actual or probable violation of any
Anti-Terrorism Law.

 

“Restricted Payments” has the meaning set forth in Section 1(n) of Exhibit IV of
the Agreement.

 

“Rio Tinto” means Rio Tinto Energy America Inc.

 

I-25

--------------------------------------------------------------------------------


 

“Rio Tinto Receivable” means a Receivable (a) arising under the “SRP Contract”
(as such term is defined in the Coal Sales Agreement, dated October 1, 2009, by
and among ACI and Kennecott Coal Sales Company (the “SRP Agreement”) and
acquired by ACI pursuant to the terms and conditions of such SRP Agreement or
(b) arising under a “Coal Sales Agreement” (as such term is defined in the Arch
Coal Supply Agreement, dated October 1, 2009, between ACI and Rio Tinto (the
“Rio Tinto Agreement”) and acquired by ACI pursuant to the terms and conditions
of such Rio Tinto Agreement.

 

“Rio Tinto Trigger Event” means, with respect to all Rio Tinto Receivables, the
first to occur of (a) Rio Tinto shall fail to maintain a long term debt rating
of at least  “BBB-” by Standard & Poor’s and “Baa3” by Moody’s and (b) the
aggregate amount of any asserted dispute, offset, hold back, defense, or Adverse
Claim outstanding against all Rio Tinto Receivables shall be greater than
$50,000.

 

“Sale Agreements” means, collectively the Purchase and Sale Agreement and the
Sale and Contribution Agreement.

 

“Sale and Contribution Agreement” means the Second Amended and Restated Sale and
Contribution Agreement, dated as of the Closing Date, between the Transferor and
the Seller, as such agreement may be amended, supplemented or otherwise modified
from time to time.

 

“Sale and Contribution Indemnified Amounts” has the meaning set forth in
Section 9.1 of the Sale and Contribution Agreement.

 

“Sale and Contribution Indemnified Party” has the meaning set forth in
Section 9.1 of the Sale and Contribution Agreement.

 

“Sale and Contribution Termination Date” has the meaning set forth in
Section 1.4 of the Sale and Contribution Agreement.

 

“Sale and Contribution Termination Event” has the meaning set forth in
Section 8.1 of the Sale and Contribution Agreement.

 

“Sales Agency Agreements” means each of (i) the Customer Relations and Marketing
Services Agreement, dated as of January 1, 2006, between Arch Sales and the
Originators from time to time party thereto, as amended, restated, supplemented
or otherwise modified from time to time and (ii) the Customer Relations and
Marketing Services Agreement, dated as of June 15, 2011, between Arch Sales and
the Originators from time to time party thereto, as amended, restated,
supplemented or otherwise modified from time to time.

 

“Sanctioned Country” means a country subject to a sanctions program maintained
under any Anti-Terrorism Law.

 

“Sanctioned Person” means any individual person, group, regime, entity or thing
listed or otherwise recognized as a specially designated, prohibited, sanctioned
or debarred person, group, regime, entity or thing, or subject to any
limitations or prohibitions (including but not limited to the blocking of
property or rejection of transactions), under any Anti-Terrorism Law.

 

I-26

--------------------------------------------------------------------------------


 

“Scheduled Commitment Termination Date” means with respect to the LC Bank, any
LC Participant or any Related Committed Purchaser, October 5, 2019, as such date
may be extended from time to time in the sole and absolute discretion of the LC
Bank, such LC Participant or such Related Committed Purchaser, as the case may
be.

 

“SEC” shall mean the U.S. Securities and Exchange Commission or any governmental
agencies substituted therefor.

 

“Secured Parties” means the Administrator, each Purchaser, each Purchaser Agent,
each Indemnified Party and each Affected Person.

 

“Seller” has the meaning set forth in the preamble to the Agreement.

 

“Seller’s Share” of any amount means the greater of:  (a) $0 and (b) such amount
minus the Purchasers’ Share.

 

“Servicer” has the meaning set forth in the preamble to the Agreement.

 

“Servicing Fee” means the fee referred to in Section 4.6 of the Agreement.

 

“Servicing Fee Rate” means the rate referred to in Section 4.6 of the Agreement.

 

“Settlement Date” means with respect to any Portion of Capital for any
Settlement Period, (i) prior to the Facility Termination Date, the Monthly
Settlement Date and (ii) on and after the Facility Termination Date, each day
selected from time to time by the Administrator (with the consent or at the
direction of the Majority Purchaser Agents) (it being understood that the
Administrator (with the consent or at the direction of the Majority Purchaser
Agents) may select such Settlement Date to occur as frequently as daily), or, in
the absence of such selection, the Monthly Settlement Date.

 

“Settlement Period” means:  (a) before the Facility Termination Date: 
(i) initially the period commencing on the date of the initial purchase pursuant
to Section 1.2 of the Agreement (or in the case of any fees payable hereunder,
commencing on the Closing Date) and ending on (but not including) the next
Monthly Settlement Date, and (ii) thereafter, each period commencing on such
Monthly Settlement Date and ending on (but not including) the next Monthly
Settlement Date, and (b) on and after the Facility Termination Date, such period
(including a period of one day) as shall be selected from time to time by the
Administrator (with the consent or at the direction of the Majority Purchaser
Agents) or, in the absence of any such selection, each period of 30 days from
the last day of the preceding Settlement Period.

 

“Solvent” means, with respect to any Person at any time, a condition under
which:

 

(i)                                     the fair value and present fair saleable
value of such Person’s total assets is, on the date of determination, greater
than such Person’s total liabilities (including contingent and unliquidated
liabilities) at such time;

 

(ii)                                  the fair value and present fair saleable
value of such Person’s assets is greater than the amount that will be required
to pay such Person’s probable liability on its

 

I-27

--------------------------------------------------------------------------------


 

existing debts as they become absolute and matured (“debts,” for this purpose,
includes all legal liabilities, whether matured or unmatured, liquidated or
unliquidated, absolute, fixed, or contingent);

 

(iii)                               such Person is and shall continue to be able
to pay all of its liabilities as such liabilities mature; and

 

(iv)                              such Person does not have unreasonably small
capital with which to engage in its current and in its anticipated business.

 

For purposes of this definition:

 

(A)                               the amount of a Person’s contingent or
unliquidated liabilities at any time shall be that amount which, in light of all
the facts and circumstances then existing, represents the amount which can
reasonably be expected to become an actual or matured liability;

 

(B)                               the “fair value” of an asset shall be the
amount which may be realized within a reasonable time either through collection
or sale of such asset at its regular market value;

 

(C)                               the “regular market value” of an asset shall
be the amount which a capable and diligent business person could obtain for such
asset from an interested buyer who is willing to purchase such asset under
ordinary selling conditions; and

 

(D)                               the “present fair saleable value” of an asset
means the amount which can be obtained if such asset is sold with reasonable
promptness in an arm’s-length transaction in an existing and not theoretical
market.

 

“Spike Factor” means, for any calendar month, (a) the positive difference, if
any, between:  (i) the highest Dilution Ratio for any one calendar month during
the twelve most recent calendar months and (ii) the arithmetic average of the
Dilution Ratios for such twelve months times (b) (i) the highest Dilution Ratio
for any one calendar month during the twelve most recent calendar months divided
by (ii) the arithmetic average of the Dilution Ratios for such twelve months.

 

“Standard & Poor’s” means S&P Global Ratings and any successor thereto.

 

“Sub-Servicer” has the meaning set forth in Section 4.1(d) of this Agreement.

 

“Subsidiary” means, as to any Person, a corporation, partnership, limited
liability company or other entity of which shares of stock of each class or
other interests having ordinary voting power (other than stock or other
interests having such power only by reason of the happening of a contingency) to
elect a majority of the Board of Directors or other managers of such entity are
at the time owned, or management of which is otherwise controlled:  (a) by such
Person, (b) by one or more Subsidiaries of such Person or (c) by such Person and
one or more Subsidiaries of such Person.

 

I-28

--------------------------------------------------------------------------------


 

“Tangible Net Worth” means, with respect to any Person, the tangible net worth
of such Person as determined in accordance with generally accepted accounting
principles, consistently applied.

 

“Taxes” has the meaning set forth in Section 1.10 of the Agreement.

 

“Term Loan Agent” has the meaning set forth in the definition of Credit
Agreement.

 

“Termination Day” means:  (a) each day on which the conditions set forth in
Section 2(b) of Exhibit II to the Agreement are not satisfied or (b) each day
that occurs on or after the Facility Termination Date.

 

“Termination Event” has the meaning specified in Exhibit V to the Agreement.

 

“Termination Fee” means, for any Settlement Period during which a Termination
Day occurs, the amount, if any, by which:  (a) the additional Discount
(calculated without taking into account any Termination Fee or any shortened
duration of such Settlement Period pursuant to the definition thereof) that
would have accrued during such Settlement Period on the reductions of Capital
relating to such Settlement Period had such reductions not been made, exceeds
(b) the income, if any, received by the applicable Purchaser from investing the
proceeds of such reductions of Capital, as determined by the applicable
Purchaser Agent, which determination shall be binding and conclusive for all
purposes, absent manifest error.

 

“Total Reserves” means, at any time, the sum of:  (a) the Yield Reserve, plus
(b) the greater of (i) the Concentration Reserve plus the Minimum Dilution
Reserve and (ii) the Loss Reserve plus the Dilution Reserve.

 

“Transaction Documents” means the Agreement, the Lock-Box Agreements, each Fee
Letter, the Purchase and Sale Agreement, the Sale and Contribution Agreement,
each Company Note, the Performance Guaranty, the Originator Performance
Guaranty, each Sales Agency Agreement, the No Proceedings Agreement and all
Information Packages, Interim Reports, other certificates, instruments, UCC
financing statements, reports, notices, agreements and documents executed or
delivered under or in connection with the Agreement, in each case as the same
may be amended, supplemented or otherwise modified from time to time in
accordance with the Agreement.

 

“Transfer Supplement” has the meaning set forth in Section 6.3(c) of this
Agreement.

 

“Transferor” has the meaning set forth in the Sale and Contribution Agreement.

 

“TVA” means Tennessee Valley Authority, an Obligor of the Originators and the
Transferor.

 

“UCC” means the Uniform Commercial Code as from time to time in effect in the
applicable jurisdiction.

 

“Unmatured Purchase and Sale Termination Event” means any event which, with the
giving of notice or lapse of time, or both, would become a Purchase and Sale
Termination Event.

 

I-29

--------------------------------------------------------------------------------


 

“Unmatured Sale and Contribution Termination Event” means any event which, with
the giving of notice or lapse of time, or both, would become a Sale and
Contribution Termination Event.

 

“Unmatured Termination Event” means an event that, with the giving of notice or
lapse of time, or both, would constitute a Termination Event.

 

“USA Patriot Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001,
Public Law 107-56, as the same has been, or shall hereafter be, renewed,
extended, amended or replaced.

 

“Weekly Report” has the meaning set forth in Section 1(a)(ii) of Exhibit IV to
the Agreement.

 

“Yield Reserve” means, on any date, an amount equal to:  (a) the sum of the
Aggregate Capital plus the Adjusted LC Participation Amount at the close of
business of the Servicer on such date multiplied by (b) (i) the Yield Reserve
Percentage on such date divided by (ii) 100% minus the Yield Reserve Percentage
on such date.

 

“Yield Reserve Percentage” means at any time:

 

(BR+SFR)    x l.5 x    DSO
   360

 

where:

 

BR                              =                                         the
Base Rate computed for the most recent Settlement Period,

 

DSO                       =                                         Days’ Sales
Outstanding, and

 

SFR                         =                                         the
Servicing Fee Rate

 

Other Terms.  All accounting terms not specifically defined herein shall be
construed in accordance with generally accepted accounting principles.  As the
context requires, all terms used in Article 9 of the UCC in the State of New
York, and not specifically defined herein, are used herein as defined in such
Article 9.  Unless the context otherwise requires, “or” means “and/or,” and
“including” (and with correlative meaning “include” and “includes”) means
including without limiting the generality of any description preceding such
term.

 

I-30

--------------------------------------------------------------------------------


 

EXHIBIT II
CONDITIONS PRECEDENT

 

1.                                      Conditions Precedent to Effectiveness. 
The effectiveness of the Agreement is subject to the condition precedent that
(I) the Confirmation Order shall have been entered and shall not be subject to a
stay or have been reversed, modified or amended (other than as otherwise
consented to in writing by the Administrator and each Purchaser), (II) the Plan
of Reorganization shall have become effective and (III) the Administrator and
each Purchaser Agent shall have received, on or before the Closing Date, each of
the following, each in form and substance (including the date thereof)
reasonably satisfactory to the Administrator and each Purchaser Agent:

 

(a)                                 Counterparts of (i) the Agreement, (ii) each
Sale Agreement, (iii) the Performance Guaranty, (iv) each Fee Letter and (v) the
Originator Performance Guaranty, in each case, duly executed by the parties
thereto.

 

(b)                                 Certified copies of:  (i) the resolutions of
the board of directors of each of the Seller, the Originators, the Transferor,
and ACI authorizing the execution, delivery and performance by the Seller, the
Originators, the Transferor and ACI, as the case may be, of the Agreement and
the other Transaction Documents to which it is a party; (ii) all documents
evidencing other necessary corporate or organizational action and governmental
approvals, if any, with respect to the Agreement and the other Transaction
Documents and (iii) the certificate of incorporation and by-laws or limited
liability company agreement, as applicable, of the Seller, the Originators, the
Transferor and ACI.

 

(c)                                  A certificate of the Secretary or Assistant
Secretary of the Seller, each of the Originators, the Transferor and ACI
certifying the names and true signatures of its officers who are authorized to
sign this Agreement and the other Transaction Documents to which it is a party. 
Until the Administrator receives a subsequent incumbency certificate from the
Seller, the Originators, the Transferor or ACI, as the case may be, the
Administrator shall be entitled to rely on the last such certificate delivered
to it by the Seller, the Originators, the Transferor or ACI, as the case may be.

 

(d)                                 Completed UCC search reports, dated the
Closing Date or no earlier than 30 days prior thereto, listing the financing
statements filed in all applicable jurisdictions that name any Originator,
Transferor or the Seller as debtor, together with copies of such other financing
statements, and similar search reports with respect to judgment liens, federal
tax liens and liens of the Pension Benefit Guaranty Corporation in such
jurisdictions, as the Administrator may reasonably request, showing no Adverse
Claims on any Pool Assets other than any security interests that are released as
of the Closing Date pursuant to the Confirmation Order or the Plan of
Reorganization.

 

(e)                                  Favorable opinions, addressed to the
Administrator, each Purchaser Agent and each Purchaser, in form and substance
reasonably satisfactory to the Administrator, of external counsel for the
Seller, the Originators, the Servicer and ACI, covering such matters as the
Administrator may reasonably request, including, without limitation, (i) certain
Delaware corporate and no conflict matters, (ii) certain organizational and New
York enforceability

 

II-1

--------------------------------------------------------------------------------


 

matters (iii) certain bankruptcy matters, and (iv) certain UCC creation and
Delaware perfection matters.

 

(f)                                   Evidence of payment by the Seller of all
accrued and unpaid fees (including those contemplated by the Fee Letters), costs
and expenses to the extent then due and payable on the date thereof, including
any such costs, fees and expenses arising under or referenced in Section 5.4 of
the Agreement (including all Attorney Costs that have been invoiced at least one
(1) Business Day prior to the Closing Date and payment of reasonable costs and
expenses to counsel for Regions in an amount not to exceed $15,000) and the Fee
Letters.

 

(g)                                  Each Fee Letter duly executed by the Seller
and ACI.

 

(h)                                 Good standing certificates with respect to
each of the Seller, the Originators, the Transferor and ACI issued by the
Secretary of State (or similar official) of the state of each such Person’s
organization or formation and principal place of business.

 

(i)                                     All information with respect to the
Receivables as the Administrator or the Purchasers may reasonably request.

 

(j)                                    A copy of the Confirmation Order.

 

2.                                      Conditions Precedent to All Funded
Purchases, Issuances of Letters of Credit and Reinvestments.  Each Funded
Purchase (including the initial Funded Purchase) and the issuance of any Letters
of Credit and each reinvestment shall be subject to the further conditions
precedent that:

 

(a)                                 in the case of each Funded Purchase and the
issuance of any Letters of Credit, the Servicer shall have delivered to the
Administrator and each Purchaser Agent on or before such purchase or issuance,
as the case may be, in form and substance reasonably satisfactory to the
Administrator and each Purchaser Agent, a completed pro forma Information
Package to reflect the level of the Aggregate Capital, the LC Participation
Amount and related reserves and the calculation of the Purchased Interest after
such subsequent purchase or issuance, as the case may be, and a completed
Purchase Notice or Issuance Notice, as applicable, in the form of Annex B-1 or
B-2, as applicable; and

 

(b)                                 on the date of such Funded Purchase,
issuance or reinvestment, as the case may be, the following statements shall be
true (and acceptance of the proceeds of such Funded Purchase, issuance or
reinvestment shall be deemed a representation and warranty by the Seller that
such statements are then true):

 

(i)                                     the representations and warranties
contained in Exhibit III to the Agreement are true and correct in all material
respects on and as of the date of such Funded Purchase, issuance or reinvestment
as though made on and as of such date except for representations and warranties
which apply as to an earlier date (in which case such representations and
warranties shall be true and correct in all material respects as of such earlier
date);

 

II-2

--------------------------------------------------------------------------------


 

(ii)                                  no event has occurred and is continuing,
or would result from such Funded Purchase, issuance or reinvestment, that
constitutes a Termination Event or an Unmatured Termination Event;

 

(iii)                               the sum of the Aggregate Capital plus the LC
Participation Amount, after giving effect to any such Funded Purchase, issuance
or reinvestment, as the case may be, shall not exceed the Purchase Limit, and
the Purchased Interest shall not exceed 100%; and

 

(iv)                              the Facility Termination Date has not
occurred.

 

II-3

--------------------------------------------------------------------------------


 

EXHIBIT III
REPRESENTATIONS AND WARRANTIES

 

1.                                      Representations and Warranties of the
Seller.  The Seller represents and warrants to the Administrator, each Purchaser
Agent and each Purchaser as of the Closing Date that:

 

(a)                                 Existence and Power.  The Seller is a
limited liability company duly organized, validly existing and in good standing
under the laws of Delaware, and has all organizational power and all
governmental licenses, authorizations, consents and approvals required to carry
on its business in each jurisdiction in which its business is conducted except
if failure to have such licenses, authorizations, consents or approvals could
not reasonably be expected to have a Material Adverse Effect.

 

(b)                                 Company and Governmental Authorization,
Contravention.  The execution, delivery and performance by the Seller of this
Agreement and each other Transaction Document to which it is a party (i) are
within the Seller’s organizational powers, have been duly authorized by all
necessary organizational action, require no action by or in respect of, or
filing with (other than the filing of UCC financing statements and continuation
statements), any governmental body, agency or official, (ii) except as would not
reasonably be expected to have a Material Adverse Effect, do not contravene, or
constitute a default under, any provision of Applicable Law or of the operating
agreement of the Seller or of any agreement, judgment, injunction, order, decree
or other instrument binding upon the Seller and (iii) do not result in the
creation or imposition of any lien (other than liens in favor of the
Administrator) on assets of the Seller.

 

(c)                                  Binding Effect of Agreement.  This
Agreement and each other Transaction Document to which it is a party constitutes
the legal, valid and binding obligation of the Seller enforceable against the
Seller in accordance with its respective terms, except as such enforceability
may be limited by bankruptcy, insolvency, reorganization or other similar laws
affecting the enforcement of creditors’ rights generally and by general
principles of equity, regardless of whether enforceability is considered in a
proceeding in equity or at law.

 

(d)                                 Accuracy of Information.  All information
heretofore furnished in writing by the Seller to the Administrator, any
Purchaser Agent or any Purchaser pursuant to or in connection with this
Agreement or any other Transaction Document is, and all such information
hereafter furnished by the Seller to the Administrator, any Purchaser Agent or
any Purchaser in writing pursuant to this Agreement or any Transaction Document
will be, taken as a whole, true and accurate in all material respects on the
date such information is stated or certified; provided that with respect to
projected financial information and information of a general economic or
industry specific nature, the Seller represents only that such information was
prepared in good faith based upon assumptions believed to be reasonable at the
time made.

 

(e)                                  Actions, Suits.  Except as set forth in
Schedule III, there are no actions, suits or proceedings pending or, to the best
of the Seller’s knowledge, threatened against or affecting the Seller or its
properties, in or before any court, arbitrator or other body, which could
reasonably be expected to have a Material Adverse Effect upon the ability of the
Seller to perform its obligations under this Agreement or any other Transaction
Document to which it is a party.

 

III-1

--------------------------------------------------------------------------------


 

(f)                                   Accuracy of Exhibits; Lock-Box
Arrangements.  The names and addresses of all the Lock-Box Banks together with
the account numbers of the Lock-Box Accounts at such Lock-Box Banks, are
specified in Schedule II to this Agreement (or at such other Lock-Box Banks
and/or with such other Lock-Box Accounts as have been notified to the
Administrator), and all Lock-Box Accounts are subject to Lock-Box Agreements.
All information on each Exhibit, Schedule or Annex to this Agreement or the
other Transaction Documents (as updated by the Seller from time to time) is true
and complete in all material respects.  The Seller has delivered a copy of all
Lock-Box Agreements to the Administrator.  The Seller has not granted any
interest in any Lock-Box Account (or any related lock-box or post office box) to
any Person other than the Administrator and, upon delivery to a Lock-Box Bank of
the related Lock-Box Agreement, the Administrator will have exclusive ownership
and control of the Lock-Box Account at such Lock-Box Bank.

 

(g)                                  No Material Adverse Effect.  Since the date
of formation of Seller as set forth in its certificate of formation, there has
been no Material Adverse Effect with respect to the Seller.

 

(h)                                 Names and Location.  The Seller has not used
any company names, trade names or assumed names other than its name set forth on
the signature pages of this Agreement. The Seller is “located” (as such term is
defined in the applicable UCC) in Delaware.  The office where the Seller keeps
its records concerning the Receivables is at the address set forth below its
signature to this Agreement.

 

(i)                                     Margin Stock.  The Seller is not engaged
principally, or as one of its important activities, in the business of extending
credit for the purpose of purchasing or carrying margin stock (within the
meaning of Regulations T, U and X, as issued by the Board of Governors of the
Federal Reserve System), and no proceeds of any purchase or reinvestment
hereunder will be used to purchase or carry any margin stock or to extend credit
to others for the purpose of purchasing or carrying any margin stock.

 

(j)                                    Eligible Receivables. Each Pool
Receivable included as an Eligible Receivable in the calculation of the Net
Receivables Pool Balance is an Eligible Receivable.

 

(k)                                 Credit and Collection Policy. The Seller has
complied in all material respects with the Credit and Collection Policy of each
Originator and the Transferor with regard to each Receivable originated by such
Originator or the Transferor, as applicable.

 

(l)                                     Investment Company Act. The Seller is
neither (i) required to register as an “investment company,” or a company
“controlled” by an “investment company,” within the meaning of the Investment
Company Act of 1940, as amended nor (ii) is a “covered fund” under Section 13 of
the U.S. Bank Holding Company Act of 1956, as amended, and the applicable
rules and regulations thereunder.

 

(m)                             Mortgages Covering As-Extracted Collateral. 
Except for any security interest, lien or other rights in the Receivables,
Contracts and Related Security that have been released pursuant to the Release
Agreement, there are no mortgages that are effective as financing statements
covering as-extracted collateral that constitutes Pool Assets and that name any

 

III-2

--------------------------------------------------------------------------------


 

Originator (or, if such Originator is not the “record owner” of the underlying
property, any “record owner” with respect to such as-extracted collateral, as
such term is used in the UCC) as grantor, debtor or words of similar effect
filed or recorded in any jurisdiction.

 

(n)                                 Anti-Money Laundering/International Trade
Law Compliance.  No Covered Entity is a Sanctioned Person.  No Covered Entity,
either in its own right or through any third party, (a) has any of its assets in
a Sanctioned Country or in the possession, custody or control of a Sanctioned
Person in violation of any Anti-Terrorism Law; (b) does business in or with, or
derives any of its income from investments in or transactions with, any
Sanctioned Country or Sanctioned Person in violation of any Anti-Terrorism Law;
or (c) engages in any dealings or transactions prohibited by any Anti-Terrorism
Law.

 

2.                                      Representations and Warranties of the
Servicer.  The Servicer represents and warrants to the Administrator, each
Purchaser Agent and each Purchaser as of the Closing Date that:

 

(a)                                 Existence and Power.  The Servicer is a
corporation duly formed, validly existing and in good standing under the laws of
the State of Delaware, and has all company power and all governmental licenses,
authorizations, consents and approvals required to carry on its business in each
jurisdiction in which its business is conducted, except if failure to have such
licenses, authorizations, consents or approvals would not reasonably be expected
to have a Material Adverse Effect.

 

(b)                                 Company and Governmental Authorization,
Contravention.  The execution, delivery and performance by the Servicer of this
Agreement and each other Transaction Document to which it is a party (i) are
within the Servicer’s organizational powers, have been duly authorized by all
necessary organizational action, require no action by or in respect of, or
filing with, any governmental body, agency or official, (ii) except as would not
reasonably be expected to have a Material Adverse Effect, do not contravene, or
constitute a default under, any provision of Applicable Law or of the
certificate of incorporation or bylaws of the Servicer or of any judgment,
injunction, order or decree or agreement or other instrument binding upon the
Servicer and (iii) do not result in the creation or imposition of any lien on
assets of the Servicer (other than in favor of the Administrator under the
Transaction Documents) or any of its Subsidiaries.

 

(c)                                  Binding Effect of Agreement.  This
Agreement and each other Transaction Document to which it is a party constitutes
the legal, valid and binding obligation of the Servicer enforceable against the
Servicer in accordance with its terms, except as such enforceability may be
limited by bankruptcy, insolvency, reorganization or other similar laws
affecting the enforcement of creditors’ rights generally and by general
principles of equity, regardless of whether enforceability is considered in a
proceeding in equity or at law.

 

(d)                                 Accuracy of Information.  All information
heretofore furnished in writing by the Servicer to the Administrator, any
Purchaser Agent or any Purchaser pursuant to or in connection with this
Agreement or any other Transaction Document is, and all such information
hereafter furnished by the Servicer to the Administrator, any Purchaser Agent or
any Purchaser in writing

 

III-3

--------------------------------------------------------------------------------


 

pursuant to this Agreement or any other Transaction Document will be, taken as a
whole, true and accurate in all material respects on the date such information
is stated or certified; provided that with respect to projected financial
information and information of a general economic or industry specific nature,
the Servicer represents only that such information was prepared in good faith
based upon assumptions believed to be reasonable at the time made.

 

(e)                                  Actions, Suits.  Except as set forth in
Schedule III, there are no actions, suits or proceedings pending or, to the best
of the Servicer’s knowledge, threatened against or affecting the Servicer or ACI
or any of its Subsidiaries or their respective properties, in or before any
court, arbitrator or other body, which could reasonably be expected to have a
Material Adverse Effect upon the ability of the Servicer (or such Affiliate) to
perform its obligations under this Agreement or any other Transaction Document
to which it is a party.

 

(f)                                   No Material Adverse Effect.  Since the
Closing Date, there has been no Material Adverse Effect on the Servicer.

 

(g)                                  Credit and Collection Policy. The Servicer
has complied in all material respects with the Credit and Collection Policy of
each Originator and the Transferor with regard to each Receivable originated by
such Originator or the Transferor, as applicable.

 

(h)                                 Investment Company Act. The Servicer is not
an “investment company,” or a company “controlled” by an “investment company,”
within the meaning of the Investment Company Act of 1940, as amended.

 

(i)                                     Lock-Box Accounts.  On or prior to the
Closing Date, the Servicer has transferred and assigned all of its right, title
and interest in and to, and remedies, powers and privileges under, the Lock-Box
Accounts to the Seller.

 

(j)                                    Anti-Money Laundering/International Trade
Law Compliance.  No Covered Entity is a Sanctioned Person.  No Covered Entity,
either in its own right or through any third party, (a) has any of its assets in
a Sanctioned Country or in the possession, custody or control of a Sanctioned
Person in violation of any Anti-Terrorism Law; (b) does business in or with, or
derives any of its income from investments in or transactions with, any
Sanctioned Country or Sanctioned Person in violation of any Anti-Terrorism Law;
or (c) engages in any dealings or transactions prohibited by any Anti-Terrorism
Law.

 

(k)                                 Effectiveness of Orders.  The Confirmation
Order is in full force and effect and has not been vacated or reversed, is not
subject to a stay, and has not been modified or amended (other than any
amendment or modification approved in writing by the Administrator and the
Majority Purchaser Agents in their sole discretion).

 

3.                                      Representations, Warranties and
Agreements Relating to the Security Interest.  The Seller hereby makes the
following representations, warranties and agreements with respect to the
Receivables and Related Security:

 

(a)                                 The Receivables.

 

III-4

--------------------------------------------------------------------------------


 

(i)                                     Creation.  This Agreement creates a
valid and continuing security interest (as defined in the applicable UCC) in the
Receivables included in the Receivables Pool in favor of the Administrator (for
the benefit of the Secured Parties), which security interest is prior to all
other Adverse Claims, and is enforceable as such as against creditors of and
purchasers from the Seller.

 

(ii)                                  Nature of Receivables.  The Receivables
included in the Receivables Pool constitute either “accounts” (including,
without limitation, “accounts” constituting “as-extracted collateral”), “general
intangibles” or “tangible chattel paper” within the meaning of the applicable
UCC.

 

(iii)                               Ownership of Receivables.  The Seller owns
and has good and marketable title to the Receivables included in the Receivables
Pool and Related Security free and clear of any Adverse Claim.

 

(iv)                              Perfection and Related Security.  The Seller
has caused (and shall have caused each Originator and the Transferor to cause)
the filing of all appropriate financing statements in the proper filing office
in the appropriate jurisdictions under Applicable Law in order to perfect the
sale of the Receivables and Related Security from such Originator to the
Transferor pursuant to the Purchase and Sale Agreement and in order to perfect
the sale from the Transferor to the Seller pursuant to the Sale and Contribution
Agreement, and the sale and security interest therein from the Seller to the
Administrator under this Agreement, to the extent that such collateral
constitutes “accounts” (including, without limitation, “accounts” constituting
“as-extracted collateral”),  “general intangibles,” or “tangible chattel paper.”

 

(v)                                 Tangible Chattel Paper.  With respect to any
Receivables included in the Receivables Pool that constitute “tangible chattel
paper”, if any, the Seller (or the Servicer on its behalf) has in its possession
the original copies of such tangible chattel paper that constitute or evidence
such Receivables.  The Receivables to the extent they are evidenced by “tangible
chattel paper” do not have any marks or notations indicating that they have been
pledged, assigned or otherwise conveyed to any Person other than the Seller or
the Administrator.

 

(b)                                 The Lock-Box Accounts.

 

(i)                                     Nature of Accounts.  Each Lock-Box
Account constitutes a “deposit account” within the meaning of the applicable
UCC.

 

(ii)                                  Ownership.  The Seller owns and has good
and marketable title to the Lock-Box Accounts free and clear of any Adverse
Claim.

 

(iii)                               Perfection.  The Seller has delivered to the
Administrator a fully executed Lock-Box Agreement relating to each Lock-Box
Account, pursuant to which each applicable Lock-Box Bank, respectively, has
agreed, following the occurrence and continuation of a Termination Event or
Unmatured Termination

 

III-5

--------------------------------------------------------------------------------


 

Event or during a Minimum Liquidity Period, to comply with all instructions
originated by the Administrator (on behalf of the Secured Parties) directing the
disposition of funds in such Lock-Box Account without further consent by the
Seller or the Servicer.

 

(c)                                  Priority.

 

(i)                                     Other than the transfer of the
Receivables to the Transferor, the Seller and the Administrator under the
Purchase and Sale Agreement, the Sale and Contribution Agreement and this
Agreement, respectively, and/or the security interest granted to the Transferor,
the Seller and the Administrator pursuant to the Purchase and Sale Agreement,
the Sale and Contribution Agreement and this Agreement, respectively, neither
the Transferor, the Seller nor any Originator has pledged, assigned, sold,
granted a security interest in, or otherwise conveyed any of the Receivables
transferred or purported to be transferred under the Transaction Documents, the
Lock-Box Accounts or any subaccount thereof, except for any such pledge, grant
or other conveyance which has been or will be released or terminated.  Neither
the Seller, the Transferor nor any Originator has authorized the filing of, or
is aware of any financing statements against any of the Seller, the Transferor
or such Originator that include a description of Receivables transferred or
purported to be transferred under the Transaction Documents, the Lock-Box
Accounts or any subaccount thereof, other than any financing statement
(i) relating to the sale thereof by such Originator to the Transferor under the
Purchase and Sale Agreement or relating to the sale thereof by the Transferor to
the Seller under the Sale and Contribution Agreement, (ii) relating to the
security interest granted to the Administrator under this Agreement, or
(iii) that has been or will be released or terminated pursuant to the Release
Agreement.

 

(ii)                                  The Seller is not aware of any judgment,
ERISA or tax lien filings against either the Seller, the Servicer, the
Transferor, any Originator, ACI, or any of their ERISA Affiliates other than
such judgment, ERISA or tax lien filing that (x)(A) has not been outstanding for
greater than 30 days from the earlier of such Person’s knowledge or notice
thereof, (B) is less than $250,000 and (C) does not otherwise give rise to a
Termination Event under clause (l) of Exhibit V hereto or (y) as to which no
enforcement collection, execution, levy or foreclosure proceeding shall have
been commenced or threatened and that solely secures the payment of taxes, if
and to the extent the taxes are either (A) not yet due and payable or (B) being
contested in good faith and as to which adequate reserves have been provided in
accordance with generally accepted accounting principles, but, in any case, only
to the extent such lien securing payment of such taxes constitutes an inchoate
tax lien.

 

(iii)                               The Lock-Box Accounts are not in the name of
any person other than the Seller or the Administrator.  Neither the Seller nor
the Servicer has consented to any bank maintaining such account to comply with
instructions of any person other than the Administrator.

 

III-6

--------------------------------------------------------------------------------


 

(d)                                 Survival of Supplemental Representations. 
Notwithstanding any other provision of this Agreement or any other Transaction
Document, the representations contained in this Section shall be continuing, and
remain in full force and effect until the Final Payout Date.

 

(e)                                  No Waiver.  To the extent required pursuant
to the securitization program of any Conduit Purchaser, the parties to this
Agreement: (i) shall not, without obtaining a confirmation of the then-current
rating of the Notes, waive any of the representations set forth in this Section;
(ii) shall provide the Ratings Agencies with prompt written notice of any breach
of any representations set forth in this Section, and shall not, without
obtaining a confirmation of the then-current rating of the Notes (as determined
after any adjustment or withdrawal of the ratings following notice of such
breach) waive a breach of any of the representations set forth in this Section.

 

(f)                                   Servicer to Maintain Perfection and
Priority.  In order to evidence the interests of the Administrator under this
Agreement, the Servicer shall, from time to time take such action, or execute
and deliver such instruments as may be necessary (including, without limitation,
such actions as are reasonably requested by the Administrator) to maintain and
perfect, as a first-priority interest, the Administrator’s security interest in
the Receivables, Related Security and Collections.  The Servicer shall, from
time to time and within the time limits established by law, prepare and present
to the Administrator for the Administrator’s authorization and approval, all
financing statements, amendments, continuations or initial financing statements
in lieu of a continuation statement, or other filings necessary to continue,
maintain and perfect the Administrator’s security interest as a first-priority
interest.  The Administrator’s approval of such filings shall authorize the
Servicer to file such financing statements under the UCC without the signature
of the Seller, any Originator, the Transferor or the Administrator where allowed
by Applicable Law.  Notwithstanding anything else in the Transaction Documents
to the contrary, the Servicer shall not have any authority prior to the Final
Payout Date to file a termination, partial termination, release, partial
release, or any amendment that deletes the name of a debtor or excludes
collateral of any such financing statements filed in connection with the
Transaction Documents, without the prior written consent of the Administrator.

 

(g)                                  Mining Operations and Mineheads.  The
Servicer shall (and shall cause each applicable Originator to) promptly, and in
any event within 30 days of any change, deletion or addition to the location of
any Originator’s mining operations or mineheads set forth on Schedule V to the
Purchase and Sale Agreement, (i) notify the Administrator and each Purchaser
Agent of such change, deletion or addition, (ii) cause the filing or recording
of such financing statements and amendments and/or releases to financing
statements, mortgages or other instruments, if any, necessary to preserve and
maintain the perfection and priority of the security interest of the Transferor,
Seller and Administrator (on behalf of the Secured Parties) in the Pool Assets
pursuant to this Agreement, in each case in form and substance reasonably
satisfactory to the Administrator and (iii) deliver to the Administrator and
each Purchaser Agent an updated Schedule V to the Purchase and Sale Agreement
reflecting such change, deletion or addition; it being understood that no
Receivable the related location of mining operations and/or mineheads of which
is not as set forth on Schedule V to the Purchase and Sale Agreement as of the
Closing Date shall be an Eligible Receivable until such time as each condition
under this clause (g) shall

 

III-7

--------------------------------------------------------------------------------


 

have been satisfied (and upon such satisfaction, the Purchase and Sale Agreement
shall be deemed amended to reflect such updated Schedule V to the Purchase and
Sale Agreement).

 

(h)                                 Additional Mortgages Under Credit
Agreement.  The Servicer shall (and shall cause each applicable Originator to)
(x) provide written notice promptly, and in any event within 30 days, to the
Seller, the Administrator and each Purchaser Agent of each new Mortgage or
amendment or modification of an existing Mortgage under the Credit Agreement
covering as-extracted collateral, (y) cause to be delivered to the Administrator
a letter, in the form of the Release Agreement (or such other form as may be
approved by the Administrator), addressed to the Administrator and duly executed
by the related grantee or beneficiary releasing such party’s security interest,
lien or other rights under such new Mortgage or amended or modified Mortgage in
the Receivables, Contracts and Related Security subject thereto and (z) file or
record all amendments and/or releases to such new, amended or modified Mortgages
necessary to release and remove of record any such security interest, lien or
other interest of the related grantee or beneficiary in the Receivables,
Contracts and Related Security, in each case in form and substance satisfactory
to the Administrator.

 

4.                                      Ordinary Course of Business.  Seller
represents and warrants that each remittance of Collections by or on behalf of
the Seller to the Purchasers under this Agreement will have been (i) in payment
of a debt incurred by the Seller in the ordinary course of business or financial
affairs of the Seller and (ii) made in the ordinary course of business or
financial affairs of the Seller.

 

5.                                      Reaffirmation of Representations and
Warranties.  On the date of each purchase and/or reinvestment and issuance of a
Letter of Credit hereunder, and on the date each Information Package or Interim
Report is delivered to the Administrator, any Purchaser Agent or any Purchaser
hereunder, the Seller and the Servicer, by accepting the proceeds of such
purchase reinvestment or Letter of Credit, as applicable and/or the provision of
such Information Package or Interim Report, shall each be deemed to have
certified that (i) all representations and warranties of the Seller and the
Servicer, as applicable, described in this Exhibit III, as from time to time
amended in accordance with the terms hereof, are correct in all material
respects on and as of such day as though made on and as of such day, except for
representations and warranties which apply as to an earlier date (in which case
such representations and warranties shall be true and correct in all material
respects as of such date), and (ii) no event has occurred and is continuing, or
would result from any such purchase, reinvestment or issuance, which constitutes
a Termination Event or an Unmatured Termination Event.

 

III-8

--------------------------------------------------------------------------------


 

EXHIBIT IV
COVENANTS

 

1.                                      Covenants of the Seller.  At all times
from the date hereof until the Final Payout Date:

 

(a)                                 Financial Reporting.  The Seller will
maintain a system of accounting established and administered in accordance with
generally accepted accounting principles as in effect in the appropriate
jurisdiction, and the Seller (or the Servicer on its behalf) shall furnish to
the Administrator and each Purchaser Agent:

 

(i)                                     Annual Reporting.  Promptly upon
completion and in no event later than 90 days after the close of each fiscal
year of the Seller, annual unaudited financial statements of the Seller
certified by a designated financial or other officer of the Seller.

 

(ii)                                  Reports.  (A) As soon as available and in
any event not later than two Business Days prior to the Monthly Settlement Date,
an Information Package as of the most recently completed calendar month, (B) as
soon as available and in any event no later than the second Business Day of each
calendar week, a report substantially in the form of Annex H-1 (each, a “Weekly
Report”) as of the most recently completed calendar week, which shall include,
among other things, the Liquidity as of the last day of such calendar week, and
(C) if requested by the Agent or any Purchaser at any time following the
occurrence and during the continuance of a Termination Event or Unmatured
Termination Event or during a Minimum Liquidity Period, a report substantially
in the form of Annex H-2 (each, a “Daily Report”) on each Business Day as of
date that is one Business Day prior to such date.

 

(iii)                               Cash Flow Forecasts.  During each Minimum
Liquidity Period, from time to time a report substantially in the form of Annex
J (a “Cash Flow Forecast”) promptly (but in any event no later than 10 Business
Days) following the request therefore from the Administrator or any Purchaser.

 

(iv)                              Other Information.  Such other information
(including non-financial information) as the Administrator or any Purchaser
Agent may from time to time reasonably request.

 

(b)                                 Notices.  The Seller will notify the
Administrator and each Purchaser Agent in writing of any of the following events
promptly upon (but in no event later than three Business Days after) a financial
or other officer learning of the occurrence thereof, with such notice describing
the same, and if applicable, the steps being taken by the Person(s) affected
with respect thereto:

 

(i)                                     Notice of Termination Events or
Unmatured Termination Events.  A statement of the chief financial officer or
chief accounting officer of the Seller

 

IV-1

--------------------------------------------------------------------------------


 

setting forth details of any Termination Event or Unmatured Termination Event
and the action which the Seller proposes to take with respect thereto.

 

(ii)                                  Representations and Warranties.  The
failure of any representation or warranty to be true and correct (when made or
at any time thereafter) with respect to the Receivables included in the
Receivables Pool.

 

(iii)                               Litigation.  The institution of any
litigation, arbitration proceeding or governmental proceeding which may have a
Material Adverse Effect on the Seller.

 

(iv)                              Adverse Claim.  (A) Any Person shall obtain an
Adverse Claim upon the Pool Receivables or Collections with respect thereto,
(B) any Person other than the Seller, the Servicer or the Administrator shall
obtain any rights or direct any action with respect to any Lock-Box Account (or
related lock-box or post office box) or (C) any Obligor shall receive any change
in payment instructions with respect to Pool Receivable(s) from a Person other
than the Servicer or the Administrator.

 

(v)                                 ERISA and Other Claims.  Promptly after the
filing or receiving thereof, copies of all reports and notices that the Seller
or any ERISA Affiliate files under ERISA with the Internal Revenue Service, the
Pension Benefit Guaranty Corporation or the U.S. Department of Labor or that the
Seller or any ERISA Affiliate receives from any of the foregoing or from any
multiemployer plan (within the meaning of Section 4001(a)(3) of ERISA) to which
the Seller or any of its ERISA Affiliates is or was, within the preceding five
years, a contributing employer, in each case in respect of the assessment of
withdrawal liability or an event or condition that could, in the aggregate,
result in the imposition of liability on the Seller and/or any such ERISA
Affiliate.

 

(vi)                              Name Changes.  At least ten days before any
change in the Seller’s name, jurisdiction of organization or any other change
requiring the amendment of UCC financing statements, a notice setting forth such
changes and the effective date thereof.

 

(vii)                           Material Adverse Change.  Promptly after the
occurrence thereof, notice of a material adverse change in the business,
operations, property or financial or other condition of the Seller, the
Servicer, the Transferor or any Originator.

 

(c)                                  Conduct of Business.  The Seller will carry
on and conduct its business in substantially the same manner and in
substantially the same fields of enterprise as it is presently conducted and
will do all things necessary to remain duly organized, validly existing and in
good standing as a domestic organization in its jurisdiction of organization and
maintain all requisite authority to conduct its business in each jurisdiction in
which its business is conducted.

 

IV-2

--------------------------------------------------------------------------------


 

(d)                                 Compliance with Laws.  The Seller will
comply with all laws, rules, regulations, orders, writs, judgments, injunctions,
decrees or awards to which it may be subject, except where failure to do so
would not reasonably be expected to have a Material Adverse Effect.

 

(e)                                  Furnishing of Information and Inspection of
Receivables.  The Seller will furnish to the Administrator and each Purchaser
Agent from time to time such information with respect to the Pool Receivables as
the Administrator or any Purchaser Agent may reasonably request.  The Seller
will, at the Seller’s expense, during regular business hours with prior written
notice (i) permit the Administrator and/or any Purchaser Agent, or their
respective agents or representatives, (A) to examine and make copies of and
abstracts from all books and records relating to the Pool Receivables or other
Pool Assets and (B) to visit the offices and properties of the Seller for the
purpose of examining such books and records, and to discuss matters relating to
the Pool Receivables, other Pool Assets or the Seller’s performance hereunder or
under the other Transaction Documents to which it is a party with any of the
officers, directors, employees or independent public accountants of the Seller
(provided that representatives of the Seller are present during such
discussions) having knowledge of such matters and (ii) without limiting the
provisions of clause (i) above, during regular business hours, at the Seller’s
expense, upon prior written notice from the Administrator and/or such Purchaser
Agent, permit certified public accountants or other auditors acceptable to the
Administrator to conduct a review of its books and records with respect to such
Receivables; provided, that unless a Termination Event has occurred and is
continuing, the Seller shall be required to reimburse the Administrator and
Purchaser Agents for only one (1) such audit per year.

 

(f)                                   Payments on Receivables, Accounts.  The
Seller will, and will cause each Originator and the Transferor to, at all times
instruct all Obligors to deliver payments on the Pool Receivables to a Lock-Box
Account.  If any such payments or other Collections are received by the Seller,
an Originator or the Transferor, it shall hold such payments in trust for the
benefit of the Administrator and the Purchasers and promptly (but in any event
within two Business Days after receipt) remit such funds into a Lock-Box
Account.  The Seller will cause each Lock-Box Bank to comply with the terms of
each applicable Lock-Box Agreement.  The Seller will not permit the funds other
than Collections on Pool Receivables and other Pool Assets to be deposited into
any Lock-Box Account.  If such funds are nevertheless deposited into any
Lock-Box Account, the Seller will within two Business Days identify such funds
for segregation.  The Seller will not, and will not permit the Servicer, any
Originator or the Transferor or other Person to, commingle Collections or other
funds to which the Administrator, any Purchaser Agent or any Purchaser is
entitled with any other funds.  The Seller shall only add, and shall only permit
an Originator or the Transferor to add, a Lock-Box Bank (or the related lock-box
or post office box), or Lock-Box Account to those listed on Schedule II to this
Agreement, if the Administrator has received notice of such addition, a copy of
any new Lock-Box Agreement and an executed and acknowledged copy of a Lock-Box
Agreement (or an amendment thereto) in form and substance reasonably acceptable
to the Administrator from the applicable Lock-Box Bank.  The Seller shall only
terminate a Lock-Box Bank or close a Lock-Box Account (or the related lock-box
or post office box), with the prior written consent of the Administrator.

 

(g)                                  Sales, Liens, etc.  Except as otherwise
provided herein, the Seller will not sell, assign (by operation of law or
otherwise) or otherwise dispose of, or create or suffer to exist any

 

IV-3

--------------------------------------------------------------------------------


 

Adverse Claim upon (including, without limitation, the filing of any financing
statement) or with respect to, any Pool Receivable or other Pool Asset, or
assign any right to receive income in respect thereof.

 

(h)                                 Extension or Amendment of Pool Receivables. 
Except as otherwise permitted in Section 4.2 of this Agreement, the Seller will
not, and will not permit the Servicer to, alter the delinquency status or adjust
the Outstanding Balance or otherwise modify the terms of any Pool Receivable in
any material respect, or amend, modify or waive, in any material respect, any
term or condition of any related Contract (which term or condition relates to
payments under, or the enforcement of, such Contract).  The Seller shall at its
expense, timely and fully perform and comply with all provisions, covenants and
other promises required to be observed by it under the Contracts related to the
Pool Receivables, and timely and fully comply with the Credit and Collection
Policy with regard to each Receivable and the related Contract (which term or
condition relates to payments under, or the enforcement of, such Contract).

 

(i)                                     Change in Business.  The Seller will not
(i) make any change in the character of its business or (ii) make any change in
any Credit and Collection Policy that could reasonably be expected to have a
Material Adverse Effect, in the case of either clause (i) or (ii) above, without
the prior written consent of the Administrator and the Majority Purchaser
Agents.  The Seller shall not make any other written change in any Credit and
Collection Policy without giving prior written notice thereof to the
Administrator and each Purchaser Agent.

 

(j)                                    Fundamental Changes.  The Seller shall
not, without the prior written consent of the Administrator and the Majority
Purchaser Agents, permit itself (i) to merge or consolidate with or into, or
convey, transfer, lease or otherwise dispose of (whether in one transaction or
in a series of transactions) all or substantially all of its assets (whether now
owned or hereafter acquired) to, any Person or (ii) to be owned by any Person
other than ACI and thereby cause ACI’s percentage of ownership or control of the
Seller to be reduced.  The Seller shall provide the Administrator and each
Purchaser with at least 10 days’ prior written notice before making any change
in the Seller’s name, location or making any other change in the Seller’s
identity or corporate structure that could impair or otherwise render any UCC
financing statement filed in connection with this Agreement or any other
Transaction Document “seriously misleading” as such term (or similar term) is
used in the applicable UCC; each notice to the Administrator and the Purchaser
Agents pursuant to this sentence shall set forth the applicable change and the
proposed effective date thereof.  The Seller will also maintain and implement
(or cause the Servicer to maintain and implement) administrative and operating
procedures (including an ability to recreate records evidencing Pool Receivables
and related Contracts in the event of the destruction of the originals thereof),
and keep and maintain (or cause the Servicer to keep and maintain) all
documents, books, records, computer tapes and disks and other information
reasonably necessary or advisable for the collection of all Pool Receivables
(including records adequate to permit the daily identification of each Pool
Receivable and all Collections of and adjustments to each existing Pool
Receivable).

 

(k)                                 Change in Payment Instructions to Obligors. 
The Seller shall not (and shall not cause the Servicer or any Sub-Servicer to)
add to, replace or terminate any of the Lock-Box Accounts (or any related
lock-box or post office box) listed in Schedule II hereto or make any

 

IV-4

--------------------------------------------------------------------------------


 

change in its (or their) instructions to the Obligors regarding payments to be
made to the Lock-Box Accounts (or any related lock-box or post office box),
unless the Administrator shall have received (x) prior written notice of such
addition, termination or change and (y) a signed and acknowledged Lock-Box
Agreement (or amendment thereto) with respect to such new Lock-Box Accounts (or
any related lock-box or post office box).

 

(l)                                     Ownership Interest, Etc.  The Seller
shall (and shall cause the Servicer to), at its expense, take all action
necessary or reasonably desirable to establish and maintain a valid and
enforceable undivided percentage ownership or security interest, to the extent
of the Purchased Interest, in the Pool Receivables, the Related Security and
Collections with respect thereto, and a first priority perfected security
interest in the Pool Assets, in each case free and clear of any Adverse Claim,
in favor of the Administrator (on behalf of the Secured Parties), including
taking such action to perfect, protect or more fully evidence the interest of
the Administrator (on behalf of the Secured Parties) as the Administrator or any
Purchaser may reasonably request.

 

(m)                             Certain Agreements. Without the prior written
consent of the Administrator and the Majority Purchaser Agents, the Seller will
not (and will not permit the Originators or the Transferor to) amend, modify,
waive, revoke or terminate any Transaction Document to which it is a party or
any provision of the Seller’s organizational documents which requires the
consent of the “Independent Director” (as defined in the Seller’s LLC
Agreement).

 

(n)                                 Restricted Payments. (i) Except pursuant to
clause (ii) below, the Seller will not: (A) purchase or redeem any shares of its
capital stock, (B) declare or pay any dividend or set aside any funds for any
such purpose, (C) prepay, purchase or redeem any Debt, (D) lend or advance any
funds or (E) repay any loans or advances to, for or from any of its Affiliates
(the amounts described in clauses (A) through (E) being referred to as
“Restricted Payments”).

 

(ii)                                  Subject to the limitations set forth in
clause (iii) below, the Seller may make Restricted Payments so long as such
Restricted Payments are made only in one or more of the following ways: (A) the
Seller may make cash payments (including prepayments) on the Company Notes in
accordance with their respective terms, and (B) if no amounts are then
outstanding under any Company Note, the Seller may declare and pay dividends.

 

(iii)                               The Seller may make Restricted Payments only
out of the funds, if any, it receives pursuant to Sections 1.4(b)(ii) and
(iv) and 1.4(d) of this Agreement. Furthermore, the Seller shall not pay, make
or declare: (A) any dividend if, after giving effect thereto, the Tangible Net
Worth of the Seller would be less than $5,000,000, or (B) any Restricted Payment
(including any dividend) if, after giving effect thereto, any Termination Event
or Unmatured Termination Event shall have occurred and be continuing.

 

(o)                                 Other Business. The Seller will not:
(i) engage in any business other than the transactions contemplated by the
Transaction Documents, (ii) create, incur or permit to exist any Debt of any
kind (or cause or permit to be issued for its account any letters of credit or
bankers’

 

IV-5

--------------------------------------------------------------------------------


 

acceptances) other than pursuant to this Agreement or the Company Notes, or
(iii) form any Subsidiary or make any investments in any other Person.

 

(p)                                 Use of Seller’s Share of Collections. The
Seller shall apply the Seller’s Share of Collections to make payments in the
following order of priority: (i) the payment of its expenses (including all
obligations payable to the Purchasers, Purchaser Agents and the Administrator
under this Agreement and under the Fee Letters), (ii) the payment of accrued and
unpaid interest on the Company Notes and (iii) other legal and valid
organizational purposes.

 

(q)                                 Further Assurances; Change in Name or
Jurisdiction of Origination, etc.  (i) The Seller hereby authorizes and hereby
agrees from time to time, at its own expense, promptly to execute (if necessary)
and deliver all further instruments and documents, and to take all further
actions, that may be necessary or desirable, or that the Administrator may
reasonably request, to perfect, protect or more fully evidence the purchases or
issuances made under this Agreement and/or security interest granted pursuant to
this Agreement or any other Transaction Document, or to enable the Administrator
(on behalf of the Secured Parties) to exercise and enforce the Purchasers’
rights and remedies under this Agreement and any other Transaction Document. 
Without limiting the foregoing, the Seller hereby authorizes, and will, upon the
request of the Administrator, at the Seller’s own expense, execute (if
necessary) and file such financing or continuation statements (including fixture
filings and as extracted collateral filings), or amendments thereto, and such
other instruments and documents, that may be necessary or desirable, or that the
Administrator may reasonably request, to perfect, protect or evidence any of the
foregoing.

 

(i)                                     The Seller authorizes the Administrator
to file financing or continuation statements, and amendments thereto and
assignments thereof, relating to the Receivables and the Related Security, the
related Contracts and the Collections with respect thereto and the other
collateral subject to a lien under any Transaction Document without the
signature of the Seller.  A photocopy or other reproduction of this Agreement
shall be sufficient as a financing statement where permitted by law.

 

(ii)                                  The Seller shall at all times be organized
under the laws of the State of Delaware and shall not take any action to change
its jurisdiction of organization.

 

(iii)                               The Seller will not change its name,
location, identity or corporate structure unless (x) the Administrator and each
Purchaser Agent shall have received at least thirty (30) days’ advance written
notice of such change, (y) the Seller, at its own expense, shall have taken all
action necessary or appropriate to perfect or maintain the perfection of the
lien under this Agreement (including, without limitation, the filing of all
financing statements and the taking of such other action as the Administrator
may request in connection with such change or relocation), and (z) if requested
by the Administrator or any Purchaser, the Seller shall cause to be delivered to
the Administrator or any Purchaser Agent, an opinion, in form and substance
reasonably satisfactory to the Administrator and

 

IV-6

--------------------------------------------------------------------------------


 

such Purchaser Agent as to such UCC perfection and priority matters as such
Person may request at such time.

 

(r)                                    Tangible Net Worth. The Seller will not
permit its Tangible Net Worth, at any time, to be less than $5,000,000.

 

(s)                                   Anti-Money Laundering/International Trade
Law Compliance.  No Covered Entity will become a Sanctioned Person.  No Covered
Entity, either in its own right or through any third party, will (a) have any of
its assets in a Sanctioned Country or in the possession, custody or control of a
Sanctioned Person in violation of any Anti-Terrorism Law; (b) do business in or
with, or derive any of its income from investments in or transactions with, any
Sanctioned Country or Sanctioned Person in violation of any Anti-Terrorism Law;
(c) engage in any dealings or transactions prohibited by any Anti-Terrorism Law
or (d) use the proceeds of any Purchase to fund any operations in, finance any
investments or activities in, or, make any payments to, a Sanctioned Country or
Sanctioned Person in violation of any Anti-Terrorism Law.  The funds used to
repay Seller’s obligations under this Agreement and each of the other
Transaction Documents will not be derived from any unlawful activity.  Each
Covered Entity shall comply with all Anti-Terrorism Laws.  Seller shall promptly
notify the Administrator in writing upon the occurrence of a Reportable
Compliance Event.

 

(t)                                    Seller’s Tax Status.  The Seller will
remain a wholly-owned subsidiary of a United States person (within the meaning
of Section 7701(a)(30) of the Internal Revenue Code) and not be subject to
withholding under Section 1446 of the Internal Revenue Code. No action will be
taken that would cause the Seller to (i) be treated other than as a “disregarded
entity” within the meaning of U.S. Treasury Regulation § 301.7701-3 for U.S.
federal income tax purposes or (ii) become an association taxable as a
corporation or a publicly traded partnership taxable as a corporation for U.S.
federal income tax purposes.

 

2.                                      Covenants of the Servicer.  At all times
from the date hereof until the Final Payout Date:

 

(a)                                 Financial Reporting.  The Servicer will
maintain a system of accounting established and administered in accordance with
generally accepted accounting principles as in effect in the appropriate
jurisdiction, and the Servicer shall furnish to the Administrator and each
Purchaser Agent:

 

(i)                                     Compliance Certificates.  (a) A
compliance certificate promptly upon completion of the annual report of the
Performance Guarantor and in no event later than 90 days after the close of the
Performance Guarantor’s fiscal year, in form and substance substantially similar
to Annex D signed by its chief accounting officer or treasurer solely in their
capacities as officers of the Servicer stating that no Termination Event or
Unmatured Termination Event exists, or if any Termination Event or Unmatured
Termination Event exists, stating the nature and status thereof, and (b) within
45 days after the close of each fiscal quarter of the Servicer, a compliance
certificate in form and substance substantially similar to Annex D.

 

IV-7

--------------------------------------------------------------------------------


 

(ii)                                  Reports.  (A) As soon as available and in
any event not later than two Business Days prior to the Monthly Settlement Date,
an Information Package as of the most recently completed calendar month, (B) as
soon as available and in any event no later than the second Business Day of each
calendar week, a Weekly Report as of the most recently completed calendar week,
which shall include, among other things, the Liquidity as of the last day of
such calendar week, and (C) if requested by the Agent or any Purchaser at any
time following the occurrence and during the continuance of a Termination Event
or Unmatured Termination Event or during a Minimum Liquidity Period, a Daily
Report on each Business Day as of date that is one Business Day prior to such
date.

 

(iii)                               Cash Flow Forecasts.  During each Minimum
Liquidity Period, a Cash Flow Forecast from time to time promptly (but in any
event no later than 5 Business Days) following the request therefore from the
Administrator or any Purchaser.

 

(iv)                              Other Information.  Such other information
(including non-financial information) as the Administrator or any Purchaser
Agent may from time to time reasonably request.

 

(v)                                 Annual Reporting.  Promptly upon completion
and in no event later than 90 days after the close of each fiscal year of ACI,
the annual audited financial statements of ACI and its consolidated Subsidiaries
certified by independent certified public accountants of nationally recognized
standing (which shall be free of qualifications (other than any consistency
qualification that may result from a change in the method used to prepare the
financial statements as to which such accountants concur)), prepared in
accordance with GAAP (after giving effect to Fresh Start Reporting, as
applicable), including consolidated balance sheets as of the end of such period,
consolidated statements of income, related profit and loss and reconciliation of
surplus statements, and a statement of changes in financial position.

 

(b)                                 Notices.  The Servicer will notify the
Administrator and each Purchaser Agent in writing of any of the following events
promptly upon (but in no event later than three Business Days after) a financial
or other officer learning of the occurrence thereof, with such notice describing
the same, and if applicable, the steps being taken by the Person(s) affected
with respect thereto:

 

(i)                                     Notice of Termination Events or
Unmatured Termination Events.  A statement of the chief financial officer or
chief accounting officer of the Servicer setting forth details of any
Termination Event or Unmatured Termination Event and the action which the
Servicer proposes to take with respect thereto.

 

(ii)                                  Representations and Warranties.  The
failure of any representation or warranty to be true and correct (when made or
at any time thereafter) with respect to the Receivables included in the
Receivables Pool.

 

IV-8

--------------------------------------------------------------------------------


 

(iii)                               Litigation.  The institution of any
litigation, arbitration proceeding or governmental proceeding which could
reasonably be expected to have a Material Adverse Effect on the Servicer.

 

(iv)                              Adverse Claim.  (A) Any Person shall obtain an
Adverse Claim upon the Pool Receivables or Collections with respect thereto,
(B) any Person other than the Seller, the Servicer or the Administrator shall
obtain any rights or direct any action with respect to any Lock-Box Account (or
related lock-box or post office box) or (C) any Obligor shall receive any change
in payment instructions with respect to Pool Receivable(s) from a Person other
than the Servicer or the Administrator.

 

(v)                                 ERISA.  Promptly after the filing or
receiving thereof notice of and, upon the request of the Administrator, copies
of all reports and notices that ACI or any ERISA Affiliate of ACI files under
ERISA with the Internal Revenue Service, the Pension Benefit Guaranty
Corporation or the U.S. Department of Labor or that such Person or any of its
ERISA Affiliates receives from any of the foregoing or from any multiemployer
plan (within the meaning of Section 4001(a)(3) of ERISA) to which such Person or
any ERISA Affiliate of ACI is or was, within the preceding five years, a
contributing employer, in each case in respect of the assessment of withdrawal
liability or an event or condition that could, in the aggregate, result in the
imposition of liability on ACI and/or any such ERISA Affiliate.

 

(vi)                              Name Changes.  At least ten days before any
change in ACI’s, any Originator’s or the Transferor’s name or any other change
requiring the amendment of UCC financing statements, a notice setting forth such
changes and the effective date thereof.

 

(vii)                           Material Adverse Change.  A material adverse
change in the business, operations, property or financial or other condition of
ACI or any Originator or the Transferor or any of their respective Subsidiaries.

 

(viii)                        Other Debt Default.  A default or any event of
default under (x) the Credit Agreement or (y) any other financing arrangement
evidencing $35,000,000 or more of indebtedness pursuant to which ACI, Arch
Sales, any Originator, the Transferor or any of their Subsidiaries is a debtor
or an obligor.

 

(ix)                              Permitted Merger.  No later than 10 Business
Days after the effective date of any Permitted Merger, a notice setting forth,
in reasonable detail, the terms, conditions and Persons involved therein.

 

(c)                                  Conduct of Business.  The Servicer will
carry on and conduct its business in substantially the same manner and in
substantially the same fields of enterprise as it is presently conducted and
will do all things necessary to remain duly incorporated, validly existing and
in good standing as a domestic corporation in its jurisdiction of incorporation
and maintain all

 

IV-9

--------------------------------------------------------------------------------


 

requisite authority to conduct its business in each jurisdiction in which its
business is conducted if the failure to have such authority could reasonably be
expected to have a Material Adverse Effect.

 

(d)                                 Compliance with Laws.  The Servicer will
comply with all laws, rules, regulations, orders, writs, judgments, injunctions,
decrees or awards to which it may be subject if the failure to comply could
reasonably be expected to have a Material Adverse Effect.

 

(e)                                  Furnishing of Information and Inspection of
Receivables.  The Servicer will furnish to the Administrator and each Purchaser
Agent from time to time such information with respect to the Pool Receivables as
the Administrator or any Purchaser Agent may reasonably request.  The Servicer
will, at the Servicer’s expense, during regular business hours with prior
written notice, (i) permit the Administrator and/or any Purchaser Agent, or
their respective agents or representatives, (A) to examine and make copies of
and abstracts from all books and records relating to the Pool Receivables or
other Pool Assets, (B) to visit the offices and properties of the Servicer for
the purpose of examining such books and records, and (C) to discuss matters
relating to the Pool Receivables, other Pool Assets or the Servicer’s
performance hereunder or under the other Transaction Documents to which it is a
party with any of the officers, directors, employees or independent public
accountants of the Servicer (provided that representatives of the Servicer are
present during such discussions) having knowledge of such matters and
(ii) without limiting the provisions of clause (i) above, during regular
business hours, at the Servicer’s expense, upon prior written notice from the
Administrator or such Purchaser Agent, permit certified public accountants or
other auditors acceptable to the Administrator to conduct, a review of its books
and records with respect to such Receivables; provided, that unless a
Termination Event has occurred and is continuing, that the Servicer shall be
required to reimburse the Administrator and the Purchaser Agents for only one
(1) such audit per year.

 

(f)                                   Payments on Receivables, Accounts.  The
Servicer will at all times instruct all Obligors to deliver payments on the Pool
Receivables to a Lock-Box Account.  The Servicer will, at all times, maintain
such books and records necessary to identify Collections received from time to
time on Pool Receivables and to segregate such Collections from other property
of the Servicer, the Transferor and the Originators.  If any such payments or
other Collections are received by the Servicer, it shall hold such payments in
trust for the benefit of the Administrator and the Purchasers and promptly (but
in any event within two Business Days after receipt) remit such funds into a
Lock-Box Account.  The Servicer will cause each Lock-Box Bank to comply with the
terms of each applicable Lock-Box Agreement.  The Servicer will not permit the
funds other than Collections on Pool Receivables and other Pool Assets to be
deposited into any Lock-Box Account.  If such funds are nevertheless deposited
into any Lock-Box Account, the Servicer will within two Business Days identify
such funds for segregation.  The Servicer will not commingle Collections or
other funds to which the Administrator or any other Secured Party is entitled
with any other funds.  The Servicer shall only add, a Lock-Box Bank (or the
related lock-box or post office box), or Lock-Box Account to those listed on
Schedule II to this Agreement, if the Administrator has received notice of such
addition, a copy of any new Lock-Box Agreement and an executed and acknowledged
copy of a Lock-Box Agreement (or an amendment thereto) in form and substance
acceptable to the Administrator from any such new Lock-Box Bank.  The Servicer
shall only terminate a Lock-Box Bank or close a Lock-Box

 

IV-10

--------------------------------------------------------------------------------


 

Account (or the related lock-box or post office box) with the prior written
consent of the Administrator.

 

(g)                                  Extension or Amendment of Pool
Receivables.  Except as otherwise permitted in Section 4.2 of this Agreement,
the Servicer will not alter the delinquency status or adjust the Outstanding
Balance or otherwise modify the terms of any Pool Receivable in any material
respect, or amend, modify or waive, in any material respect any term or
condition of any related Contract (which term or condition relates to payments
under, or the enforcement of, such Contract). The Servicer shall at its expense,
timely and fully perform and comply with all provisions, covenants and other
promises required to be observed by it under the Contracts related to the Pool
Receivables, and timely and fully comply with the Credit and Collection Policy
with regard to each Pool Receivable and the related Contract (which term or
condition relates to payments under, or the enforcement of, such Contract).

 

(h)                                 Change in Business.  The Servicer will not
(i) make any material change in the character of its business or (ii) make any
change in any Credit and Collection Policy that could reasonably be expected to
have a Material Adverse Effect, in the case of either (i) or (ii) above, without
the prior written consent of the Administrator and the Majority Purchaser
Agents.  The Servicer shall not make any written change in any Credit and
Collection Policy without giving prior written notice thereof to the
Administrator and each Purchaser Agent.

 

(i)                                     Records.  The Servicer will maintain and
implement administrative and operating procedures (including an ability to
recreate records evidencing Pool Receivables and related Contracts in the event
of the destruction of the originals thereof), and keep and maintain all
documents, books, records, computer tapes and disks and other information
reasonably necessary or advisable for the collection of all Pool Receivables
(including records adequate to permit the daily identification of each Pool
Receivable and all Collections of and adjustments to each existing Pool
Receivable).

 

(j)                                    Change in Payment Instructions to
Obligors.  The Servicer shall not (and shall not permit any Sub-Servicer to) add
to, replace or terminate any of the Lock-Box Accounts (or any related lock-box
or post office box) listed in Schedule II hereto or make any change in its
instructions to the Obligors regarding payments to be made to the Lock-Box
Accounts (or any related lock-box or post office box), unless the Administrator
shall have received (x) prior written notice of such addition, termination or
change and (y) a signed and acknowledged Lock-Box Agreement (or an amendment
thereto) with respect to such new Lock-Box Accounts (or any related lock-box or
post office box).

 

(k)                                 Ownership Interest, Etc.  The Servicer
shall, at its expense, take all action necessary or reasonably desirable to
establish and maintain a valid and enforceable undivided percentage ownership or
security interest, to the extent of the Purchased Interest, in the Pool
Receivables, the Related Security and Collections with respect thereto, and a
first priority perfected security interest in the Pool Assets, in each case free
and clear of any Adverse Claim, in favor of the Administrator (on behalf of the
Secured Parties), including taking such action to perfect, protect or more fully
evidence the interest of the Administrator (on behalf of the Secured Parties) as
the Administrator may reasonably request.

 

IV-11

--------------------------------------------------------------------------------


 

(l)                                     Further Assurances; Change in Name or
Jurisdiction of Origination, etc.  The Servicer hereby authorizes and hereby
agrees from time to time, at its own expense, promptly to execute (if necessary)
and deliver all further instruments and documents, and to take all further
actions, that may be necessary or desirable, or that the Administrator may
reasonably request, to perfect, protect or more fully evidence the purchases or
issuances made under this Agreement and/or security interest granted pursuant to
this Agreement or any other Transaction Document, or to enable the Administrator
(on behalf of the Secured Parties) to exercise and enforce their respective
rights and remedies under this Agreement or any other Transaction Document. 
Without limiting the foregoing, the Servicer hereby authorizes, and will, upon
the request of the Administrator, at the Servicer’s own expense, execute (if
necessary) and file such financing or continuation statements (including fixture
filings and as extracted collateral filings), or amendments thereto, and such
other instruments and documents, that may be necessary or desirable, or that the
Administrator may reasonably request, to perfect, protect or evidence any of the
foregoing.

 

(i)                                     The Servicer authorizes the
Administrator to file financing or continuation statements, and amendments
thereto and assignments thereof, relating to the Receivables and the Related
Security, the related Contracts and the Collections with respect thereto and the
other collateral subject to a lien under any Transaction Document without the
signature of the Servicer.  A photocopy or other reproduction of this Agreement
shall be sufficient as a financing statement where permitted by law.

 

(ii)                                  The Servicer shall at all times be
organized under the laws of the State of Delaware and shall not take any action
to change its jurisdiction of organization.

 

(iii)                               The Servicer will not change its name,
location, identity or corporate structure unless (x) the Administrator and each
Purchaser Agent shall have received at least ten (10) days’ advance written
notice of such change, (y) the Servicer, at its own expense, shall have taken
all action necessary or appropriate to perfect or maintain the perfection of the
lien under this Agreement (including, without limitation, the filing of all
financing statements and the taking of such other action as the Administrator
may request in connection with such change or relocation), and (z) if requested
by the Administrator or any Purchaser Agent, the Servicer shall cause to be
delivered to the Administrator and each Purchaser Agent, an opinion, in form and
substance satisfactory to the Administrator and each such Purchaser Agent as to
such UCC perfection and priority matters as such Person may request at such
time.

 

(m)                             Anti-Money Laundering/International Trade Law
Compliance.  No Covered Entity will become a Sanctioned Person.  No Covered
Entity, either in its own right or through any third party, will (a) have any of
its assets in a Sanctioned Country or in the possession, custody or control of a
Sanctioned Person in violation of any Anti-Terrorism Law; (b) do business in or
with, or derive any of its income from investments in or transactions with, any
Sanctioned Country or Sanctioned Person in violation of any Anti-Terrorism Law;
(c) engage in

 

IV-12

--------------------------------------------------------------------------------


 

any dealings or transactions prohibited by any Anti-Terrorism Law or (d) use the
proceeds of any Purchase to fund any operations in, finance any investments or
activities in, or, make any payments to, a Sanctioned Country or Sanctioned
Person in violation of any Anti-Terrorism Law.  The funds used to repay
Servicer’s obligations under this Agreement and each of the other Transaction
Documents will not be derived from any unlawful activity.  Each Covered Entity
shall comply with all Anti-Terrorism Laws.  Servicer shall promptly notify the
Administrator in writing upon the occurrence of a Reportable Compliance Event.

 

(n)                                 Identifying of Records.  The Servicer shall
identify its master data processing records relating to Pool Receivables and
related Contracts with a legend that indicates that the Pool Receivables have
been pledged in accordance with this Agreement.

 

(o)                                 Seller’s Tax Status.   The Servicer shall
not take or cause any action to be taken that could result in the Seller
(i) being treated other than as a “disregarded entity” within the meaning of
U.S. Treasury Regulation § 301.7701-3 for U.S. federal income tax purposes or
(ii) becoming an association taxable as a corporation or a publicly traded
partnership taxable as a corporation for U.S. federal income tax purposes.

 

3.                                      Separate Existence.  Each of the Seller
and the Servicer hereby acknowledges that the Purchasers, the Purchaser Agents
and the Administrator are entering into the transactions contemplated by this
Agreement and the other Transaction Documents in reliance upon the Seller’s
identity as a legal entity separate from ACI and its Affiliates.  Therefore,
from and after the date hereof, each of the Seller and ACI shall take all steps
specifically required by this Agreement or reasonably required by the
Administrator, any Purchaser Agent or any Purchaser to continue the Seller’s
identity as a separate legal entity and to make it apparent to third Persons
that the Seller is an entity with assets and liabilities distinct from those of
ACI and any other Person, and is not a division of ACI, its Affiliates or any
other Person. Without limiting the generality of the foregoing and in addition
to and consistent with the other covenants set forth herein, each of the Seller
and ACI shall take such actions as shall be required in order that:

 

(a)                                 The Seller will be a limited liability
company whose primary activities are restricted in its LLC Agreement to:
(i) purchasing or otherwise acquiring from the Transferor, owning, holding,
granting security interests or selling interests in Pool Assets, (ii) entering
into agreements for the selling and servicing of the Receivables Pool, and
(iii) conducting such other activities as it deems necessary or appropriate to
carry out its primary activities;

 

(b)                                 The Seller shall not engage in any business
or activity except as set forth in this Agreement nor incur any indebtedness or
liability other than as expressly permitted by the Transaction Documents;

 

(c)                                  (i) Not less than one member of the
Seller’s board of directors (the “Independent Director”) shall be a natural
person (A) who is not, and has not been at any time during the five (5) years
preceding such person’s initial appointment: (1) a direct, indirect or
beneficial stockholder, equityholder, officer, director (other than the
Independent Director), employee, member, manager, attorney, partner, affiliate,
or supplier of Seller, ACI, Arch Sales, any Originator, the Transferor or any of
their respective Subsidiaries (the “Arch Group”); provided,

 

IV-13

--------------------------------------------------------------------------------


 

that indirect stock ownership of any member of the Arch Group by any person
through a mutual fund or similar diversified investment pool shall not
disqualify such person from being an Independent Director unless such person
maintains direct or indirect control of the investment decisions of such mutual
fund or similar diversified investment pool, (2) a customer of, supplier to or
other person who derives more than 1% of its purchases or revenues from its
activities with any member of the Arch Group; (3) a trustee, conservator or
receiver for any member of the Arch Group; (4) a person or other entity
controlling, controlled by or under common control with any such equity holder,
partner, member, manager, customer, supplier or other person; or (5) a member of
the immediate family of any such equityholder, director, officer, employee,
member, manager, partner, customer, supplier or other person and (B) (1) who has
(x) prior experience as an independent director for a corporation or an
independent manager of a limited liability company whose charter documents
required the unanimous consent of all independent director or independent
managers thereof before such corporation could consent to the institution of
bankruptcy or insolvency proceedings against it or could file a petition seeking
relief under any applicable federal or state law relating to bankruptcy and
(y) at least three years of employment experience with one or more entities that
provide, in the ordinary course of their respective businesses, advisory,
management or placement services to issuers of securitization or structured
finance instruments, agreements or securities and (2) is reasonably acceptable
to the Administrator and each Purchaser Agent (such acceptability of any
Independent Director appointed after the date hereof must be evidenced in
writing signed by the Administrator and each Purchaser Agent).  Under this
clause (c), the term “control” means the possession, directly or indirectly, of
the power to direct or cause the direction of management, policies or activities
of a Person, whether through ownership of voting securities, by contract or
otherwise.  (ii) The operating agreement of the Seller shall provide that:
(A) the Seller’s board of managers or other governing body shall not approve, or
take any other action to cause the filing of, a voluntary bankruptcy petition
with respect to the Seller unless the Independent Director shall approve the
taking of such action in writing before the taking of such action, and (B) such
provision and each other provision requiring an Independent Director cannot be
amended without the prior written consent of the Independent Director.

 

(d)                                 The Independent Director shall not at any
time serve as a trustee in bankruptcy for the Seller, ACI, any Originator, the
Transferor or any of their respective Affiliates;

 

(e)                                  The Seller shall maintain its
organizational documents in conformity with this Agreement, such that it does
not amend, restate, supplement or otherwise modify its ability to comply with
the terms and provisions of any of the Transaction Documents, including, without
limitation, clause (i) of Exhibit V;

 

(f)                                   The Seller shall conduct its affairs
strictly in accordance with its organizational documents and observe all
necessary, appropriate and customary company formalities, including, but not
limited to, holding all regular and special members’ and board of directors’
meetings appropriate to authorize all limited liability company action, keeping
separate and accurate minutes of its meetings, passing all resolutions or
consents necessary to authorize actions taken or to be taken, and maintaining
accurate and separate books, records and accounts, including, but not limited
to, payroll and intercompany transaction accounts;

 

IV-14

--------------------------------------------------------------------------------


 

(g)                                  Any employee, consultant or agent of the
Seller will be compensated from the Seller’s funds for services provided to the
Seller, and to the extent that Seller shares the same officers or other
employees as ACI (or any other Affiliate thereof), the salaries and expenses
relating to providing benefits to such officers and other employees shall be
fairly allocated among such entities, and each such entity shall bear its fair
share of the salary and benefit costs associated with such common officers and
employees. The Seller will not engage any agents other than its attorneys,
auditors and other professionals, and a servicer and any other agent
contemplated by the Transaction Documents for the Receivables Pool, which
servicer will be fully compensated for its services by payment of the Servicing
Fee, and a manager, which manager will be fully compensated from the Seller’s
funds;

 

(h)                                 The Seller will contract with the Servicer
to perform for the Seller all operations required on a daily basis to service
the Receivables Pool. The Seller will pay the Servicer the Servicing Fee
pursuant hereto. The Seller will not incur any indirect or overhead expenses for
items shared with ACI (or any other Affiliate thereof) that are not reflected in
the Servicing Fee. To the extent, if any, that the Seller (or any Affiliate
thereof) shares items of expenses not reflected in the Servicing Fee or the
manager’s fee, such as legal, auditing and other professional services, such
expenses will be allocated to the extent practical on the basis of actual use or
the value of services rendered, and otherwise on a basis reasonably related to
the actual use or the value of services rendered; it being understood that ACI
shall pay all expenses relating to the preparation, negotiation, execution and
delivery of the Transaction Documents, including legal, agency and other fees;

 

(i)                                     The Seller’s operating expenses will not
be paid by ACI, the Transferor or any Originator or any Affiliate thereof;

 

(j)                                    The Seller will have its own separate
stationery;

 

(k)                                 The Seller’s books and records will be
maintained separately from those of ACI and any other Affiliate thereof and in a
manner such that it will not be difficult or costly to segregate, ascertain or
otherwise identify the assets and liabilities of Seller;

 

(l)                                     All financial statements of ACI or any
Affiliate thereof that are consolidated to include the Seller will disclose that
(i) the Seller’s sole business consists of the purchase or acceptance through
capital contributions of the Receivables and Related Rights from the Transferor
and the subsequent retransfer of or granting of a security interest in such
Receivables and Related Rights to certain purchasers party to this Agreement,
(ii) the Seller is a separate legal entity with its own separate creditors who
will be entitled, upon its liquidation, to be satisfied out of the Seller’s
assets prior to any assets or value in the Seller becoming available to the
Seller’s equity holders and (iii) the assets of the Seller are not available to
pay creditors of ACI or any other Affiliates of ACI or the Originators or the
Transferor;

 

(m)                             The Seller’s assets will be maintained in a
manner that facilitates their identification and segregation from those of ACI
or any Affiliates thereof;

 

IV-15

--------------------------------------------------------------------------------


 

(n)                                 The Seller will strictly observe corporate
formalities in its dealings with ACI or any Affiliates thereof, and funds or
other assets of the Seller will not be commingled with those of ACI or any
Affiliates thereof except as permitted by this Agreement in connection with
servicing the Pool Receivables. The Seller shall not maintain joint bank
accounts or other depository accounts to which ACI or any Affiliate thereof
(other than ACI in its capacity as the Servicer) has independent access. The
Seller is not named, and has not entered into any agreement to be named,
directly or indirectly, as a direct or contingent beneficiary or loss payee on
any insurance policy with respect to any loss relating to the property of ACI or
any Subsidiaries or other Affiliates thereof. The Seller will pay to the
appropriate Affiliate the marginal increase or, in the absence of such increase,
the market amount of its portion of the premium payable with respect to any
insurance policy that covers the Seller and such Affiliate;

 

(o)                                 The Seller will maintain arm’s-length
relationships with ACI (and any Affiliates thereof). Any Person that renders or
otherwise furnishes services to the Seller will be compensated by the Seller at
market rates for such services it renders or otherwise furnishes to the Seller. 
Neither the Seller on the one hand, nor ACI, on the other hand, will be or will
hold itself out to be responsible for the debts of the other or the decisions or
actions respecting the daily business and affairs of the other. The Seller and
ACI will immediately correct any known misrepresentation with respect to the
foregoing, and they will not operate or purport to operate as an integrated
single economic unit with respect to each other or in their dealing with any
other entity;

 

(p)                                 The Seller shall have a separate area from
ACI for its business (which may be located at the same address as such entities)
and to the extent that any other such entity have offices in the same location,
there shall be a fair and appropriate allocation of overhead costs between them,
and each shall bear its fair share of such expenses; and

 

(q)                                 To the extent not already covered in
paragraphs (a) through (o) above, Seller shall comply and/or act in accordance
with the provisions of Section 6.4 of the Sale and Contribution Agreement.

 

4.                                      Certain Post-Closing Requirements.  As
soon as practicable and in any event not later than 120 days following the
Closing Date, the Servicer shall (or shall cause the Seller to) deliver to the
Administrator favorable opinions, addressed to the Administrator, each Purchaser
Agent and each Purchaser, in form and substance reasonably satisfactory to the
Administrator, of external counsel for the Seller, Originators, the Servicer and
ACI, covering certain corporate and UCC perfection matters relating to the
Originators organized in Kentucky, West Virginia and Virginia as well as certain
UCC perfection matters with respect to county-level filings made by each
Originator.

 

IV-16

--------------------------------------------------------------------------------


 

EXHIBIT V
TERMINATION EVENTS

 

Each of the following shall be a “Termination Event”:

 

(a)                                 (i) the Seller, ACI, any Originator, the
Transferor or the Servicer shall fail to perform or observe any term, covenant
or agreement under the Agreement or any other Transaction Document, and, except
as otherwise provided herein, such failure, solely to the extent capable of
cure, shall continue for 30 days, (ii) the Seller or the Servicer shall fail to
make when due any payment or deposit to be made by it under the Agreement or any
other Transaction Document and such failure shall continue unremedied for one
Business Day, or (iii) Arch Sales shall resign as Servicer, and no successor
Servicer reasonably satisfactory to the Administrator shall have been appointed;

 

(b)                                 Arch Sales (or any Affiliate thereof) shall
fail to transfer to any successor Servicer when required any rights pursuant to
the Agreement that Arch Sales (or such Affiliate) then has as Servicer;

 

(c)                                  any representation or warranty made or
deemed made by the Seller, ACI, any Originator, the Transferor or the Servicer
(or any of their respective officers) under or in connection with the Agreement
or any other Transaction Document, or any information or report delivered by the
Seller, ACI, any Originator, the Transferor or the Servicer pursuant to the
Agreement or any other Transaction Document, shall prove to have been incorrect
or untrue when made or deemed made or delivered, and shall remain incorrect or
untrue for 10 Business Days;

 

(d)                                 the Seller or the Servicer shall fail to
deliver any Information Package or Interim Report pursuant to the Agreement, and
such failure shall remain unremedied for two Business Days;

 

(e)                                  the Agreement or any purchase or
reinvestment pursuant to the Agreement shall for any reason:  (i) cease to
create, or the Purchased Interest shall for any reason cease to be, a valid and
enforceable perfected undivided percentage ownership or security interest to the
extent of the Purchased Interest in each Pool Receivable, the Related Security
and Collections with respect thereto, free and clear of any Adverse Claim, or
(ii) cease to create with respect to the Pool Assets, or the interest of the
Administrator with respect to such Pool Assets shall cease to be, a valid and
enforceable first priority perfected security interest, free and clear of any
Adverse Claim;

 

(f)                                   the Seller, ACI, the Transferor or any
Originator shall generally not pay its debts as such debts become due, or shall
admit in writing its inability to pay its debts generally, or shall make a
general assignment for the benefit of creditors; or any proceeding shall be
instituted by or against the Seller, ACI the Transferor or any Originator
seeking to adjudicate it as bankrupt or insolvent, or seeking liquidation,
winding up, reorganization, arrangement, adjustment, protection, relief or
composition of it or its debts under any law relating to bankruptcy, insolvency
or reorganization or relief of debtors, or seeking the entry of an order for
relief or the appointment of a receiver, trustee, custodian or other similar
official for it or for any substantial

 

V-1

--------------------------------------------------------------------------------


 

part of its property and, in the case of any such proceeding instituted against
it (but not instituted by it), either such proceeding shall remain undismissed
or unstayed for a period of 60 days, or any of the actions sought in such
proceeding (including the entry of an order for relief against, or the
appointment of a receiver, trustee, custodian or other similar official for, it
or for any substantial part of the property) shall occur, or the Seller, ACI and
the Transferor or any Originator shall take any corporate or organizational
action to authorize any of the actions set forth above in this paragraph;

 

(g)                                  (i) the (A) Default Ratio shall exceed 3%
or (B) the Delinquency Ratio shall exceed 6%, or (ii) the average for three
consecutive calendar months of:  (A) the Default Ratio shall exceed 2%, (B) the
Delinquency Ratio shall exceed 4% or (C) the Dilution Ratio shall exceed 3%, or
(iii) Days’ Sales Outstanding shall exceed 48 days;

 

(h)                                 a Change in Control shall occur;

 

(i)                                     at any time (i) the sum of (A) the
Aggregate Capital, plus the Adjusted LC Participation Amount, plus (B) the Total
Reserves exceeds (ii) the sum of (A) the Net Receivables Pool Balance at such
time, plus (B) the Purchasers’ Share of the amount of Collections then on
deposit in the Lock-Box Accounts (other than amounts set aside therein
representing Discount and fees), and such circumstance shall not have been cured
within two Business Days;

 

(j)                                    (i) ACI or any of its Subsidiaries shall
fail to pay any principal of or premium or interest under (x) the Credit
Agreement or (y) on any of its other Debt that is outstanding in a principal
amount of at least $35,000,000 in the aggregate when the same becomes due and
payable (whether by scheduled maturity, required prepayment, acceleration,
demand or otherwise), and such failure shall continue after the applicable grace
period, if any, specified in the agreement, mortgage, indenture or instrument
relating to such Debt (whether or not such failure shall have been waived under
the related agreement), (ii) any other event shall occur or condition shall
exist under the Credit Agreement or any agreement, mortgage, indenture or
instrument relating to any such other Debt and shall continue after the
applicable grace period, if any, specified in the Credit Agreement or such
agreement, mortgage, indenture or instrument (whether or not such failure shall
have been waived under the related agreement), if the effect of such event or
condition is to give the applicable debtholders the right (whether acted upon or
not) to accelerate the maturity of the Credit Agreement or such other Debt, or
(iii)  the Credit Agreement or any such other Debt shall be declared to be due
and payable, or required to be prepaid (other than by a regularly scheduled
required prepayment), redeemed, purchased or defeased, or an offer to repay,
redeem, purchase or defease the Credit Agreement or such other Debt shall be
required to be made, in each case before the stated maturity thereof;

 

(k)                                 (i) ACI shall fail to perform any of its
obligations under the Performance Guaranty or (ii) any Originator shall fail to
perform any of its obligations under the Originator Performance Guaranty;

 

(l)                                     (i) a contribution failure shall occur
with respect to any Benefit Plan sufficient to give rise to a lien on any of the
assets of Seller, any Originator, the Transferor, ACI or any ERISA Affiliate
under Section 303(k) of ERISA and such failure is not cured and any related

 

V-2

--------------------------------------------------------------------------------


 

lien released within 10 days or (ii) either the Internal Revenue Service or the
Pension Benefit Guaranty Corporation shall have filed one or more notices of
lien asserting a claim or claims pursuant to the Internal Revenue Code, or
ERISA, as applicable, against the assets of (a) the Seller or (b) the Servicer,
the Transferor, any Originator, ACI or any ERISA Affiliate (other than the
Seller) in an amount in excess of $250,000 and such lien is not released within
10 days;

 

(m)                             the Seller or ACI shall fail to (x) provide the
Administrator and each Purchaser Agent with at least ten days’ prior written
notice of any replacement or appointment of any director that is to serve as an
Independent Director on the Seller’s board of directors or (y) obtain the prior
written consent of the Administrator and each Purchaser Agent for any
replacement or appointment of any director that is to serve as an Independent
Director on the Seller’s board of directors and, in either case, such failure
shall continue for ten days;

 

(n)                                 any Letter of Credit is drawn upon and,
unless as a result of the LC Bank’s failure to provide the notice required by
Section 1.14(b), not fully reimbursed pursuant to Section 1.14 (including, if
applicable, with the proceeds of any funding by any Purchaser) within two
Business Days from the date of such draw;

 

(o)                                 an order of the Bankruptcy Court shall be
entered in any of the Chapter 11 Cases staying, reversing, vacating, amending,
supplementing or otherwise modifying the Confirmation Order or any member of the
Arch Group shall apply for authority to do so, in each case without the prior
written consent of the Administrator and the Majority Purchaser Agents;

 

(p)                                 a member of the Arch Group shall file a
pleading seeking or consenting to the matters described in clause (o) above;

 

(q)                                 the filing by any member of the Arch Group
of any motion or proceeding that could reasonably be expected to result in
material impairment of the Administrator’s or any Secured Party’s rights under
the Transaction Documents; or a final determination by the Bankruptcy Court (or
any court of competent jurisdiction) with respect to any motion or proceeding
brought by any other party that results in any material impairment of the
Administrator’s or any Secured Party’s rights under the Transaction Documents;
or

 

(r)                                    the existence of any Adverse Claim on any
Pool Assets.

 

V-3

--------------------------------------------------------------------------------